                                                                                                                               Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 1 of 33



                                                                                                                              Guidelines for Psychological Practice With
                                                                                                                            Transgender and Gender Nonconforming People
                                                                                                                                                               American Psychological Association


                                                                                                                     Transgender and gender nonconforming1 (TGNC) people             logical practice guidelines be developed to help psycholo-
                                                                                                                     are those who have a gender identity that is not fully          gists maximize the effectiveness of services offered and
                                                                                                                     aligned with their sex assigned at birth. The existence of      avoid harm when working with TGNC people and their
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                                                                                     families.
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     TGNC people has been documented in a range of historical
                                                                                                                     cultures (Coleman, Colgan, & Gooren, 1992; Feinberg,            Purpose
                                                                                                                     1996; Miller & Nichols, 2012; Schmidt, 2003). Current
                                                                                                                     population estimates of TGNC people have ranged from            The purpose of the Guidelines for Psychological Practice
                                                                                                                     0.17 to 1,333 per 100,000 (Meier & Labuski, 2013). The          with Transgender and Gender Nonconforming People
                                                                                                                     Massachusetts Behavioral Risk Factor Surveillance Survey        (hereafter Guidelines) is to assist psychologists in the pro-
                                                                                                                     found 0.5% of the adult population aged 18 to 64 years          vision of culturally competent, developmentally appropri-
                                                                                                                     identified as TGNC between 2009 and 2011 (Conron,               ate, and trans-affirmative psychological practice with
                                                                                                                     Scott, Stowell, & Landers, 2012). However, population           TGNC people. Trans-affirmative practice is the provision
                                                                                                                     estimates likely underreport the true number of TGNC
                                                                                                                     people, given difficulties in collecting comprehensive de-
                                                                                                                                                                                     The American Psychological Association’s (APA’s) Task Force on
                                                                                                                     mographic information about this group (Meier & Labuski,        Guidelines for Psychological Practice with Transgender and Gender Non-
                                                                                                                     2013). Within the last two decades, there has been a sig-       conforming People developed these guidelines. lore m. dickey, Louisiana
                                                                                                                     nificant increase in research about TGNC people. This           Tech University, and Anneliese A. Singh, The University of Georgia,
                                                                                                                     increase in knowledge, informed by the TGNC community,          served as chairs of the Task Force. The members of the Task Force
                                                                                                                                                                                     included Walter O. Bockting, Columbia University; Sand Chang, Inde-
                                                                                                                     has resulted in the development of progressively more           pendent Practice; Kelly Ducheny, Howard Brown Health Center; Laura
                                                                                                                     trans-affirmative practice across the multiple health disci-    Edwards-Leeper, Pacific University; Randall D. Ehrbar, Whitman Walker
                                                                                                                     plines involved in the care of TGNC people (Bockting,           Health Center; Max Fuentes Fuhrmann, Independent Practice; Michael L.
                                                                                                                     Knudson, & Goldberg, 2006; Coleman et al., 2012). Re-           Hendricks, Washington Psychological Center, P.C.; and Ellen Magalhaes,
                                                                                                                     search has documented the extensive experiences of stigma       Center for Psychological Studies at Nova Southeastern University and
                                                                                                                                                                                     California School of Professional Psychology at Alliant International
                                                                                                                     and discrimination reported by TGNC people (Grant et al.,       University.
                                                                                                                     2011) and the mental health consequences of these expe-               The Task Force is grateful to BT, Robin Buhrke, Jenn Burleton, Theo
                                                                                                                     riences across the life span (Bockting, Miner, Swinburne        Burnes, Loree Cook-Daniels, Ed Delgado-Romero, Maddie Deutsch, Mi-
                                                                                                                     Romine, Hamilton, & Coleman, 2013), including increased         chelle Emerick, Terry S. Gock, Kristin Hancock, Razia Kosi, Kimberly
                                                                                                                                                                                     Lux, Shawn MacDonald, Pat Magee, Tracee McDaniel, Edgardo Men-
                                                                                                                     rates of depression (Fredriksen-Goldsen et al., 2014) and       vielle, Parrish Paul, Jamie Roberts, Louise Silverstein, Mary Alice Sil-
                                                                                                                     suicidality (Clements-Nolle, Marx, & Katz, 2006). TGNC          verman, Holiday Simmons, Michael C. Smith, Cullen Sprague, David
                                                                                                                     people’s lack of access to trans-affirmative mental and         Whitcomb, and Milo Wilson for their assistance in providing important
                                                                                                                     physical health care is a common barrier (Fredriksen-Gold-      input and feedback on drafts of the guidelines. The Task Force is espe-
                                                                                                                                                                                     cially grateful to Clinton Anderson, Director, and Ron Schlittler, Program
                                                                                                                     sen et al., 2014; Garofalo, Deleon, Osmer, Doll, & Harper,      Coordinator, of APA’s Office on LGBT Concerns, who adeptly assisted
                                                                                                                     2006; Grossman & D’Augelli, 2006), with TGNC people             and provided counsel to the Task Force throughout this project. The Task
                                                                                                                     sometimes being denied care because of their gender iden-       Force would also like to thank liaisons from the APA Committee on
                                                                                                                     tity (Xavier et al., 2012).                                     Professional Practice and Standards (COPPS), April Harris-Britt and Scott
                                                                                                                                                                                     Hunter, and their staff support, Mary Hardiman. Additionally, members of
                                                                                                                           In 2009, the American Psychological Association           the Task Force would like to thank the staff at the Phillip Rush Center and
                                                                                                                     (APA) Task Force on Gender Identity and Gender Variance         Agnes Scott College Counseling Center in Atlanta, Georgia, who served
                                                                                                                     (TFGIGV) survey found that less than 30% of psychologist        as hosts for face-to-face meetings.
                                                                                                                     and graduate student participants reported familiarity with           This document will expire as APA policy in 2022. After this date,
                                                                                                                                                                                     users should contact the APA Public Interest Directorate to determine
                                                                                                                     issues that TGNC people experience (APA TFGIGV,                 whether the guidelines in this document remain in effect as APA policy.
                                                                                                                     2009). Psychologists and other mental health professionals            Correspondence concerning this article should be addressed to the
                                                                                                                     who have limited training and experience in TGNC-affir-         Public Interest Directorate, American Psychological Association, 750
                                                                                                                     mative care may cause harm to TGNC people (Mikalson,            First Street, NE, Washington, DC 20002.
                                                                                                                     Pardo, & Green, 2012; Xavier et al., 2012). The significant
                                                                                                                                                                                          1
                                                                                                                     level of societal stigma and discrimination that TGNC                  For the purposes of these guidelines, we use the term transgender
                                                                                                                                                                                     and gender nonconforming (TGNC). We intend for the term to be as
                                                                                                                     people face, the associated mental health consequences,         broadly inclusive as possible, and recognize that some TGNC people do
                                                                                                                     and psychologists’ lack of familiarity with trans-affirmative   not ascribe to these terms. Readers are referred to Appendix A for a listing
                                                                                                                     care led the APA Task Force to recommend that psycho-           of terms that include various TGNC identity labels.


                                                                                                                     832                                                                                   December 2015 ● American Psychologist
                                                                                                                                                                                       22                  © 2015 American Psychological Association 0003-066X/15/$12.00
                                                                                                                                                                                                            Vol. 70, No. 9, 832– 864    http://dx.doi.org/10.1037/a0039906
                                                                                                                               Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 2 of 33


                                                                                                                     of care that is respectful, aware, and supportive of the         unique needs and that the creation of practice guidelines
                                                                                                                     identities and life experiences of TGNC people (Korell &         would be a valuable resource for the field (APA TFGIGV,
                                                                                                                     Lorah, 2007). The Guidelines are an introductory resource        2009). Psychologists’ relative lack of knowledge about
                                                                                                                     for psychologists who will encounter TGNC people in their        TGNC people and trans-affirmative care, the level of soci-
                                                                                                                     practice, but can also be useful for psychologists with          etal stigma and discrimination that TGNC people face, and
                                                                                                                     expertise in this area of practice to improve the care already   the significant mental health consequences that TGNC peo-
                                                                                                                     offered to TGNC people. The Guidelines include a set of          ple experience as a result offer a compelling need for
                                                                                                                     definitions for readers who may be less familiar with lan-       psychological practice guidelines for this population.
                                                                                                                     guage used when discussing gender identity and TGNC
                                                                                                                     populations (see Appendix A). Distinct from TGNC, the            Users
                                                                                                                     term “cisgender” is used to refer to people whose sex
                                                                                                                     assigned at birth is aligned with their gender identity (E. R.   The intended audience for these Guidelines includes psy-
                                                                                                                     Green, 2006; Serano, 2006).                                      chologists who provide clinical care, conduct research, or
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                          Given the added complexity of working with TGNC             provide education or training. Given that gender identity
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     and gender-questioning youth2 and the limitations of the         issues can arise at any stage in a TGNC person’s life (Lev,
                                                                                                                     available research, the Guidelines focus primarily, though       2004), clinicians can encounter a TGNC person in practice
                                                                                                                     not exclusively, on TGNC adults. Future revisions of the         or have a client’s presenting problem evolve into an issue
                                                                                                                     Guidelines will deepen a focus on TGNC and gender-               related to gender identity and gender expression. Research-
                                                                                                                     questioning children and adolescents. The Guidelines ad-         ers, educators, and trainers will benefit from use of these
                                                                                                                     dress the strengths of TGNC people, the challenges they          Guidelines to inform their work, even when not specifically
                                                                                                                     face, ethical and legal issues, life span considerations,        focused on TGNC populations. Psychologists who focus on
                                                                                                                     research, education, training, and health care. Because is-      TGNC populations in their clinical practice, research, or
                                                                                                                     sues of gender identity are often conflated with issues of       educational and training activities will also benefit from the
                                                                                                                     gender expression or sexual orientation, psychological           use of these Guidelines.
                                                                                                                     practice with the TGNC population warrants the acquisi-
                                                                                                                     tion of specific knowledge about concerns unique to TGNC         Distinction Between Standards
                                                                                                                     people that are not addressed by other practice guidelines       and Guidelines
                                                                                                                     (APA, 2012). It is important to note that these Guidelines
                                                                                                                     are not intended to address some of the conflicts that           When using these Guidelines, psychologists should be
                                                                                                                     cisgender people may experience due to societal expecta-         aware that APA has made an important distinction between
                                                                                                                     tions regarding gender roles (Butler, 1990), nor are they        standards and guidelines (Reed, McLaughlin, & Newman,
                                                                                                                     intended to address intersex people (Dreger, 1999; Preves,       2002). Standards are mandates to which all psychologists
                                                                                                                     2003).                                                           must adhere (e.g., the Ethical Principles of Psychologists
                                                                                                                                                                                      and Code of Conduct; APA, 2010), whereas guidelines are
                                                                                                                     Documentation of Need                                            aspirational. Psychologists are encouraged to use these
                                                                                                                     In 2005, the APA Council of Representatives authorized           Guidelines in tandem with the Ethical Principles of Psy-
                                                                                                                     the creation of the Task Force on Gender Identity and            chologists and Code of Conduct, and should be aware that
                                                                                                                     Gender Variance (TFGIGV), charging the Task Force to             state and federal laws may override these Guidelines (APA,
                                                                                                                     review APA policies related to TGNC people and to offer          2010).
                                                                                                                     recommendations for APA to best meet the needs of TGNC                 In addition, these Guidelines refer to psychological
                                                                                                                     people (APA TFGIGV, 2009). In 2009, the APA Council              practice (e.g., clinical work, consultation, education, re-
                                                                                                                     of Representatives adopted the Resolution on Transgender,        search, and training) rather than treatment. Practice guide-
                                                                                                                     Gender Identity, & Gender Expression Non-Discrimina-             lines are practitioner-focused and provide guidance for
                                                                                                                     tion, which calls upon psychologists in their professional       professionals regarding “conduct and the issues to be con-
                                                                                                                     roles to provide appropriate, nondiscriminatory treatment;       sidered in particular areas of clinical practice” (Reed et al.,
                                                                                                                     encourages psychologists to take a leadership role in work-      2002, p. 1044). Treatment guidelines are client-focused and
                                                                                                                     ing against discrimination; supports the provision of ade-       address intervention-specific recommendations for a clini-
                                                                                                                     quate and necessary mental and medical health care; rec-         cal population or condition (Reed et al., 2002). The current
                                                                                                                     ognizes the efficacy, benefit, and medical necessity of          Guidelines are intended to complement treatment guide-
                                                                                                                     gender transition; supports access to appropriate treatment      lines for TGNC people seeking mental health services,
                                                                                                                     in institutional settings; and supports the creation of edu-     such as those set forth by the World Professional Associ-
                                                                                                                     cational resources for all psychologists (Anton, 2009). In       ation for Transgender Health Standards of Care (Coleman
                                                                                                                     2009, in an extensive report on the current state of psycho-     et al., 2012) and the Endocrine Society (Hembree et al.,
                                                                                                                     logical practice with TGNC people, the TFGIGV deter-             2009).
                                                                                                                     mined that there was sufficient knowledge and expertise in
                                                                                                                     the field to warrant the development of practice guidelines
                                                                                                                     for TGNC populations (APA TFGIGV, 2009). The report                   2
                                                                                                                                                                                             For the purposes of these guidelines, “youth” refers to both children
                                                                                                                     identified that TGNC people constituted a population with        and adolescents under the age of 18.


                                                                                                                     December 2015 ● American Psychologist                                                                                                   833
                                                                                                                                Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 3 of 33


                                                                                                                     Compatibility                                                     APA Office on Lesbian, Gay, Bisexual, and Transgender
                                                                                                                                                                                       (LGBT) Concerns; a grant from the Committee on Divi-
                                                                                                                     These Guidelines are consistent with the APA Ethical              sion/APA Relations (CODAPAR); and donations from
                                                                                                                     Principles of Psychologists and Code of Conduct (APA,             Randall Ehrbar and Pamela St. Amand. Some members of
                                                                                                                     2010), the Standards of Accreditation for Health Service          the Task Force have received compensation through pre-
                                                                                                                     Psychology (APA, 2015), the APA TFGIGV (2009) report,             sentations (e.g., honoraria) or royalties (e.g., book con-
                                                                                                                     and the APA Council of Representatives Resolution on              tracts) based in part on information contained in these
                                                                                                                     Transgender, Gender Identity, & Gender Expression Non-            Guidelines.
                                                                                                                     Discrimination (Anton, 2009).
                                                                                                                                                                                       Selection of Evidence
                                                                                                                     Practice Guidelines Development
                                                                                                                     Process                                                           Although the number of publications on the topic of
                                                                                                                                                                                       TGNC-affirmative practice has been increasing, this is still
                                                                                                                     To address one of the recommendations of the APA TF-              an emerging area of scholarly literature and research. When
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     GIGV (2009), the APA Committee on Sexual Orientation              possible, the Task Force relied on peer-reviewed publica-
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     and Gender Diversity (CSOGD; then the Committee on                tions, but books, chapters, and reports that do not typically
                                                                                                                     Lesbian, Gay, Bisexual, and Transgender Concerns) and             receive a high level of peer review have also been cited
                                                                                                                     Division 44 (the Society for the Psychological Study of           when appropriate. These sources are from a diverse range
                                                                                                                     Lesbian, Gay, Bisexual and Transgender Issues) initiated a        of fields addressing mental health, including psychology,
                                                                                                                     joint Task Force on Psychological Practice Guidelines with        counseling, social work, and psychiatry. Some studies of
                                                                                                                     Transgender and Gender Nonconforming People in 2011.              TGNC people utilize small sample sizes, which limits the
                                                                                                                     Task Force members were selected through an application           generalizability of results. Few studies of TGNC people
                                                                                                                     and review process conducted by the leadership of CSOGD           utilize probability samples or randomized control groups
                                                                                                                     and Division 44. The Task Force included 10 members               (e.g., Conron et al., 2012; Dhejne et al., 2011). As a result,
                                                                                                                     who had substantial psychological practice expertise with         the Task Force relied primarily on studies using conve-
                                                                                                                     TGNC people. Of the 10 task force members, five individ-          nience samples, which limits the generalizability of results
                                                                                                                     uals identified as TGNC with a range of gender identities         to the population as a whole, but can be adequate for
                                                                                                                     and five identified as cisgender. In terms of race/ethnicity,     describing issues and situations that arise within the pop-
                                                                                                                     six of the task force members identified as White and four        ulation.
                                                                                                                     identified as people of color (one Indian American, one
                                                                                                                     Chinese American, one Latina American, and one mixed              Foundational Knowledge and
                                                                                                                     race).                                                            Awareness
                                                                                                                           The Task Force conducted a comprehensive review of
                                                                                                                                                                                       Guideline 1. Psychologists understand that
                                                                                                                     the extant scholarship, identified content most pertinent to
                                                                                                                                                                                       gender is a nonbinary construct that allows
                                                                                                                     the practice of psychology with TGNC people, and evalu-
                                                                                                                                                                                       for a range of gender identities and that a
                                                                                                                     ated the level of evidence to support guidance within each
                                                                                                                                                                                       person’s gender identity may not align with
                                                                                                                     guideline. To ensure the accuracy and comprehensiveness
                                                                                                                                                                                       sex assigned at birth.
                                                                                                                     of these Guidelines, Task Force members met with TGNC
                                                                                                                     community members and groups and consulted with sub-                    Rationale. Gender identity is defined as a per-
                                                                                                                     ject matter experts within and outside of psychology. When        son’s deeply felt, inherent sense of being a girl, woman, or
                                                                                                                     the Task Force discovered a lack of professional consensus,       female; a boy, a man, or male; a blend of male or female;
                                                                                                                     every effort was made to include divergent opinions in the        or an alternative gender (Bethea & McCollum, 2013; In-
                                                                                                                     field relevant to that issue. When this occurred, the Task        stitute of Medicine [IOM], 2011). In many cultures and
                                                                                                                     Force described the various approaches documented in the          religious traditions, gender has been perceived as a binary
                                                                                                                     literature. Additionally, these Guidelines were informed by       construct, with mutually exclusive categories of male or
                                                                                                                     comments received at multiple presentations held at pro-          female, boy or girl, man or woman (Benjamin, 1966;
                                                                                                                     fessional conferences and comments obtained through two           Mollenkott, 2001; Tanis, 2003). These mutually exclusive
                                                                                                                     cycles of open public comment on earlier Guideline drafts.        categories include an assumption that gender identity is
                                                                                                                           This document contains 16 guidelines for TGNC psy-          always in alignment with sex assigned at birth (Bethea &
                                                                                                                     chological practice. Each guideline includes a Rationale          McCollum, 2013). For TGNC people, gender identity dif-
                                                                                                                     section, which reviews relevant scholarship supporting the        fers from sex assigned at birth to varying degrees, and may
                                                                                                                     need for the guideline, and an Application section, which         be experienced and expressed outside of the gender binary
                                                                                                                     describes how the particular guideline may be applied in          (Harrison, Grant, & Herman, 2012; Kuper, Nussbaum, &
                                                                                                                     psychological practice. The Guidelines are organized into         Mustanski, 2012).
                                                                                                                     five clusters: (a) foundational knowledge and awareness;                Gender as a nonbinary construct has been described
                                                                                                                     (b) stigma, discrimination, and barriers to care; (c) life span   and studied for decades (Benjamin, 1966; Herdt, 1994;
                                                                                                                     development; (d) assessment, therapy, and intervention;           Kulick, 1998). There is historical evidence of recognition,
                                                                                                                     and (e) research, education, and training.                        societal acceptance, and sometimes reverence of diversity
                                                                                                                           Funding for this project was provided by Division 44        in gender identity and gender expression in several differ-
                                                                                                                     (Society for the Psychological Study of LGBT Issues); the         ent cultures (Coleman et al., 1992; Feinberg, 1996; Miller

                                                                                                                     834                                                                                December 2015 ● American Psychologist
                                                                                                                               Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 4 of 33


                                                                                                                     & Nichols, 2012; Schmidt, 2003). Many cultures in which          modify their understanding of gender, broadening the range
                                                                                                                     gender nonconforming persons and groups were visible             of variation viewed as healthy and normative. By under-
                                                                                                                     were diminished by westernization, colonialism, and sys-         standing the spectrum of gender identities and gender ex-
                                                                                                                     temic inequity (Nanda, 1999). In the 20th century, TGNC          pressions that exist, and that a person’s gender identity may
                                                                                                                     expression became medicalized (Hirschfeld, 1910/1991),           not be in full alignment with sex assigned at birth, psy-
                                                                                                                     and medical interventions to treat discordance between a         chologists can increase their capacity to assist TGNC peo-
                                                                                                                     person’s sex assigned at birth, secondary sex characteris-       ple, their families, and their communities (Lev, 2004).
                                                                                                                     tics, and gender identity became available (Meyerowitz,          Respecting and supporting TGNC people in authentically
                                                                                                                     2002).                                                           articulating their gender identity and gender expression, as
                                                                                                                           As early as the 1950s, research found variability in       well as their lived experience, can improve TGNC people’s
                                                                                                                     how an individual described their3 gender, with some par-        health, well-being, and quality of life (Witten, 2003).
                                                                                                                     ticipants reporting a gender identity different from the               Some TGNC people may have limited access to vis-
                                                                                                                     culturally defined, mutually exclusive categories of “man”       ible, positive TGNC role models. As a result, many TGNC
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     or “woman” (Benjamin, 1966). In several recent large             people are isolated and must cope with the stigma of gender
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     online studies of the TGNC population in the United States,      nonconformity without guidance or support, worsening the
                                                                                                                     30% to 40% of participants identified their gender identity      negative effect of stigma on mental health (Fredriksen-
                                                                                                                     as other than man or woman (Harrison et al., 2012; Kuper         Goldsen et al., 2014; Singh, Hays, & Watson, 2011). Psy-
                                                                                                                     et al., 2012). Although some studies have cultivated a           chologists may assist TGNC people in challenging gender
                                                                                                                     broader understanding of gender (Conron, Scout, & Austin,        norms and stereotypes, and in exploring their unique gen-
                                                                                                                     2008), the majority of research has required a forced choice     der identity and gender expression. TGNC people, partners,
                                                                                                                     between man and woman, thus failing to represent or depict       families, friends, and communities can benefit from edu-
                                                                                                                     those with different gender identities (IOM, 2011). Re-          cation about the healthy variation of gender identity and
                                                                                                                     search over the last two decades has demonstrated the            gender expression, and the incorrect assumption that gen-
                                                                                                                     existence of a wide spectrum of gender identity and gender       der identity automatically aligns with sex assigned at birth.
                                                                                                                     expression (Bockting, 2008; Harrison et al., 2012; Kuper et            Psychologists may model an acceptance of ambiguity
                                                                                                                     al., 2012), which includes people who identify as either         as TGNC people develop and explore aspects of their
                                                                                                                     man or woman, neither man nor woman, a blend of man              gender, especially in childhood and adolescence. A non-
                                                                                                                     and woman, or a unique gender identity. A person’s iden-         judgmental stance toward gender nonconformity can help
                                                                                                                     tification as TGNC can be healthy and self-affirming, and is     to counteract the pervasive stigma faced by many TGNC
                                                                                                                     not inherently pathological (Coleman et al., 2012). How-         people and provide a safe environment to explore gender
                                                                                                                     ever, people may experience distress associated with dis-        identity and make informed decisions about gender expres-
                                                                                                                     cordance between their gender identity and their body or         sion.
                                                                                                                     sex assigned at birth, as well as societal stigma and dis-
                                                                                                                     crimination (Coleman et al., 2012).                              Guideline 2. Psychologists understand that
                                                                                                                           Between the late 1960s and the early 1990s, health         gender identity and sexual orientation are
                                                                                                                     care to alleviate gender dysphoria largely reinforced a          distinct but interrelated constructs.
                                                                                                                     binary conceptualization of gender (APA TFGIGV, 2009;
                                                                                                                     Bolin, 1994; Hastings, 1974). At that time, it was consid-            Rationale. The constructs of gender identity and
                                                                                                                     ered an ideal outcome for TGNC people to conform to an           sexual orientation are theoretically and clinically distinct,
                                                                                                                     identity that aligned with either sex assigned at birth or, if   even though professionals and nonprofessionals frequently
                                                                                                                     not possible, with the “opposite” sex, with a heavy empha-       conflate them. Although some research suggests a potential
                                                                                                                     sis on blending into the cisgender population or “passing”       link in the development of gender identity and sexual
                                                                                                                     (APA TFGIGV, 2009; Bolin, 1994; Hastings, 1974). Vari-           orientation, the mechanisms of such a relationship are
                                                                                                                     ance from these options could raise concern for health care      unknown (Adelson & American Academy of Child and
                                                                                                                     providers about a TGNC person’s ability to transition suc-       Adolescent Psychiatry [AACAP] Committee on Quality
                                                                                                                     cessfully. These concerns could act as a barrier to accessing    Issues [CQI], 2012; APA TFGIGV, 2009; A. H. Devor,
                                                                                                                     surgery or hormone therapy because medical and mental            2004; Drescher & Byne, 2013). Sexual orientation is de-
                                                                                                                     health care provider endorsement was required before sur-        fined as a person’s sexual and/or emotional attraction to
                                                                                                                     gery or hormones could be accessed (Berger et al., 1979).        another person (Shively & De Cecco, 1977), compared
                                                                                                                     Largely because of self-advocacy of TGNC individuals and         with gender identity, which is defined by a person’s felt,
                                                                                                                     communities in the 1990s, combined with advances in              inherent sense of gender. For most people, gender identity
                                                                                                                     research and models of trans-affirmative care, there is          develops earlier than sexual orientation. Gender identity is
                                                                                                                     greater recognition and acknowledgment of a spectrum of          often established in young toddlerhood (Adelson & AA-
                                                                                                                     gender diversity and corresponding individualized, TGNC-         CAP CQI, 2012; Kohlberg, 1966), compared with aware-
                                                                                                                     specific health care (Bockting et al., 2006; Coleman et al.,
                                                                                                                     2012).                                                               3
                                                                                                                                                                                            The third person plural pronouns “they,” “them,” and “their” in
                                                                                                                           Application. A nonbinary understanding of gen-             some instances function in these guidelines as third-person singular pro-
                                                                                                                     der is fundamental to the provision of affirmative care for      nouns to model a common technique used to avoid the use of gendered
                                                                                                                     TGNC people. Psychologists are encouraged to adapt or            pronouns when speaking to or about TGNC people.


                                                                                                                     December 2015 ● American Psychologist                                                                                                835
                                                                                                                               Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 5 of 33


                                                                                                                     ness of same-sex attraction, which often emerges in early      comfortable way to actualize and express their gender
                                                                                                                     adolescence (Adelson & AACAP CQI, 2012; D’Augelli &            identity, psychologists may notice that previously incon-
                                                                                                                     Hershberger, 1993; Herdt & Boxer, 1993; Ryan, 2009;            gruent aspects of their sexual orientation may become more
                                                                                                                     Savin-Williams & Diamond, 2000). Although gender iden-         salient, better integrated, or increasingly egosyntonic
                                                                                                                     tity is usually established in childhood, individuals may      (Bockting et al., 2009; H. Devor, 1993; Schleifer, 2006).
                                                                                                                     become aware that their gender identity is not in full         This process may allow TGNC people the comfort and
                                                                                                                     alignment with sex assigned at birth in childhood, adoles-     opportunity to explore attractions or aspects of their sexual
                                                                                                                     cence, or adulthood. The developmental pathway of gender       orientation that previously had been repressed, hidden, or
                                                                                                                     identity typically includes a progression through multiple     in conflict with their identity. TGNC people may experi-
                                                                                                                     stages of awareness, exploration, expression, and identity     ence a renewed exploration of their sexual orientation, a
                                                                                                                     integration (Bockting & Coleman, 2007; A. H. Devor,            widened spectrum of attraction, or a shift in how they
                                                                                                                     2004; Vanderburgh, 2007). Similarly, a person’s sexual         identify their sexual orientation in the context of a devel-
                                                                                                                     orientation may progress through multiple stages of aware-     oping TGNC identity (Coleman, Bockting, & Gooren,
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     ness, exploration, and identity through adolescence and        1993; Meier, Pardo, Labuski, & Babcock, 2013; Samons,
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     into adulthood (Bilodeau & Renn, 2005). Just as some           2008).
                                                                                                                     people experience their sexual orientation as being fluid or        Psychologists may need to provide TGNC people with
                                                                                                                     variable (L. M. Diamond, 2013), some people also experi-       information about TGNC identities, offering language to
                                                                                                                     ence their gender identity as fluid (Lev, 2004).               describe the discordance and confusion TGNC people may
                                                                                                                           The experience of questioning one’s gender can create    be experiencing. To facilitate TGNC people’s learning,
                                                                                                                     significant confusion for some TGNC people, especially         psychologists may introduce some of the narratives written
                                                                                                                     for those who are unfamiliar with the range of gender          by TGNC people that reflect a range of outcomes and
                                                                                                                     identities that exist. To explain any discordance they may     developmental processes in exploring and affirming gender
                                                                                                                     experience between their sex assigned at birth, related        identity (e.g., Bornstein & Bergman, 2010; Boylan, 2013;
                                                                                                                     societal expectations, patterns of sexual and romantic at-     J. Green, 2004; Krieger, 2011; Lawrence, 2014). These
                                                                                                                     traction, and/or gender role nonconformity and gender          resources may potentially aid TGNC people in distinguish-
                                                                                                                     identity, some TGNC people may assume that they must be        ing between issues of sexual orientation and gender identity
                                                                                                                     gay, lesbian, bisexual, or queer (Bockting, Benner, & Cole-    and in locating themselves on the gender spectrum. Psy-
                                                                                                                     man, 2009). Focusing solely on sexual orientation as the       chologists may also educate families and broader commu-
                                                                                                                     cause for discordance may obscure awareness of a TGNC          nity systems (e.g., schools, medical systems) to better un-
                                                                                                                     identity. It can be very important to include sexual orien-    derstand how gender identity and sexual orientation are
                                                                                                                     tation and gender identity in the process of identity explo-   different but related; this may be particularly useful when
                                                                                                                     ration as well as in the associated decisions about which      working with youth (Singh & Burnes, 2009; Whitman,
                                                                                                                     options will work best for any particular person. In addi-     2013). Because gender identity and sexual orientation are
                                                                                                                     tion, many TGNC adults have disguised or rejected their        often conflated, even by professionals, psychologists are
                                                                                                                     experience of gender incongruence in childhood or adoles-      encouraged to carefully examine resources that claim to
                                                                                                                     cence to conform to societal expectations and minimize         provide affirmative services for lesbian, gay, bisexual,
                                                                                                                     their fear of difference (Bockting & Coleman, 2007; Byne       transgender, and queer (LGBTQ) people, and to confirm
                                                                                                                     et al., 2012).                                                 which are knowledgeable about and inclusive of the needs
                                                                                                                           Because gender and patterns of attraction are used to    of TGNC people before offering referrals or recommenda-
                                                                                                                     identify a person’s sexual orientation, the articulation of    tions to TGNC people and their families.
                                                                                                                     sexual orientation is made more complex when sex as-
                                                                                                                                                                                    Guideline 3. Psychologists seek to
                                                                                                                     signed at birth is not aligned with gender identity. A
                                                                                                                                                                                    understand how gender identity intersects
                                                                                                                     person’s sexual orientation identity cannot be determined
                                                                                                                                                                                    with the other cultural identities of TGNC
                                                                                                                     by simply examining external appearance or behavior, but
                                                                                                                                                                                    people.
                                                                                                                     must incorporate a person’s identity and self-identification
                                                                                                                     (Broido, 2000).                                                      Rationale. Gender identity and gender expression
                                                                                                                           Application. Psychologists may assist people in          may have profound intersections with other aspects of
                                                                                                                     differentiating gender identity and sexual orientation. As     identity (Collins, 2000; Warner, 2008). These aspects may
                                                                                                                     clients become aware of previously hidden or constrained       include, but are not limited to, race/ethnicity, age, educa-
                                                                                                                     aspects of their gender identity or sexuality, psychologists   tion, socioeconomic status, immigration status, occupation,
                                                                                                                     may provide acceptance, support, and understanding with-       disability status, HIV status, sexual orientation, relational
                                                                                                                     out making assumptions or imposing a specific sexual           status, and religion and/or spiritual affiliation. Whereas
                                                                                                                     orientation or gender identity outcome (APA TFGIGV,            some of these aspects of identity may afford privilege,
                                                                                                                     2009). Because of their roles in assessment, treatment, and    others may create stigma and hinder empowerment (Burnes
                                                                                                                     prevention, psychologists are in a unique position to help     & Chen, 2012; K. M. de Vries, 2015). In addition, TGNC
                                                                                                                     TGNC people better understand and integrate the various        people who transition may not be prepared for changes in
                                                                                                                     aspects of their identities. Psychologists may assist TGNC     privilege or societal treatment based on gender identity and
                                                                                                                     people by introducing and normalizing differences in gen-      gender expression. To illustrate, an African American trans
                                                                                                                     der identity and expression. As a TGNC person finds a          man may gain male privilege, but may face racism and

                                                                                                                     836                                                                             December 2015 ● American Psychologist
                                                                                                                               Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 6 of 33


                                                                                                                     societal stigma particular to African American men. An           process of socialization. Psychologists’ cultural biases, as
                                                                                                                     Asian American/Pacific Islander trans woman may experi-          well as the cultural differences between psychologists and
                                                                                                                     ence the benefit of being perceived as a cisgender woman,        their clients, have a clinical impact (Israel, Gorcheva,
                                                                                                                     but may also experience sexism, misogyny, and objectifi-         Burnes, & Walther, 2008; Vasquez, 2007). The assump-
                                                                                                                     cation particular to Asian American/Pacific Islander cis-        tions, biases, and attitudes psychologists hold regarding
                                                                                                                     gender women.                                                    TGNC people and gender identity and/or gender expression
                                                                                                                           The intersection of multiple identities within TGNC        can affect the quality of services psychologists provide and
                                                                                                                     people’s lives is complex and may obstruct or facilitate         their ability to develop an effective therapeutic alliance
                                                                                                                     access to necessary support (A. Daley, Solomon, Newman,          (Bess & Stabb, 2009; Rachlin, 2002). In addition, a lack of
                                                                                                                     & Mishna, 2008). TGNC people with less privilege and/or          knowledge or training in providing affirmative care to
                                                                                                                     multiple oppressed identities may experience greater stress      TGNC people can limit a psychologist’s effectiveness and
                                                                                                                     and restricted access to resources. They may also develop        perpetuate barriers to care (Bess & Stabb, 2009; Rachlin,
                                                                                                                     resilience and strength in coping with disadvantages, or         2002). Psychologists experienced with lesbian, gay, or bi-
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     may locate community-based resources available to spe-           sexual (LGB) people may not be familiar with the unique
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     cific groups (e.g., for people living with HIV; Singh et al.,    needs of TGNC people (Israel, 2005; Israel et al., 2008). In
                                                                                                                     2011). Gender identity affirmation may conflict with reli-       community surveys, TGNC people have reported that
                                                                                                                     gious beliefs or traditions (Bockting & Cesaretti, 2001).        many mental health care providers lack basic knowledge
                                                                                                                     Finding an affirmative expression of their religious and         and skills relevant to care of TGNC people (Bradford,
                                                                                                                     spiritual beliefs and traditions, including positive relation-   Xavier, Hendricks, Rives, & Honnold, 2007; Xavier, Bob-
                                                                                                                     ships with religious leaders, can be an important resource       bin, Singer, & Budd, 2005) and receive little training to
                                                                                                                     for TGNC people (Glaser, 2008; Porter, Ronneberg, &              prepare them to work with TGNC people (APA TFGIGV,
                                                                                                                     Witten, 2013; Xavier, 2000).                                     2009; Lurie, 2005). The National Transgender Discrimina-
                                                                                                                           Application. In practice, psychologists strive to          tion Survey (Grant et al., 2011) reported that 50% of TGNC
                                                                                                                     recognize the salient multiple and intersecting identities of    respondents shared that they had to educate their health
                                                                                                                     TGNC people that influence coping, discrimination, and           care providers about TGNC care, 28% postponed seeking
                                                                                                                     resilience (Burnes & Chen, 2012). Improved rapport and           medical care due to antitrans bias, and 19% were refused
                                                                                                                     therapeutic alliance are likely to develop when psycholo-        care due to discrimination.
                                                                                                                     gists avoid overemphasizing gender identity and gender                 The APA ethics code (APA, 2010) specifies that psy-
                                                                                                                     expression when not directly relevant to TGNC people’s           chologists practice in areas only within the boundaries of
                                                                                                                     needs and concerns. Even when gender identity is the main        their competence (Standard 2.01), participate in proactive
                                                                                                                     focus of care, psychologists are encouraged to understand        and consistent ways to enhance their competence (Standard
                                                                                                                     that a TGNC person’s experience of gender may also be            2.03), and base their work upon established scientific and
                                                                                                                     shaped by other important aspects of identity (e.g., age,        professional knowledge (Standard 2.04). Competence in
                                                                                                                     race/ethnicity, sexual orientation), and that the salience of    working with TGNC people can be developed through a
                                                                                                                     different aspects of identity may evolve as the person           range of activities, such as education, training, supervised
                                                                                                                     continues psychosocial development across the life span,         experience, consultation, study, or professional experience.
                                                                                                                     regardless of whether they complete a social or medical                Application. Psychologists may engage in prac-
                                                                                                                     transition.                                                      tice with TGNC people in various ways; therefore, the
                                                                                                                           At times, a TGNC person’s intersection of identities       depth and level of knowledge and competence required by
                                                                                                                     may result in conflict, such as a person’s struggle to inte-     a psychologist depends on the type and complexity of
                                                                                                                     grate gender identity with religious and/or spiritual up-        service offered to TGNC people. Services that psycholo-
                                                                                                                     bringing and beliefs (Kidd & Witten, 2008; Levy & Lo,            gists provide to TGNC people require a basic understand-
                                                                                                                     2013; Rodriguez & Follins, 2012). Psychologists may aid          ing of the population and its needs, as well as the ability to
                                                                                                                     TGNC people in understanding and integrating identities          respectfully interact in a trans-affirmative manner (L. Car-
                                                                                                                     that may be differently privileged within systems of power       roll, 2010).
                                                                                                                     and systemic inequity (Burnes & Chen, 2012). Psycholo-                 APA emphasizes the use of evidence-based practice
                                                                                                                     gists may also highlight and strengthen the development of       (APA Presidential Task Force on Evidence-Based Practice,
                                                                                                                     TGNC people’s competencies and resilience as they learn          2006). Given how easily assumptions or stereotypes could
                                                                                                                     to manage the intersection of stigmatized identities (Singh,     influence treatment, evidence-based practice may be espe-
                                                                                                                     2012).                                                           cially relevant to psychological practice with TGNC peo-
                                                                                                                                                                                      ple. Until evidence-based practices are developed specifi-
                                                                                                                     Guideline 4. Psychologists are aware of how
                                                                                                                                                                                      cally for TGNC people, psychologists are encouraged to
                                                                                                                     their attitudes about and knowledge of
                                                                                                                                                                                      utilize existing evidence-based practices in the care they
                                                                                                                     gender identity and gender expression may
                                                                                                                                                                                      provide. APA also promotes collaboration with clients con-
                                                                                                                     affect the quality of care they provide to
                                                                                                                                                                                      cerning clinical decisions, including issues related to costs,
                                                                                                                     TGNC people and their families.
                                                                                                                                                                                      potential benefits, and the existing options and resources
                                                                                                                          Rationale. Psychologists, like other members of             related to treatment (APA Presidential Task Force on Ev-
                                                                                                                     society, come to their personal understanding and accep-         idence-Based Practice, 2006). TGNC people could benefit
                                                                                                                     tance of different aspects of human diversity through a          from such collaboration and active engagement in decision

                                                                                                                     December 2015 ● American Psychologist                                                                                      837
                                                                                                                               Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 7 of 33


                                                                                                                     making, given the historical disenfranchisement and dis-        dal, Rivera, & Corpus, 2010; Nadal, Skolnik, & Wong,
                                                                                                                     empowerment of TGNC people in health care.                      2012). Discrimination may also include refusing access to
                                                                                                                           In an effort to develop competence in working with        housing or employment or extreme acts of violence (e.g.,
                                                                                                                     TGNC people, psychologists are encouraged to examine            sexual assault, murder). TGNC people who hold multiple
                                                                                                                     their personal beliefs regarding gender and sexuality, gen-     marginalized identities are more vulnerable to discrimina-
                                                                                                                     der stereotypes, and TGNC identities, in addition to iden-      tion and violence. TGNC women and people of color
                                                                                                                     tifying gaps in their own knowledge, understanding, and         disproportionately experience severe forms of violence and
                                                                                                                     acceptance (American Counseling Association [ACA],              discrimination, including police violence, and are less
                                                                                                                     2010). This examination may include exploring one’s own         likely to receive help from law enforcement (Edelman,
                                                                                                                     gender identity and gendered experiences related to privi-      2011; National Coalition of Anti-Violence Programs, 2011;
                                                                                                                     lege, power, or marginalization, as well as seeking consul-     Saffin, 2011).
                                                                                                                     tation and training with psychologists who have expertise            TGNC people are at risk of experiencing antitrans
                                                                                                                     in working with TGNC people and communities.                    prejudice and discrimination in educational settings. In a
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                           Psychologists are further encouraged to develop com-      national representative sample of 7,898 LGBT youth in
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     petence in working with TGNC people and their families          K-12 settings, 55.2% of participants reported verbal harass-
                                                                                                                     by seeking up-to-date basic knowledge and understanding         ment, 22.7% reported physical harassment, and 11.4% re-
                                                                                                                     of gender identity and expression, and learning how to          ported physical assault based on their gender expression
                                                                                                                     interact with TGNC people and their families respectfully       (Kosciw, Greytak, Palmer, & Boesen, 2014). In a national
                                                                                                                     and without judgment. Competence in working with TGNC           community survey of TGNC adults, 15% reported prema-
                                                                                                                     people may be achieved and maintained in formal and             turely leaving educational settings ranging from kindergar-
                                                                                                                     informal ways, ranging from exposure in the curriculum of       ten through college as a result of harassment (Grant et al.,
                                                                                                                     training programs for future psychologists and continuing       2011). Many schools do not include gender identity and
                                                                                                                     education at professional conferences, to affirmative in-       gender expression in their school nondiscrimination poli-
                                                                                                                     volvement as allies in the TGNC community. Beyond               cies; this leaves TGNC youth without needed protections
                                                                                                                     acquiring general competence, psychologists who choose          from bullying and aggression in schools (Singh & Jackson,
                                                                                                                     to specialize in working with TGNC people presenting with       2012). TGNC youth in rural settings may be even more
                                                                                                                     gender-identity-related concerns are strongly encouraged to     vulnerable to bullying and hostility in their school environ-
                                                                                                                     obtain advanced training, consultation, and professional        ments due to antitrans prejudice (Kosciw et al., 2014).
                                                                                                                     experience (ACA, 2010; Coleman et al., 2012).                        Inequities in educational settings and other forms of
                                                                                                                           Psychologists may gain knowledge about the TGNC           TGNC-related discrimination may contribute to the signif-
                                                                                                                     community and become more familiar with the complex             icant economic disparities TGNC people have reported.
                                                                                                                     social issues that affect the lives of TGNC people through      Grant and colleagues (2011) found that TGNC people were
                                                                                                                     first-hand experiences (e.g., attending community meetings      four times more likely to have a household income of less
                                                                                                                     and conferences, reading narratives written by TGNC peo-        than $10,000 compared with cisgender people, and almost
                                                                                                                     ple). If psychologists have not yet developed competence        half of a sample of TGNC older adults reported a house-
                                                                                                                     in working with TGNC people, it is recommended that they        hold income at or below 200% of poverty (Fredriksen-
                                                                                                                     refer TGNC people to other psychologists or providers who       Goldsen et al., 2014). TGNC people often face workplace
                                                                                                                     are knowledgeable and able to provide trans-affirmative         discrimination both when seeking and maintaining employ-
                                                                                                                     care.                                                           ment (Brewster, Velez, Mennicke, & Tebbe, 2014; Dis-
                                                                                                                                                                                     penza et al., 2012; Mizock & Mueser, 2014). In a nonrep-
                                                                                                                     Stigma, Discrimination, and Barriers                            resentative national study of TGNC people, 90% reported
                                                                                                                     to Care                                                         having “directly experienced harassment or mistreatment at
                                                                                                                                                                                     work and felt forced to take protective actions that nega-
                                                                                                                     Guideline 5. Psychologists recognize how
                                                                                                                                                                                     tively impacted their careers or their well-being, such as
                                                                                                                     stigma, prejudice, discrimination, and
                                                                                                                                                                                     hiding who they were to avoid workplace repercussions”
                                                                                                                     violence affect the health and well-being of
                                                                                                                                                                                     (Grant et al., 2011, p. 56). In addition, 78% of respondents
                                                                                                                     TGNC people.
                                                                                                                                                                                     reported experiencing some kind of direct mistreatment or
                                                                                                                           Rationale. Many TGNC people experience dis-               discrimination at work (Grant et al., 2011). Employment
                                                                                                                     crimination, ranging from subtle to severe, when accessing      discrimination may be related to stigma based on a TGNC
                                                                                                                     housing, health care, employment, education, public assis-      person’s appearance, discrepancies in identity documenta-
                                                                                                                     tance, and other social services (Bazargan & Galvan, 2012;      tion, or being unable to provide job references linked to
                                                                                                                     Bradford, Reisner, Honnold, & Xavier, 2013; Dispenza,           that person’s pretransition name or gender presentation
                                                                                                                     Watson, Chung, & Brack, 2012; Grant et al., 2011). Dis-         (Bender-Baird, 2011).
                                                                                                                     crimination can include assuming a person’s assigned sex             Issues of employment discrimination and workplace
                                                                                                                     at birth is fully aligned with that person’s gender identity,   harassment are particularly salient for TGNC military per-
                                                                                                                     not using a person’s preferred name or pronoun, asking          sonnel and veterans. Currently, TGNC people cannot serve
                                                                                                                     TGNC people inappropriate questions about their bodies,         openly in the U.S. military. Military regulations cite “trans-
                                                                                                                     or making the assumption that psychopathology exists            sexualism” as a medical exclusion from service (Depart-
                                                                                                                     given a specific gender identity or gender expression (Na-      ment of Defense, 2011; Elders & Steinman, 2014). When

                                                                                                                     838                                                                              December 2015 ● American Psychologist
                                                                                                                               Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 8 of 33


                                                                                                                     enlisted, TGNC military personnel are faced with very           related to gender transition (e.g., hormone therapy, sur-
                                                                                                                     difficult decisions related to coming out, transition, and      gery). TGNC people may also have difficulty accessing
                                                                                                                     seeking appropriate medical and mental health care, which       trans-affirmative primary health care if coverage for pro-
                                                                                                                     may significantly impact or end their military careers. Not     cedures is denied based on gender. For example, trans men
                                                                                                                     surprisingly, research documents very high rates of suicidal    may be excluded from necessary gynecological care based
                                                                                                                     ideation and behavior among TGNC military and veteran           on the assumption that men do not need these services.
                                                                                                                     populations (Blosnich et al., 2013; Matarazzo et al., 2014).    These barriers often lead to a lack of preventive health care
                                                                                                                     Being open about their TGNC identity with health care           for TGNC people (Fredriksen-Goldsen et al., 2014;
                                                                                                                     providers can carry risk for TGNC military personnel (Out-      Lambda Legal, 2012). Although the landscape is beginning
                                                                                                                     Serve-Servicemembers Legal Defense Network, n.d.). Bar-         to change with the recent revision of Medicare policy
                                                                                                                     riers to accessing health care noted by TGNC veterans           (National Center for Transgender Equality, 2014) and
                                                                                                                     include viewing the VA health care system as an extension       changes to state laws (Transgender Law Center, n.d.),
                                                                                                                     of the military, perceiving the VA as an unwelcoming            many TGNC people are still likely to have little to no
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     environment, and fearing providers’ negative reactions to       access to TGNC-related health care as a result of the
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     their identity (Sherman, Kauth, Shipherd, & Street, 2014;       exclusions in their insurance.
                                                                                                                     Shipherd, Mizock, Maguen, & Green, 2012). A recent                    Application. Awareness of and sensitivity to the
                                                                                                                     study shows 28% of LGBT veterans perceived their VA as          effects of antitrans prejudice and discrimination can assist
                                                                                                                     welcoming and one third as unwelcoming (Sherman et al.,         psychologists in assessing, treating, and advocating for
                                                                                                                     2014). Multiple initiatives are underway throughout the         their TGNC clients. When a TGNC person faces discrim-
                                                                                                                     VA system to improve the quality and sensitivity of ser-        ination based on gender identity or gender expression,
                                                                                                                     vices to LGBT veterans.                                         psychologists may facilitate emotional processing of these
                                                                                                                           Given widespread workplace discrimination and pos-        experiences and work with the person to identify support-
                                                                                                                     sible dismissal following transition, TGNC people may           ive resources and possible courses of action. Specific needs
                                                                                                                     engage in sex work or survival sex (e.g., trading sex for       of TGNC people might vary from developing self-advo-
                                                                                                                     food), or sell drugs to generate income (Grant et al., 2011;    cacy strategies, to navigating public spaces, to seeking
                                                                                                                     Hwahng & Nuttbrock, 2007; Operario, Soma, & Underhill,          legal recourse for harassment and discrimination in social
                                                                                                                     2008; Stanley, 2011). This increases the potential for neg-     services and other systems. Additionally, TGNC people
                                                                                                                     ative interactions with the legal system, such as harassment    who have been traumatized by physical or emotional vio-
                                                                                                                     by the police, bribery, extortion, and arrest (Edelman,         lence may need therapeutic support.
                                                                                                                     2011; Testa et al., 2012), as well as increased likelihood of         Psychologists may be able to assist TGNC people in
                                                                                                                     mental health symptoms and greater health risks, such as        accessing relevant social service systems. For example,
                                                                                                                     higher incidence of sexually transmitted infections, includ-    psychologists may be able to assist in identifying health
                                                                                                                     ing HIV (Nemoto, Operario, Keatley, & Villegas, 2004).          care providers and housing resources that are affirming and
                                                                                                                           Incarcerated TGNC people report harassment, isola-        affordable, or locating affirming religious and spiritual
                                                                                                                     tion, forced sex, and physical assault, both by prison per-     communities (Glaser, 2008; Porter et al., 2013). Psycholo-
                                                                                                                     sonnel and other inmates (American Civil Liberties Union        gists may also assist in furnishing documentation or official
                                                                                                                     National Prison Project, 2005; Brotheim, 2013; C. Daley,        correspondence that affirms gender identity for the purpose
                                                                                                                     2005). In sex-segregated facilities, TGNC people may be         of accessing appropriate public accommodations, such as
                                                                                                                     subjected to involuntary solitary confinement (also called      bathroom use or housing (Lev, 2009; W. J. Meyer, 2009).
                                                                                                                     “administrative segregation”), which can lead to severe               Additionally, psychologists may identify appropriate
                                                                                                                     negative mental and physical health consequences and may        resources, information, and services to help TGNC people
                                                                                                                     block access to services (Gallagher, 2014; National Center      in addressing workplace discrimination, including strate-
                                                                                                                     for Transgender Equality, 2012). Another area of concern        gies during a social and/or medical transition for identity
                                                                                                                     is for TGNC immigrants and refugees. TGNC people in             disclosure at work. For those who are seeking employment,
                                                                                                                     detention centers may not be granted access to necessary        psychologists may help strategize about how and whether
                                                                                                                     care and experience significant rates of assault and violence   to share information about gender history. Psychologists
                                                                                                                     in these facilities (Gruberg, 2013). TGNC people may seek       may also work with employers to develop supportive pol-
                                                                                                                     asylum in the United States to escape danger as a direct        icies for workplace gender transition or to develop training
                                                                                                                     result of lack of protections in their country of origin (APA   to help employees adjust to the transition of a coworker.
                                                                                                                     Presidential Task Force on Immigration, 2012; Cerezo,                 For TGNC military and veteran populations, psychol-
                                                                                                                     Morales, Quintero, & Rothman, 2014; Morales, 2013).             ogists may help to address the emotional impact of navi-
                                                                                                                           TGNC people have difficulty accessing necessary           gating TGNC identity development in the military system.
                                                                                                                     health care (Fredriksen-Goldsen et al., 2014; Lambda Le-        Psychologists are encouraged to be aware that issues of
                                                                                                                     gal, 2012) and often feel unsafe sharing their gender iden-     confidentiality may be particularly sensitive with active
                                                                                                                     tity or their experiences of antitrans prejudice and discrim-   duty or reserve status service members, as the conse-
                                                                                                                     ination due to historical and current discrimination from       quences of being identified as TGNC may prevent the
                                                                                                                     health care providers (Grant et al., 2011; Lurie, 2005;         client’s disclosure of gender identity in treatment.
                                                                                                                     Singh & McKleroy, 2011). Even when TGNC people have                   In educational settings, psychologists may advocate
                                                                                                                     health insurance, plans may explicitly exclude coverage         for TGNC youth on a number of levels (APA & National

                                                                                                                     December 2015 ● American Psychologist                                                                                    839
                                                                                                                               Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 9 of 33


                                                                                                                     Association of School Psychologists, 2014; Boulder Valley        tionship. When TGNC people feel validated and empow-
                                                                                                                     School District, 2012). Psychologists may consult with           ered within the environment in which a psychologist prac-
                                                                                                                     administrators, teachers, and school counselors to provide       tices, the therapeutic relationship will benefit and the
                                                                                                                     resources and trainings on antitrans prejudice and develop-      person may be more willing to explore their authentic
                                                                                                                     ing safer school environments for TGNC students (Singh &         selves and share uncertainties and ambiguities that are a
                                                                                                                     Burnes, 2009). Peer support from other TGNC people has           common part of TGNC identity development.
                                                                                                                     been shown to buffer the negative effect of stigma on                  Application. Because many TGNC people expe-
                                                                                                                     mental health (Bockting et al., 2013). As such, psycholo-        rience antitrans prejudice or discrimination, psychologists
                                                                                                                     gists may consider and develop peer-based interventions to       are encouraged to ensure that their work settings are wel-
                                                                                                                     facilitate greater understanding and respectful treatment of     coming and respectful of TGNC people, and to be mindful
                                                                                                                     TGNC youth by cisgender peers (Case & Meier, 2014).              of what TGNC people may perceive as unwelcoming. To
                                                                                                                     Psychologists may work with TGNC youth and their fam-            do so, psychologists may educate themselves about the
                                                                                                                     ilies to identify relevant resources, such as school policies    many ways that cisgender privilege and antitrans prejudice
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     that protect gender identity and gender expression (APA &
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                                                                                      may be expressed. Psychologists may also have specific
                                                                                                                     National Association of School Psychologists, 2014; Gon-
                                                                                                                                                                                      conversations with TGNC people about their experiences
                                                                                                                     zalez & McNulty, 2010), referrals to TGNC-affirmative
                                                                                                                     organizations, and online resources, which may be espe-          of the mental health system and implement feedback to
                                                                                                                     cially helpful for TGNC youth in rural settings.                 foster TGNC-affirmative environments. As a result, when
                                                                                                                                                                                      TGNC people access various treatment settings and public
                                                                                                                     Guideline 6. Psychologists strive to recognize                   spaces, they may experience less harm, disempowerment,
                                                                                                                     the influence of institutional barriers on the                   or pathologization, and thus will be more likely to avail
                                                                                                                     lives of TGNC people and to assist in                            themselves of resources and support.
                                                                                                                     developing TGNC-affirmative environments.                              Psychologists are encouraged to be proactive in con-
                                                                                                                           Rationale. Antitrans prejudice and the adherence           sidering how overt or subtle cues in their workplaces and
                                                                                                                     of mainstream society to the gender binary adversely affect      other environments may affect the comfort and safety of
                                                                                                                     TGNC people within their families, schools, health care,         TGNC people. To increase the comfort of TGNC people,
                                                                                                                     legal systems, workplaces, religious traditions, and com-        psychologists are encouraged to display TGNC-affirmative
                                                                                                                     munities (American Civil Liberties Union National Prison         resources in waiting areas and to avoid the display of
                                                                                                                     Project, 2005; Bradford et al., 2013; Brewster et al., 2014;     items that reflect antitrans attitudes (Lev, 2009). Psy-
                                                                                                                     Levy & Lo, 2013; McGuire, Anderson, & Toomey, 2010).             chologists are encouraged to examine how their lan-
                                                                                                                     TGNC people face challenges accessing gender-inclusive           guage (e.g., use of incorrect pronouns and names) may
                                                                                                                     restrooms, which may result in discomfort when being             reinforce the gender binary in overt or subtle and unin-
                                                                                                                     forced to use a men’s or women’s restroom (Transgender           tentional ways (Smith, Shin, & Officer, 2012). It may be
                                                                                                                     Law Center, 2005). In addition to the emotional distress the     helpful for psychologists to provide training for support
                                                                                                                     forced binary choice that public restrooms may create for        staff on how to respectfully interact with TGNC people.
                                                                                                                     some, TGNC people are frequently concerned with others’          A psychologist may consider making changes to paper-
                                                                                                                     reactions to their presence in public restrooms, including       work, forms, or outreach materials to ensure that these
                                                                                                                     potential discrimination, harassment, and violence (Her-         materials are more inclusive of TGNC people (Spade,
                                                                                                                     man, 2013).                                                      2011b). For example, demographic questionnaires can
                                                                                                                           Many TGNC people may be distrustful of care pro-           communicate respect through the use of inclusive lan-
                                                                                                                     viders due to previous experiences of being pathologized         guage and the inclusion of a range of gender identities.
                                                                                                                     (Benson, 2013). Experiences of discrimination and preju-         In addition, psychologists may also work within their
                                                                                                                     dice with health care providers may be complicated by
                                                                                                                                                                                      institutions to advocate for restrooms that are inclusive
                                                                                                                     power differentials within the therapeutic relationship that
                                                                                                                                                                                      and accessible for people of all gender identities and/or
                                                                                                                     may greatly affect or complicate the care that TGNC peo-
                                                                                                                     ple experience. TGNC people have routinely been asked to         gender expressions.
                                                                                                                     obtain an endorsement letter from a psychologist attesting             When working with TGNC people in a variety of care
                                                                                                                     to the stability of their gender identity as a prerequisite to   and institutional settings (e.g., inpatient medical and psy-
                                                                                                                     access an endocrinologist, surgeon, or legal institution         chiatric hospitals, substance abuse treatment settings, nurs-
                                                                                                                     (e.g., driver’s license bureau; Lev, 2009). The need for         ing homes, foster care, religious communities, military and
                                                                                                                     such required documentation from a psychologist may in-          VA health care settings, and prisons), psychologists may
                                                                                                                     fluence rapport, resulting in TGNC people fearing prejudi-       become liaisons and advocates for TGNC people’s mental
                                                                                                                     cial treatment in which this documentation is withheld or        health needs and for respectful treatment that addresses
                                                                                                                     delayed by the treating provider (Bouman et al., 2014).          their gender identity in an affirming manner. In playing this
                                                                                                                     Whether a TGNC person has personally experienced inter-          role, psychologists may find guidance and best practices
                                                                                                                     actions with providers as disempowering or has learned           that have been published for particular institutional con-
                                                                                                                     from community members to expect such a dynamic, psy-            texts to be helpful (e.g., Department of Veterans Affairs,
                                                                                                                     chologists are encouraged to be prepared for TGNC people         Veterans’ Health Administration, 2013; Glezer, McNiel, &
                                                                                                                     to be very cautious when entering into a therapeutic rela-       Binder, 2013; Merksamer, 2011).

                                                                                                                     840                                                                               December 2015 ● American Psychologist
                                                                                                                              Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 10 of 33


                                                                                                                     Guideline 7: Psychologists understand the                       recourse, self-advocacy, or appeal. When TGNC people
                                                                                                                     need to promote social change that reduces                      feel that it is unsafe to advocate for themselves, psychol-
                                                                                                                     the negative effects of stigma on the health                    ogists may work with their clients to access appropriate
                                                                                                                     and well-being of TGNC people.                                  resources in the community.
                                                                                                                                                                                           Psychologists are encouraged to be sensitive to the
                                                                                                                           Rationale. The lack of public policy that ad-
                                                                                                                                                                                     challenges of attaining gender-affirming identity documen-
                                                                                                                     dresses the needs of TGNC people creates significant hard-
                                                                                                                                                                                     tation and how the receipt or denial of such documentation
                                                                                                                     ships for them (Taylor, 2007). Although there have been         may affect social and psychological well-being, the per-
                                                                                                                     major advances in legal protections for TGNC people in          son’s ability to obtain education and employment, find safe
                                                                                                                     recent years (Buzuvis, 2013; Harvard Law Review Asso-           housing, access public benefits, obtain student loans, and
                                                                                                                     ciation, 2013), many TGNC people are still not afforded         access health insurance. It may be of significant assistance
                                                                                                                     protections from discrimination on the basis of gender          for psychologists to understand and offer information about
                                                                                                                     identity or expression (National LGBTQ Task Force, 2013;        the process of a legal name change, gender marker change
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     Taylor, 2007). For instance, in many states, TGNC people        on identification, or the process for accessing other gender-
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     do not have employment or housing protections and may be        affirming documents. Psychologists may consult the Na-
                                                                                                                     fired or lose their housing based on their gender identity.     tional Center for Transgender Equality, the Sylvia Rivera
                                                                                                                     Many policies that protect the rights of cisgender people,      Law Project, or the Transgender Law Center for additional
                                                                                                                     including LGB people, do not protect the rights of TGNC         information on identity documentation for TGNC people.
                                                                                                                     people (Currah, & Minter, 2000; Spade, 2011a).                        Psychologists may choose to become involved with an
                                                                                                                           TGNC people can experience challenges obtaining           organization that seeks to revise law and public policy to
                                                                                                                     gender-affirming identity documentation (e.g., birth certif-    better protect the rights and dignities of TGNC people.
                                                                                                                     icate, passport, social security card, driver’s license). For   Psychologists may participate at the local, state, or national
                                                                                                                     TGNC people experiencing poverty or economic hardship,          level to support TGNC-affirmative health care accessibil-
                                                                                                                     requirements for obtaining this documentation may be im-        ity, human rights in sex-segregated facilities, or policy
                                                                                                                     possible to meet, in part due to the difficulty of securing     change regarding gender-affirming identity documentation.
                                                                                                                     employment without identity documentation that aligns           Psychologists working in institutional settings may also
                                                                                                                     with their gender identity and gender expression (Sheridan,     expand their roles to work as collaborative advocates for
                                                                                                                     2009). Additionally, systemic barriers related to binary        TGNC people (Gonzalez & McNulty, 2010). Psychologists
                                                                                                                     gender identification systems prevent some TGNC people          are encouraged to provide written affirmations supporting
                                                                                                                     from changing their documents, including those who are          TGNC people and their gender identity so that they may
                                                                                                                     incarcerated, undocumented immigrants, and people who           access necessary services (e.g., hormone therapy).
                                                                                                                     live in jurisdictions that explicitly forbid such changes
                                                                                                                     (Spade, 2006). Documentation requirements can also as-          Life Span Development
                                                                                                                     sume a universal TGNC experience that marginalizes some
                                                                                                                     TGNC people, especially those who do not undergo a              Guideline 8. Psychologists working with
                                                                                                                     medical transition. This may affect a TGNC person’s social      gender-questioning 4 and TGNC youth
                                                                                                                     and psychological well-being and interfere with accessing       understand the different developmental
                                                                                                                     employment, education, housing and shelter, health care,        needs of children and adolescents, and that
                                                                                                                     public benefits, and basic life management resources (e.g.,     not all youth will persist in a TGNC identity
                                                                                                                     opening a bank account).                                        into adulthood.
                                                                                                                           Application. Psychologists are encouraged to in-                Rationale. Many children develop stability (con-
                                                                                                                     form public policy to reduce negative systemic impact on        stancy across time) in their gender identity between Ages 3
                                                                                                                     TGNC people and to promote positive social change. Psy-         to 4 (Kohlberg, 1966), although gender consistency (rec-
                                                                                                                     chologists are encouraged to identify and improve systems       ognition that gender remains the same across situations)
                                                                                                                     that permit violence; educational, employment, and hous-        often does not occur until Ages 4 to 7 (Siegal & Robinson,
                                                                                                                     ing discrimination; lack of access to health care; unequal      1987). Children who demonstrate gender nonconformity in
                                                                                                                     access to other vital resources; and other instances of         preschool and early elementary years may not follow this
                                                                                                                     systemic inequity that TGNC people experience (ACA,             trajectory (Zucker & Bradley, 1995). Existing research
                                                                                                                     2010). Many TGNC people experience stressors from con-          suggests that between 12% and 50% of children diagnosed
                                                                                                                     stant barriers, inequitable treatment, and forced release of    with gender dysphoria may persist in their identification
                                                                                                                     sensitive and private information about their bodies and        with a gender different than sex assigned at birth into late
                                                                                                                     their lives (Hendricks & Testa, 2012). To obtain proper         adolescence and young adulthood (Drummond, Bradley,
                                                                                                                     identity documentation, TGNC people may be required to
                                                                                                                     provide court orders, proof of having had surgery, and
                                                                                                                                                                                           4
                                                                                                                     documentation of psychotherapy or a psychiatric diagnosis.              Gender-questioning youth are differentiated from TGNC youth in
                                                                                                                     Psychologists may assist TGNC people by normalizing             this section of the guidelines. Gender-questioning youth may be question-
                                                                                                                                                                                     ing or exploring their gender identity but have not yet developed a TGNC
                                                                                                                     their reactions of fatigue and traumatization while interact-   identity. As such, they may not be eligible for some services that would
                                                                                                                     ing with legal systems and requirements; TGNC people            be offered to TGNC youth. Gender-questioning youth are included here
                                                                                                                     may also benefit from guidance about alternate avenues of       because gender questioning may lead to a TGNC identity.


                                                                                                                     December 2015 ● American Psychologist                                                                                               841
                                                                                                                               Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 11 of 33


                                                                                                                     Peterson-Badaali, & Zucker, 2008; Steensma, McGuire,             this approach believe that undergoing multiple medical
                                                                                                                     Kreukels, Beekman, & Cohen-Kettenis, 2013; Wallien &             interventions and living as a TGNC person in a world that
                                                                                                                     Cohen-Kettenis, 2008). However, several research studies         stigmatizes gender nonconformity is a less desirable out-
                                                                                                                     categorized 30% to 62% of youth who did not return to the        come than one in which children may be assisted to happily
                                                                                                                     clinic for medical intervention after initial assessment, and    align with their sex assigned at birth (Zucker et al., 2012).
                                                                                                                     whose gender identity may be unknown, as “desisters” who         Consensus does not exist regarding whether this approach
                                                                                                                     no longer identified with a gender different than sex as-        may provide benefit (Zucker, 2008a; Zucker et al., 2012) or
                                                                                                                     signed at birth (Steensma et al., 2013; Wallien & Cohen-         may cause harm or lead to psychosocial adversities (Hill et
                                                                                                                     Kettenis, 2008; Zucker, 2008a). As a result, this research       al., 2010; Pyne, 2014; Travers et al., 2012; Wallace &
                                                                                                                     runs a strong risk of inflating estimates of the number of       Russell, 2013). When addressing psychological interven-
                                                                                                                     youth who do not persist with a TGNC identity. Research          tions for children and adolescents, the World Professional
                                                                                                                     has suggested that children who identify more intensely          Association for Transgender Health Standards of Care
                                                                                                                     with a gender different than sex assigned at birth are more      identify interventions “aimed at trying to change gender
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     likely to persist in this gender identification into adoles-     identity and expression to become more congruent with sex
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     cence (Steensma et al., 2013), and that when gender dys-         assigned at birth” as unethical (Coleman et al., 2012, p.
                                                                                                                     phoria persists through childhood and intensifies into ado-      175). It is hoped that future research will offer improved
                                                                                                                     lescence, the likelihood of long-term TGNC identification        guidance in this area of practice (Adelson & AACAP CQI,
                                                                                                                     increases (A. L. de Vries, Steensma, Doreleijers, & Cohen-       2012; Malpas, 2011).
                                                                                                                     Kettenis, 2011; Steensma et al., 2013; Wallien & Cohen-                Much greater consensus exists regarding practice with
                                                                                                                     Kettenis, 2008; Zucker, 2008b). Gender-questioning chil-         adolescents. Adolescents presenting with gender identity
                                                                                                                     dren who do not persist may be more likely to later identify     concerns bring their own set of unique challenges. This
                                                                                                                     as gay or lesbian than non-gender-questioning children           may include having a late-onset (i.e., postpubertal) presen-
                                                                                                                     (Bailey & Zucker, 1995; Drescher, 2014; Wallien & Co-            tation of gender nonconforming identification, with no his-
                                                                                                                     hen-Kettenis, 2008).                                             tory of gender role nonconformity or gender questioning in
                                                                                                                           A clear distinction between care of TGNC and gender-       childhood (Edwards-Leeper & Spack, 2012). Complicating
                                                                                                                     questioning children and adolescents exists in the literature.   their clinical presentation, many gender-questioning ado-
                                                                                                                     Due to the evidence that not all children persist in a TGNC      lescents also present with co-occurring psychological con-
                                                                                                                     identity into adolescence or adulthood, and because no
                                                                                                                                                                                      cerns, such as suicidal ideation, self-injurious behaviors
                                                                                                                     approach to working with TGNC children has been ade-
                                                                                                                                                                                      (Liu & Mustanski, 2012; Mustanski, Garofalo, & Emerson,
                                                                                                                     quately, empirically validated, consensus does not exist
                                                                                                                                                                                      2010), drug and alcohol use (Garofalo et al., 2006), and
                                                                                                                     regarding best practice with prepubertal children. Lack of
                                                                                                                                                                                      autism spectrum disorders (A. L. de Vries, Noens, Cohen-
                                                                                                                     consensus about the preferred approach to treatment may
                                                                                                                                                                                      Kettenis, van Berckelaer-Onnes, & Doreleijers, 2010;
                                                                                                                     be due in part to divergent ideas regarding what constitutes
                                                                                                                     optimal treatment outcomes for TGNC and gender-ques-             Jones et al., 2012). Additionally, adolescents can become
                                                                                                                     tioning youth (Hembree et al., 2009). Two distinct ap-           intensely focused on their immediate desires, resulting in
                                                                                                                     proaches exist to address gender identity concerns in chil-      outward displays of frustration and resentment when faced
                                                                                                                     dren (Hill, Menvielle, Sica, & Johnson, 2010; Wallace &          with any delay in receiving the medical treatment from
                                                                                                                     Russell, 2013), with some authors subdividing one of the         which they feel they would benefit and to which they feel
                                                                                                                     approaches to suggest three (Byne et al., 2012; Drescher,        entitled (Angello, 2013; Edwards-Leeper & Spack, 2012).
                                                                                                                     2014; Stein, 2012).                                              This intense focus on immediate needs may create chal-
                                                                                                                           One approach encourages an affirmation and accep-          lenges in assuring that adolescents are cognitively and
                                                                                                                     tance of children’s expressed gender identity. This may          emotionally able to make life-altering decisions to change
                                                                                                                     include assisting children to socially transition and to begin   their name or gender marker, begin hormone therapy
                                                                                                                     medical transition when their bodies have physically de-         (which may affect fertility), or pursue surgery.
                                                                                                                     veloped, or allowing a child’s gender identity to unfold               Nonetheless, there is greater consensus that treatment
                                                                                                                     without expectation of a specific outcome (A. L. de Vries        approaches for adolescents affirm an adolescents’ gender
                                                                                                                     & Cohen-Kettenis, 2012; Edwards-Leeper & Spack, 2012;            identity (Coleman et al., 2012). Treatment options for
                                                                                                                     Ehrensaft, 2012; Hidalgo et al., 2013; Tishelman et al.,         adolescents extend beyond social approaches to include
                                                                                                                     2015). Clinicians using this approach believe that an open       medical approaches. One particular medical intervention
                                                                                                                     exploration and affirmation will assist children to develop      involves the use of puberty-suppressing medication or
                                                                                                                     coping strategies and emotional tools to integrate a positive    “blockers” (GnRH analogue), which is a reversible medical
                                                                                                                     TGNC identity should gender questioning persist (Ed-             intervention used to delay puberty for appropriately
                                                                                                                     wards-Leeper & Spack, 2012).                                     screened adolescents with gender dysphoria (Coleman et
                                                                                                                           In the second approach, children are encouraged to         al., 2012; A. L. C. de Vries et al., 2014; Edwards-Leeper,
                                                                                                                     embrace their given bodies and to align with their assigned      & Spack, 2012). Because of their age, other medical inter-
                                                                                                                     gender roles. This includes endorsing and supporting be-         ventions may also become available to adolescents, and
                                                                                                                     haviors and attitudes that align with the child’s sex as-        psychologists are frequently consulted to provide an assess-
                                                                                                                     signed at birth prior to the onset of puberty (Zucker, 2008a;    ment of whether such procedures would be advisable
                                                                                                                     Zucker, Wood, Singh, & Bradley, 2012). Clinicians using          (Coleman et al., 2012).

                                                                                                                     842                                                                               December 2015 ● American Psychologist
                                                                                                                               Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 12 of 33


                                                                                                                           Application. Psychologists working with TGNC               quickly while also remaining thoughtful and deliberate in
                                                                                                                     and gender-questioning youth are encouraged to regularly         treatment. Adolescents and their families may need support
                                                                                                                     review the most current literature in this area, recognizing     in tolerating ambiguity and uncertainty with regard to gen-
                                                                                                                     the limited available research regarding the potential ben-      der identity and its development (Brill & Pepper, 2008). It
                                                                                                                     efits and risks of different treatment approaches for chil-      is encouraged that care should be taken not to foreclose this
                                                                                                                     dren and for adolescents. Psychologists are encouraged to        process.
                                                                                                                     offer parents and guardians clear information about avail-             For adolescents who exhibit a long history of gender
                                                                                                                     able treatment approaches, regardless of the specific ap-        nonconformity, psychologists may inform parents that the
                                                                                                                     proach chosen by the psychologist. Psychologists are en-         adolescent’s self-affirmed gender identity is most likely
                                                                                                                     couraged to provide psychological service to TGNC and            stable (A. L. de Vries et al., 2011). The clinical needs of
                                                                                                                     gender-questioning children and adolescents that draws           these adolescents may be different than those who are in
                                                                                                                     from empirically validated literature when available, rec-       the initial phases of exploring or questioning their gender
                                                                                                                     ognizing the influence psychologists’ values and beliefs         identity. Psychologists are encouraged to complete a com-
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     may have on the treatment approaches they select (Ehrbar
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                                                                                      prehensive evaluation and ensure the adolescent’s and fam-
                                                                                                                     & Gorton, 2010). Psychologists are also encouraged to
                                                                                                                                                                                      ily’s readiness to progress while also avoiding unnecessary
                                                                                                                     remain aware that what one youth and/or parent may be
                                                                                                                     seeking in a therapeutic relationship may not coincide with      delay for those who are ready to move forward.
                                                                                                                     a clinician’s approach (Brill & Pepper, 2008). In cases in             Psychologists working with TGNC and gender-ques-
                                                                                                                     which a youth and/or parent identify different preferred         tioning youth are encouraged to become familiar with
                                                                                                                     treatment outcomes than a clinician, it may not be clinically    medical treatment options for adolescents (e.g., puberty-
                                                                                                                     appropriate for the clinician to continue working with the       suppressing medication, hormone therapy) and work col-
                                                                                                                     youth and family, and alternative options, including refer-      laboratively with medical providers to provide appropriate
                                                                                                                     ral, might be considered. Psychologists may also find them-      care to clients. Because the ongoing involvement of a
                                                                                                                     selves navigating family systems in which youth and their        knowledgeable mental health provider is encouraged due to
                                                                                                                     caregivers are seeking different treatment outcomes (Ed-         the psychosocial implications, and is often also a required
                                                                                                                     wards-Leeper & Spack, 2012). Psychologists are encour-           part of the medical treatment regimen that may be offered
                                                                                                                     aged to carefully reflect on their personal values and beliefs   to TGNC adolescents (Coleman et al., 2012; Hembree et
                                                                                                                     about gender identity development in conjunction with the        al., 2009), psychologists often play an essential role in
                                                                                                                     available research, and to keep the best interest of the child   assisting in this process.
                                                                                                                     or adolescent at the forefront of their clinical decisions at          Psychologists may encourage parents and caregivers
                                                                                                                     all times.                                                       to involve youth in developmentally appropriate decision
                                                                                                                           Because gender nonconformity may be transient for          making about their education, health care, and peer net-
                                                                                                                     younger children in particular, the psychologist’s role may      works, as these relate to children’s and adolescents’ gender
                                                                                                                     be to help support children and their families through the       identity and gender expression (Ryan, Russell, Huebner,
                                                                                                                     process of exploration and self-identification (Ehrensaft,       Diaz, & Sanchez, 2010). Psychologists are also encouraged
                                                                                                                     2012). Additionally, psychologists may provide parents           to educate themselves about the advantages and disadvan-
                                                                                                                     with information about possible long-term trajectories chil-     tages of social transition during childhood and adolescence,
                                                                                                                     dren may take in regard to their gender identity, along with     and to discuss these factors with both their young clients
                                                                                                                     the available medical interventions for adolescents whose        and clients’ parents. Emphasizing to parents the importance
                                                                                                                     TGNC identification persists (Edwards-Leeper & Spack,            of allowing their child the freedom to return to a gender
                                                                                                                     2012).                                                           identity that aligns with sex assigned at birth or another
                                                                                                                           When working with adolescents, psychologists are           gender identity at any point cannot be overstated, par-
                                                                                                                     encouraged to recognize that some TGNC adolescents will
                                                                                                                                                                                      ticularly given the research that suggests that not all
                                                                                                                     not have a strong history of childhood gender role noncon-
                                                                                                                                                                                      young gender nonconforming children will ultimately
                                                                                                                     formity or gender dysphoria either by self-report or family
                                                                                                                     observation (Edwards-Leeper & Spack, 2012). Some of              express a gender identity different from that assigned at
                                                                                                                     these adolescents may have withheld their feelings of gen-       birth (Wallien, & Cohen-Kettenis, 2008; Zucker & Brad-
                                                                                                                     der nonconformity out of a fear of rejection, confusion,         ley, 1995). Psychologists are encouraged to acknowl-
                                                                                                                     conflating gender identity and sexual orientation, or a lack     edge and explore the fear and burden of responsibility
                                                                                                                     of awareness of the option to identify as TGNC. Parents of       that parents and caregivers may feel as they make deci-
                                                                                                                     these adolescents may need additional assistance in under-       sions about the health of their child or adolescent
                                                                                                                     standing and supporting their youth, given that late-onset       (Grossman, D’Augelli, Howell, & Hubbard, 2006). Par-
                                                                                                                     gender dysphoria and TGNC identification may come as a           ents and caregivers may benefit from a supportive envi-
                                                                                                                     significant surprise. Moving more slowly and cautiously in       ronment to discuss feelings of isolation, explore loss and
                                                                                                                     these cases is often advisable (Edwards-Leeper & Spack,          grief they may experience, vent anger and frustration at
                                                                                                                     2012). Given the possibility of adolescents’ intense focus       systems that disrespect or discriminate against them and
                                                                                                                     on immediate desires and strong reactions to perceived           their youth, and learn how to communicate with others
                                                                                                                     delays or barriers, psychologists are encouraged to validate     about their child’s or adolescent’s gender identity or
                                                                                                                     these concerns and the desire to move through the process        gender expression (Brill & Pepper, 2008).

                                                                                                                     December 2015 ● American Psychologist                                                                                     843
                                                                                                                               Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 13 of 33


                                                                                                                     Guideline 9. Psychologists strive to                              Transgender Equality, 2012; Services and Advocacy for
                                                                                                                     understand both the particular challenges                         GLBT Elders & National Center for Transgender Equality,
                                                                                                                     that TGNC elders experience and the                               2012).
                                                                                                                     resilience they can develop.                                            TGNC elders may face obstacles to seeking or access-
                                                                                                                                                                                       ing resources that support their physical, financial, or emo-
                                                                                                                           Rationale. Little research has been conducted
                                                                                                                                                                                       tional well-being. For instance, they may be concerned
                                                                                                                     about TGNC elders, leaving much to be discovered about            about applying for social security benefits, fearing that their
                                                                                                                     this life stage for TGNC people (Auldridge, Tamar-Mattis,         TGNC identity may become known (Hartzell et al., 2009).
                                                                                                                     Kennedy, Ames, & Tobin, 2012). Socialization into gender          A TGNC elder may avoid medical care, increasing the
                                                                                                                     role behaviors and expectations based on sex assigned at          likelihood of later needing a higher level of medical care
                                                                                                                     birth, as well as the extent to which TGNC people adhere          (e.g., home-based care, assisted living, or nursing home)
                                                                                                                     to these societal standards, is influenced by the chronolog-      than their same-age cisgender peers (Hartzell et al., 2009;
                                                                                                                     ical age at which a person self-identifies as TGNC, the age       Ippolito & Witten, 2014; Mikalson et al., 2012). Nursing
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     at which a person comes out or socially and/or medically          homes and assisted living facilities are rarely sensitive to
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     transitions (Birren & Schaie, 2006; Bockting & Coleman,           the unique medical needs of TGNC elders (National Senior
                                                                                                                     2007; Cavanaugh & Blanchard-Fields, 2010; Nuttbrock et            Citizens Law Center, 2011). Some TGNC individuals who
                                                                                                                     al., 2010; Wahl, Iwarsson, & Oswald, 2012), and a person’s        enter congregate housing, assisted living, or long-term care
                                                                                                                     generational cohort (e.g., 1950 vs. 2010; Fredriksen-Gold-        settings may feel the need to reverse their transition to align
                                                                                                                     sen et al., 2011).                                                with sex assigned at birth to avoid discrimination and
                                                                                                                           Even decades after a medical or social transition,          persecution by other residents and staff (Ippolito & Witten,
                                                                                                                     TGNC elders may still subscribe to the predominant gender         2014).
                                                                                                                     role expectations that existed at the time of their transition          Older age may both facilitate and complicate medical
                                                                                                                     (Knochel, Croghan, Moore, & Quam, 2011). Prior to the             treatment related to gender transition. TGNC people who
                                                                                                                     1980s, TGNC people who transitioned were strongly en-             begin hormone therapy later in life may have a smoother
                                                                                                                     couraged by providers to pass in society as cisgender and         transition due to waning hormone levels that are a natural
                                                                                                                     heterosexual and to avoid associating with other TGNC             part of aging (Witten & Eyler, 2012). Age may also influ-
                                                                                                                     people (Benjamin, 1966; R. Green & Money, 1969; Hast-             ence the decisions TGNC elders make regarding sex-affir-
                                                                                                                     ings, 1974; Hastings & Markland, 1978). Even TGNC                 mation surgeries, especially if physical conditions exist that
                                                                                                                     elders who were comfortable telling others about their            could significantly increase risks associated with surgery or
                                                                                                                     TGNC identity when they were younger may choose not to            recovery.
                                                                                                                     reveal their identity at a later stage of life (Ekins & King,           Much has been written about the resilience of elders
                                                                                                                     2005; Ippolito & Witten, 2014). Elders’ unwillingness to          who have endured trauma (Fuhrmann & Shevlowitz, 2006;
                                                                                                                     disclose their TGNC identity can result from feelings of          Hardy, Concato, & Gill, 2004; Mlinac, Sheeran, Blissmer,
                                                                                                                     physical vulnerability or increased reliance on others who        Lees, & Martins, 2011; Rodin & Stewart, 2012). Although
                                                                                                                     may discriminate against them or treat them poorly as a           some TGNC elders have experienced significant psycho-
                                                                                                                     result of their gender identity (Bockting & Coleman, 2007),       logical trauma related to their gender identity, some also
                                                                                                                     especially if the elder resides in an institutionalized setting   have developed resilience and effective ways of coping
                                                                                                                     (i.e., nursing home, assisted living facility) and relies on      with adversity (Fruhauf & Orel, 2015). Despite the limited
                                                                                                                     others for many daily needs (Auldridge et al., 2012).             availability of LGBTQ-affirmative religious organizations
                                                                                                                     TGNC elders are also at a heightened risk for depression,         in many local communities, TGNC elders make greater use
                                                                                                                     suicidal ideation, and loneliness compared with LGB elders        of these resources than their cisgender peers (Porter et al.,
                                                                                                                     (Auldridge et al., 2012; Fredriksen-Goldsen et al., 2011).        2013).
                                                                                                                           A Transgender Law Center survey found that TGNC                   Application. Psychologists are encouraged to
                                                                                                                     and LGB elders had less financial well-being than their           seek information about the biopsychosocial needs of
                                                                                                                     younger cohorts, despite having a higher than average             TGNC elders to inform case conceptualization and treat-
                                                                                                                     educational level for their age group compared with the           ment planning to address psychological, social, and medi-
                                                                                                                     general population (Hartzell, Frazer, Wertz, & Davis,             cal concerns. Many TGNC elders are socially isolated.
                                                                                                                     2009). Survey research has also revealed that TGNC elders         Isolation can occur as a result of a loss of social networks
                                                                                                                     experience underemployment and gaps in employment,                through death or through disclosure of a TGNC identity.
                                                                                                                     often due to discrimination (Auldridge et al., 2012; Bee-         Psychologists may assist TGNC elders in establishing new
                                                                                                                     myn & Rankin, 2011; Factor & Rothblum, 2007). In the              social networks that support and value their TGNC iden-
                                                                                                                     past, some TGNC people with established careers may               tity, while also working to strengthen existing family and
                                                                                                                     have been encouraged by service providers to find new             friend networks after a TGNC identity has been disclosed.
                                                                                                                     careers or jobs to avoid undergoing a gender transition at        TGNC elders may find special value in relationships with
                                                                                                                     work or being identified as TGNC, potentially leading to a        others in their generational cohort or those who may have
                                                                                                                     significant loss of income and occupational identity (Cook-       similar coming-out experiences. Psychologists may en-
                                                                                                                     Daniels, 2006). Obstacles to employment can increase eco-         courage TGNC elders to identify ways they can mentor and
                                                                                                                     nomic disparities that result in increased needs for support-     improve the resilience of younger TGNC generations, cre-
                                                                                                                     ive housing and other social services (National Center for        ating a sense of generativity (Erikson, 1968) and contribu-

                                                                                                                     844                                                                                 December 2015 ● American Psychologist
                                                                                                                               Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 14 of 33


                                                                                                                     tion while building new supportive relationships. Psychol-       Andrade, 2009; Hepp, Kraemer, Schnyder, Miller, & Del-
                                                                                                                     ogists working with TGNC elders may help them recognize          signore, 2004).
                                                                                                                     the sources of their resilience and encourage them to con-             Regardless of the presence or absence of an etiological
                                                                                                                     nect with and be active in their communities (Fuhrmann &         link, gender identity may affect how a TGNC person ex-
                                                                                                                     Craffey, 2014).                                                  periences a co-occurring mental health condition, and/or a
                                                                                                                           For TGNC elders who have chosen not to disclose            co-occurring mental health condition may complicate the
                                                                                                                     their gender identity, psychologists may provide support to      person’s gender expression or gender identity. For exam-
                                                                                                                     address shame, guilt, or internalized antitrans prejudice,       ple, an eating disorder may be influenced by a TGNC
                                                                                                                     and validate each person’s freedom to choose their pattern       person’s gender expression (e.g., rigid eating patterns used
                                                                                                                     of disclosure. Clinicians may also provide validation and        to manage body shape or menstruation may be related to
                                                                                                                     empathy when TGNC elders have chosen a model of tran-            gender identity or gender dysphoria; Ålgars, Alanko, Sant-
                                                                                                                     sition that avoids any disclosure of gender identity and is      tila, & Sandnabba, 2012; Murray, Boon, & Touyz, 2013).
                                                                                                                     heavily focused on passing as cisgender.                         In addition, the presence of autism spectrum disorder may
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                           TGNC elders who choose to undergo a medical or             complicate a TGNC person’s articulation and exploration
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     social transition in older adulthood may experience anti-        of gender identity (Jones et al., 2012). In cases in which
                                                                                                                     trans prejudice from people who question the value of            gender dysphoria is contributing to other mental health
                                                                                                                     transition at an older age or who believe that these elders      concerns, treatment of gender dysphoria may be helpful in
                                                                                                                     are not truly invested in their transition or in a TGNC          alleviating those concerns as well (Keo-Meier et al., 2015).
                                                                                                                     identity given the length of time they have waited (Aul-               A relationship also exists between mental health con-
                                                                                                                     dridge et al., 2012). Some TGNC elders may also grieve           ditions and the psychological sequelae of minority stress
                                                                                                                     lost time and missed opportunities. Psychologists may val-       that TGNC people can experience. Given that TGNC peo-
                                                                                                                     idate elders’ choices to come out, transition, or evolve their   ple experience physical and sexual violence (Clements-
                                                                                                                     gender identity or gender expression at any age, recogniz-       Nolle et al., 2006; Kenagy & Bostwick, 2005; Lombardi,
                                                                                                                     ing that such choices may have been much less accessible         Wilchins, Priesing, & Malouf, 2001; Xavier et al., 2005),
                                                                                                                     or viable at earlier stages of TGNC elders’ lives.               general harassment and discrimination (Beemyn & Rankin,
                                                                                                                           Psychologists may assist congregate housing, assisted      2011; Factor & Rothblum, 2007), and employment and
                                                                                                                     living, or long-term care settings to best meet TGNC el-         housing discrimination (Bradford et al., 2007), they are
                                                                                                                     ders’ needs through respectful communication and affirma-        likely to experience significant levels of minority stress.
                                                                                                                     tion of each person’s gender identity and gender expres-         Studies have demonstrated the disproportionately high lev-
                                                                                                                     sion. Psychologists may work with TGNC people in                 els of negative psychological sequelae related to minority
                                                                                                                     hospice care systems to develop an end-of-life plan that         stress, including suicidal ideation and suicide attempts
                                                                                                                     respects the person’s wishes about disclosure of gender          (Center for Substance Abuse Treatment, 2012; Clements-
                                                                                                                     identity during and after death.                                 Nolle et al., 2006; Cochran & Cauce, 2006; Nuttbrock et
                                                                                                                                                                                      al., 2010; Xavier et al., 2005) and completed suicides
                                                                                                                     Assessment, Therapy, and                                         (Dhejne et al., 2011; van Kesteren, Asscheman, Megens, &
                                                                                                                                                                                      Gooren, 1997). Recent studies have begun to demonstrate
                                                                                                                     Intervention                                                     an association between sources of external stress and psy-
                                                                                                                     Guideline 10. Psychologists strive to                            chological distress (Bockting et al., 2013; Nuttbrock et al.,
                                                                                                                     understand how mental health concerns may                        2010), including suicidal ideation and attempts and self-
                                                                                                                     or may not be related to a TGNC person’s                         injurious behavior (dickey, Reisner, & Juntunen, 2015;
                                                                                                                     gender identity and the psychological effects                    Goldblum et al., 2012; Testa et al., 2012).
                                                                                                                     of minority stress.                                                    The minority stress model accounts for both the neg-
                                                                                                                                                                                      ative mental health effects of stigma-related stress and the
                                                                                                                          Rationale. TGNC people may seek assistance                  processes by which members of the minority group may
                                                                                                                     from psychologists in addressing gender-related concerns,        develop resilience and resistance to the negative effects of
                                                                                                                     other mental health issues, or both. Mental health problems      stress (I. H. Meyer, 1995, 2003). Although the minority
                                                                                                                     experienced by a TGNC person may or may not be related           stress model was developed as a theory of the relationship
                                                                                                                     to that person’s gender identity and/or may complicate           between sexual orientation and mental disorders, the model
                                                                                                                     assessment and intervention of gender-related concerns. In       has been adapted to TGNC populations (Hendricks &
                                                                                                                     some cases, there may not be a relationship between a            Testa, 2012).
                                                                                                                     person’s gender identity and a co-occurring condition (e.g.,           Application. Because of the increased risk of
                                                                                                                     depression, PTSD, substance abuse). In other cases, having       stress-related mental health conditions, psychologists are
                                                                                                                     a TGNC identity may lead or contribute to a co-occurring         encouraged to conduct a careful diagnostic assessment,
                                                                                                                     mental health condition, either directly by way of gender        including a differential diagnosis, when working with
                                                                                                                     dysphoria, or indirectly by way of minority stress and           TGNC people (Coleman et al., 2012). Taking into account
                                                                                                                     oppression (Hendricks & Testa, 2012; I. H. Meyer, 1995,          the intricate interplay between the effects of mental health
                                                                                                                     2003). In extremely rare cases, a co-occurring condition         symptoms and gender identity and gender expression, psy-
                                                                                                                     can mimic gender dysphoria (i.e., a psychotic process that       chologists are encouraged to neither ignore mental health
                                                                                                                     distorts the perception of one’s gender; Baltieri & De           problems a TGNC person is experiencing, nor erroneously

                                                                                                                     December 2015 ● American Psychologist                                                                                     845
                                                                                                                               Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 15 of 33


                                                                                                                     assume that those mental health problems are a result of the       and feeling more emotionally reactive in stressful situa-
                                                                                                                     person’s gender identity or gender expression. Psycholo-           tions. These changes can be normalized as similar to the
                                                                                                                     gists are strongly encouraged to be cautious before deter-         emotional adjustments that cisgender women and men ex-
                                                                                                                     mining that gender nonconformity or dysphoria is due to an         perience during puberty. Some TGNC people will be able
                                                                                                                     underlying psychotic process, as this type of causal rela-         to adapt existing coping strategies, whereas others may
                                                                                                                     tionship is rare.                                                  need help developing additional skills (e.g., emotional reg-
                                                                                                                           When TGNC people seek to access transition-related           ulation or assertiveness). Readers are encouraged to refer to
                                                                                                                     health care, a psychosocial assessment is often part of this       the World Professional Association for Transgender Health
                                                                                                                     process (Coleman et al., 2012). A comprehensive and bal-           Standards of Care for discussion of the possible effects of
                                                                                                                     anced assessment typically includes not only information           hormone therapy on a TGNC person’s mood, affect, and
                                                                                                                     about a person’s past experiences of antitrans prejudice or        behavior (Coleman et al., 2012).
                                                                                                                     discrimination, internalized messages related to these ex-
                                                                                                                                                                                        Guideline 11. Psychologists recognize that
                                                                                                                     periences, and anticipation of future victimization or rejec-
                                                                                                                                                                                        TGNC people are more likely to experience
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     tion (Coolhart, Provancher, Hager, & Wang, 2008), but
                                                                                                                                                                                        positive life outcomes when they receive
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     also coping strategies and sources of resilience (Hendricks
                                                                                                                                                                                        social support or trans-affirmative care.
                                                                                                                     & Testa, 2012; Singh et al., 2011). Gathering information
                                                                                                                     about negative life events directly related to a TGNC                    Rationale. Research has primarily shown positive
                                                                                                                     person’s gender identity and gender expression may assist          treatment outcomes when TGNC adults and adolescents
                                                                                                                     psychologists in understanding the sequelae of stress and          receive TGNC-affirmative medical and psychological ser-
                                                                                                                     discrimination, distinguishing them from concurrent and            vices (i.e., psychotherapy, hormones, surgery; Byne et al.,
                                                                                                                     potentially unrelated mental health problems. Similarly,           2012; R. Carroll, 1999; Cohen-Kettenis, Delemarre-van de
                                                                                                                     when a TGNC person has a primary presenting concern                Waal, & Gooren, 2008; Davis & Meier, 2014; De Cuypere
                                                                                                                     that is not gender focused, a comprehensive assessment             et al., 2006; Gooren, Giltay, & Bunck, 2008; Kuhn et al.,
                                                                                                                     takes into account that person’s experience relative to gen-       2009), although sample sizes are frequently small with no
                                                                                                                     der identity and gender expression, including any discrim-         population-based studies. In a meta-analysis of the hor-
                                                                                                                     ination, just as it would include assessing other potential        mone therapy treatment literature with TGNC adults and
                                                                                                                     trauma history, medical concerns, previous experience with         adolescents, researchers reported that 80% of participants
                                                                                                                     helping professionals, important future goals, and impor-          receiving trans-affirmative care experienced an improved
                                                                                                                     tant aspects of identity. Strategies a TGNC person uses to         quality of life, decreased gender dysphoria, and a reduction
                                                                                                                     navigate antitrans discrimination could be sources of              in negative psychological symptoms (Murad et al., 2010).
                                                                                                                     strength to deal with life challenges or sources of distress             In addition, TGNC people who receive social support
                                                                                                                     that increase challenges and barriers.                             about their gender identity and gender expression have
                                                                                                                           Psychologists are encouraged to help TGNC people             improved outcomes and quality of life (Brill & Pepper,
                                                                                                                     understand the pervasive influence of minority stress and          2008; Pinto, Melendez, & Spector, 2008). Several studies
                                                                                                                     discrimination that may exist in their lives, potentially          indicate that family acceptance of TGNC adolescents and
                                                                                                                     including internalized negative attitudes about themselves         adults is associated with decreased rates of negative out-
                                                                                                                     and their TGNC identity (Hendricks & Testa, 2012). With            comes, such as depression, suicide, and HIV risk behaviors
                                                                                                                     this support, clients can better understand the origins of         and infection (Bockting et al., 2013; Dhejne et al., 2011;
                                                                                                                     their mental health symptoms and normalize their reactions         Grant et al., 2011; Liu & Mustanski, 2012; Ryan, 2009).
                                                                                                                     when faced with TGNC-related inequities and discrimina-            Family support is also a strong protective factor for TGNC
                                                                                                                     tion. Minority stress models also identify potentially im-         adults and adolescents (Bockting et al., 2013; Moody &
                                                                                                                     portant sources of resilience. TGNC people can develop             Smith, 2013; Ryan et al., 2010). TGNC people, however,
                                                                                                                     resilience when they connect with other TGNC people who            frequently experience blatant or subtle antitrans prejudice,
                                                                                                                     provide information on how to navigate antitrans prejudice         discrimination, and even violence within their families
                                                                                                                     and increase access to necessary care and resources (Singh         (Bradford et al., 2007). Such family rejection is associated
                                                                                                                     et al., 2011). TGNC people may need help developing                with higher rates of HIV infection, suicide, incarceration,
                                                                                                                     social support systems to nurture their resilience and bol-        and homelessness for TGNC adults and adolescents (Grant
                                                                                                                     ster their ability to cope with the adverse effects of antitrans   et al., 2011; Liu & Mustanski, 2012). Family rejection and
                                                                                                                     prejudice and/or discrimination (Singh & McKleroy,                 lower levels of social support are significantly correlated
                                                                                                                     2011).                                                             with depression (Clements-Nolle et al., 2006; Ryan, 2009).
                                                                                                                           Feminizing or masculinizing hormone therapy can              Many TGNC people seek support through peer relation-
                                                                                                                     positively or negatively affect existing mood disorders            ships, chosen families, and communities in which they may
                                                                                                                     (Coleman et al., 2012). Psychologists may also help TGNC           be more likely to experience acceptance (Gonzalez & Mc-
                                                                                                                     people who are in the initial stages of hormone therapy            Nulty, 2010; Nuttbrock et al., 2009). Peer support from
                                                                                                                     adjust to normal changes in how they experience emotions.          other TGNC people has been found to be a moderator
                                                                                                                     For example, trans women who begin estrogens and anti-             between antitrans discrimination and mental health, with
                                                                                                                     androgens may experience a broader range of emotions               higher levels of peer support associated with better mental
                                                                                                                     than they are accustomed to, or trans men beginning tes-           health (Bockting et al., 2013). For some TGNC people,
                                                                                                                     tosterone might be faced with adjusting to a higher libido         support from religious and spiritual communities provides

                                                                                                                     846                                                                                 December 2015 ● American Psychologist
                                                                                                                               Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 16 of 33


                                                                                                                     an important source of resilience (Glaser, 2008; Kidd &           (OutServe-Servicemembers Legal Defense Network, n.d.).
                                                                                                                     Witten, 2008; Porter et al., 2013).                               Psychologists may help TGNC military members and vet-
                                                                                                                           Application. Given the strong evidence for the              erans establish specific systems of support that create a safe
                                                                                                                     positive influence of affirmative care, psychologists are         and affirming space to reduce isolation and to create a
                                                                                                                     encouraged to facilitate access to and provide trans-affir-       network of peers with a shared military experience. Psy-
                                                                                                                     mative care to TGNC people. Whether through the provi-            chologists who work with veterans are encouraged to ed-
                                                                                                                     sion of assessment and psychotherapy, or through assisting        ucate themselves on recent changes to VA policy that
                                                                                                                     clients to access hormone therapy or surgery, psychologists       support equal access to VA medical and mental health
                                                                                                                     may play a critical role in empowering and validating             services (Department of Veterans Affairs, Veterans’ Health
                                                                                                                     TGNC adults’ and adolescents’ experiences and increasing          Administration, 2013).
                                                                                                                     TGNC people’s positive life outcomes (Bess & Stabb,
                                                                                                                                                                                       Guideline 12. Psychologists strive to
                                                                                                                     2009; Rachlin, 2002).
                                                                                                                                                                                       understand the effects that changes in
                                                                                                                           Psychologists are also encouraged to be aware of the
                                                                                                                                                                                       gender identity and gender expression have
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     importance of affirmative social support and assist TGNC
                                                                                                                                                                                       on the romantic and sexual relationships of
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     adults and adolescents in building social support networks
                                                                                                                                                                                       TGNC people.
                                                                                                                     in which their gender identity is accepted and affirmed.
                                                                                                                     Psychologists may assist TGNC people in negotiating fam-                Rationale. Relationships involving TGNC people
                                                                                                                     ily dynamics that may arise in the course of exploring and        can be healthy and successful (Kins, Hoebeke, Heylens,
                                                                                                                     establishing gender identity. Depending on the context of         Rubens, & De Cuyprere, 2008; Meier, Sharp, Michonski,
                                                                                                                     psychological practice, these issues might be addressed in        Babcock, & Fitzgerald, 2013) as well as challenging
                                                                                                                     individual work with TGNC clients, conjoint sessions in-          (Brown, 2007; Iantaffi & Bockting, 2011). A study of
                                                                                                                     cluding members of their support system, family therapy,          successful relationships between TGNC men and cisgender
                                                                                                                     or group therapy. Psychologists may help TGNC people              women found that these couples attributed the success of
                                                                                                                     decide how and when to reveal their gender identity at            their relationship to respect, honesty, trust, love, under-
                                                                                                                     work or school, in religious communities, and to friends          standing, and open communication (Kins et al., 2008). Just
                                                                                                                     and contacts in other settings. TGNC people who decide            as relationships between cisgender people can involve
                                                                                                                     not to come out in all aspects of their lives can still benefit   abuse, so can relationships between TGNC people and their
                                                                                                                     from TGNC-affirmative in-person or online peer support            partners (Brown, 2007), with some violent partners threat-
                                                                                                                     groups.                                                           ening to disclose a TGNC person’s identity to exact control
                                                                                                                           Clients may ask psychologists to assist family mem-         in the relationship (FORGE, n.d.).
                                                                                                                     bers in exploring feelings about their loved one’s gender               In the early decades of medical and social transition
                                                                                                                     identity and gender expression. Published models of family        for TGNC people, only those whose sexual orientations
                                                                                                                     adjustment (Emerson & Rosenfeld, 1996) may be useful to           would be heterosexual posttransition (e.g., trans woman
                                                                                                                     help normalize family members’ reactions upon learning            with a cisgender man) were deemed eligible for medical
                                                                                                                     that they have a TGNC family member, and to reduce                and social transition (Meyerowitz, 2002). This restriction
                                                                                                                     feelings of isolation. When working with family members           prescribed only certain relationship partners (American
                                                                                                                     or significant others, it may be helpful to normalize feelings    Psychiatric Association, 1980; Benjamin, 1966; Chivers &
                                                                                                                     of loss or fear of what may happen to current relationships       Bailey, 2000), denied access to surgery for trans men
                                                                                                                     as TGNC people disclose their gender identity and expres-         identifying as gay or bisexual (Coleman & Bockting,
                                                                                                                     sion to others. Psychologists may help significant others         1988), or trans women identifying as lesbian or bisexual,
                                                                                                                     adjust to changing relationships and consider how to talk to      and even required that TGNC people’s existing legal mar-
                                                                                                                     extended family, friends, and other community members             riages be dissolved before they could gain access to tran-
                                                                                                                     about TGNC loved ones. Providing significant others with          sition care (Lev, 2004).
                                                                                                                     referrals to TGNC-affirmative providers, educational re-                Disclosure of a TGNC identity can have an important
                                                                                                                     sources, and support groups can have a profound impact on         impact on the relationship between TGNC people and their
                                                                                                                     their understanding of gender identity and their communi-         partners. Disclosure of TGNC status earlier in the relation-
                                                                                                                     cation with TGNC loved ones. Psychologists working with           ship tends to be associated with better relationship out-
                                                                                                                     couples and families may also help TGNC people identify           comes, whereas disclosure of TGNC status many years into
                                                                                                                     ways to include significant others in their social or medical     an existing relationship may be perceived as a betrayal
                                                                                                                     transition.                                                       (Erhardt, 2007). When a TGNC person comes out in the
                                                                                                                           Psychologists working with TGNC people in rural             context of an existing relationship, it can also be helpful if
                                                                                                                     settings may provide clients with resources to connect with       both partners are involved in decision making about the use
                                                                                                                     other TGNC people online or provide information about             of shared resources (i.e., how to balance the financial costs
                                                                                                                     in-person support groups in which they can explore the            of transition with other family needs) and how to share this
                                                                                                                     unique challenges of being TGNC in these geographic               news with shared supports (i.e., friends and family). Some-
                                                                                                                     areas (Walinsky & Whitcomb, 2010). Psychologists serv-            times relationship roles are renegotiated in the context of a
                                                                                                                     ing TGNC military and veteran populations are encouraged          TGNC person coming out to their partner (Samons, 2008).
                                                                                                                     to be sensitive to the barriers these individuals face, espe-     Assumptions about what it means to be a “husband” or a
                                                                                                                     cially for people who are on active duty in the U.S. military     “wife” can shift if the gender identity of one’s spouse shifts

                                                                                                                     December 2015 ● American Psychologist                                                                                       847
                                                                                                                               Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 17 of 33


                                                                                                                     (Erhardt, 2007). Depending on when gender issues are             couples explore which relationship dynamics they want to
                                                                                                                     disclosed and how much of a change this creates in the           preserve and which they might like to change.
                                                                                                                     relationship, partners may grieve the loss of aspects of their         In working with psychologists, TGNC people may
                                                                                                                     partner and the way the relationship used to be (Lev, 2004).     explore a range of issues in their relationships and sexuality
                                                                                                                           Although increasing alignment between gender iden-         (dickey et al., 2012), including when and how to come out
                                                                                                                     tity and gender expression, whether it be through dress,         to current or potential romantic and sexual partners, com-
                                                                                                                     behavior, or through medical interventions (i.e., hormones,      municating their sexual desires, renegotiating intimacy that
                                                                                                                     surgery), does not necessarily affect to whom a TGNC             may be lost during the TGNC partner’s transition, adapting
                                                                                                                     person is attracted (Coleman et al., 1993), TGNC people          to bodily changes caused by hormone use or surgery, and
                                                                                                                     may become more open to exploring their sexual orienta-          exploring boundaries regarding touch, affection, and safer
                                                                                                                     tion, may redefine sexual orientation as they move through       sex practices (Iantaffi & Bockting, 2011; Sevelius, 2009).
                                                                                                                     transition, or both (Daskalos, 1998; H. Devor, 1993; Schle-      TGNC people may experience increased sexual self-effi-
                                                                                                                     ifer, 2006). Through increased comfort with their body and       cacy through transition. Although psychologists may aid
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     gender identity, TGNC people may explore aspects of their        partners in understanding a TGNC person’s transition de-
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     sexual orientation that were previously hidden or that felt      cisions, TGNC people may also benefit from help in cul-
                                                                                                                     discordant with their sex assigned at birth. Following a         tivating awareness of the ways in which these decisions
                                                                                                                     medical and/or social transition, a TGNC person’s sexual         influence the lives of loved ones.
                                                                                                                     orientation may remain constant or shift, either temporarily
                                                                                                                                                                                      Guideline 13. Psychologists seek to
                                                                                                                     or permanently (e.g., renewed exploration of sexual orien-
                                                                                                                                                                                      understand how parenting and family
                                                                                                                     tation in the context of TGNC identity, shift in attraction or
                                                                                                                                                                                      formation among TGNC people take a
                                                                                                                     choice of sexual partners, widened spectrum of attraction,
                                                                                                                                                                                      variety of forms.
                                                                                                                     shift in sexual orientation identity; Meier, Sharp et al.,
                                                                                                                     2013; Samons, 2008). For example, a trans man previously               Rationale. Psychologists work with TGNC peo-
                                                                                                                     identified as a lesbian may later be attracted to men (Cole-     ple across the life span to address parenting and family
                                                                                                                     man et al., 1993; dickey, Burnes, & Singh, 2012), and a          issues (Kenagy & Hsieh, 2005). There is evidence that
                                                                                                                     trans woman attracted to women pretransition may remain          many TGNC people have and want children (Wierckx et
                                                                                                                     attracted to women posttransition (Lev, 2004).                   al., 2012). Some TGNC people conceive a child through
                                                                                                                           Some TGNC people and their partners may fear the           sexual intercourse, whereas others may foster, adopt, pur-
                                                                                                                     loss of mutual sexual attraction and other potential effects     sue surrogacy, or employ assisted reproductive technolo-
                                                                                                                     of shifting gender identities in the relationship. Lesbian-      gies, such as sperm or egg donation, to build or expand a
                                                                                                                     identified partners of trans men may struggle with the idea      family (De Sutter, Kira, Verschoor, & Hotimsky, 2002).
                                                                                                                     that being in a relationship with a man may cause others to      Based on a small body of research to date, there is no
                                                                                                                     perceive them as a heterosexual couple (Califia, 1997).          indication that children of TGNC parents suffer long-term
                                                                                                                     Similarly, women in heterosexual relationships who later         negative impacts directly related to parental gender change
                                                                                                                     learn that their partners are trans women may be unfamiliar      (R. Green, 1978, 1988; White & Ettner, 2004). TGNC
                                                                                                                     with navigating stigma associated with sexual minority           people may find it both challenging to find medical pro-
                                                                                                                     status when viewed as a lesbian couple (Erhardt, 2007).          viders who are willing to offer them reproductive treatment
                                                                                                                     Additionally, partners may find they are not attracted to a      and to afford the cost (Coleman et al., 2012). Similarly,
                                                                                                                     partner after transition. As an example, a lesbian whose         adoption can be quite costly, and some TGNC people may
                                                                                                                     partner transitions to a male identity may find that she is no   find it challenging to find foster care or adoption agencies
                                                                                                                     longer attracted to this person because she is not sexually      that will work with them in a nondiscriminatory manner.
                                                                                                                     attracted to men. Partners of TGNC people may also ex-           Current or past use of hormone therapy may limit fertility
                                                                                                                     perience grief and loss as their partners engage in social       and restrict a TGNC person’s reproductive options
                                                                                                                     and/or medical transitions.                                      (Darnery, 2008; Wierckx et al., 2012). Other TGNC people
                                                                                                                           Application. Psychologists may help foster resil-          may have children or families before coming out as TGNC
                                                                                                                     ience in relationships by addressing issues specific to part-    or beginning a gender transition.
                                                                                                                     ners of TGNC people. Psychologists may provide support                 TGNC people may present with a range of parenting
                                                                                                                     to partners of TGNC people who are having difficulty with        and family-building concerns. Some will seek support to
                                                                                                                     their partner’s evolving gender identity or transition, or are   address issues within preexisting family systems, some will
                                                                                                                     experiencing others having difficulty with the partner’s         explore the creation or expansion of a family, and some
                                                                                                                     transition. Partner peer support groups may be especially        will need to make decisions regarding potential fertility
                                                                                                                     helpful in navigating internalized antitrans prejudice,          issues related to hormone therapy, pubertal suppression, or
                                                                                                                     shame, resentment, and relationship concerns related to a        surgical transition. The medical and/or social transition of
                                                                                                                     partner’s gender transition. Meeting or knowing other            a TGNC parent may shift family dynamics, creating chal-
                                                                                                                     TGNC people, other partners of TGNC people, and couples          lenges and opportunities for partners, children, and other
                                                                                                                     who have successfully navigated transition may also help         family members. One study of therapists’ reflections on
                                                                                                                     TGNC people and their partners and serve as a protective         their experiences with TGNC clients suggested that family
                                                                                                                     factor (Brown, 2007). When TGNC status is disclosed              constellation and the parental relationship was more sig-
                                                                                                                     during an existing relationship, psychologists may help          nificant for children than the parent’s social and/or medical

                                                                                                                     848                                                                               December 2015 ● American Psychologist
                                                                                                                               Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 18 of 33


                                                                                                                     transition itself (White & Ettner, 2004). Although research            For TGNC people with existing families, psycholo-
                                                                                                                     has not documented that the transitions of TGNC people           gists may support TGNC people in seeking legal counsel
                                                                                                                     have an effect on their parenting abilities, preexisting part-   regarding parental rights in adoption or custody. Depend-
                                                                                                                     nerships or marriages may not survive the disclosure of a        ing on the situation, this may be desirable even if the
                                                                                                                     TGNC identity or a subsequent transition (dickey et al.,         TGNC parent is biologically related to the child (Minter &
                                                                                                                     2012). This may result in divorce or separation, which may       Wald, 2012). Although being TGNC is not a legal imped-
                                                                                                                     affect the children in the family. A positive relationship       iment to adoption in the United States, there is the potential
                                                                                                                     between parents, regardless of marital status, has been          for overt and covert discrimination and barriers, given the
                                                                                                                     suggested to be an important protective factor for children      widespread prejudice against TGNC people. The question
                                                                                                                     (Amato, 2001; White & Ettner, 2007). This seems to be the        of whether to disclose TGNC status on an adoption appli-
                                                                                                                     case especially when children are reminded of the parent’s       cation is a personal one, and a prospective TGNC parent
                                                                                                                     love and assured of the parent’s continued presence in their     would benefit from consulting a lawyer for legal advice,
                                                                                                                     life (White & Ettner, 2007). Based on a small body of            including what the laws in their jurisdiction say about
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     literature available, it is generally the case that younger      disclosure. Given the extensive background investigation
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     children are best able to incorporate the transition of a        frequently conducted, it may be difficult to avoid disclo-
                                                                                                                     parent, followed by adult children, with adolescents gen-        sure. Many lawyers favor disclosure to avoid any potential
                                                                                                                     erally having the most difficulty (White & Ettner, 2007). If     legal challenges during the adoption process (Minter &
                                                                                                                     separated or divorced from their partners or spouses,            Wald, 2012).
                                                                                                                     TGNC parents may be at risk for loss of custody or visi-               In discussing family-building options with TGNC
                                                                                                                     tation rights because some courts presume that there is a        people, psychologists are encouraged to remain aware that
                                                                                                                     nexus between their gender identity or gender expression         some of these options require medical intervention and are
                                                                                                                     and parental fitness (Flynn, 2006). This type of prejudice is    not available everywhere, in addition to being quite costly
                                                                                                                     especially common for TGNC people of color (Grant et al.,        (Coleman et al., 2012). Psychologists may work with cli-
                                                                                                                     2011).                                                           ents to manage feelings of loss, grief, anger, and resent-
                                                                                                                           Application. Psychologists are encouraged to at-           ment that may arise if TGNC people are unable to access or
                                                                                                                     tend to the parenting and family-building concerns of            afford the services they need for building a family (Bock-
                                                                                                                                                                                      ting et al., 2006; De Sutter et al., 2002).
                                                                                                                     TGNC people. When working with TGNC people who
                                                                                                                                                                                            When TGNC people consider beginning hormone
                                                                                                                     have previous parenting experience, psychologists may
                                                                                                                                                                                      therapy, psychologists may engage them in a conversation
                                                                                                                     help TGNC people identify how being a parent may influ-
                                                                                                                                                                                      about the possibly permanent effects on fertility to better
                                                                                                                     ence decisions to come out as TGNC or to begin a transi-
                                                                                                                                                                                      prepare TGNC people to make a fully informed decision.
                                                                                                                     tion (Freeman, Tasker, & Di Ceglie, 2002; Grant et al.,
                                                                                                                                                                                      This may be of special importance with TGNC adolescents
                                                                                                                     2011; Wierckx et al., 2012). Some TGNC people may                and young adults who often feel that family planning or
                                                                                                                     choose to delay disclosure until their children have grown       loss of fertility is not a significant concern in their current
                                                                                                                     and left home (Bethea & McCollum, 2013). Clinical guide-         daily lives, and therefore disregard the long-term reproduc-
                                                                                                                     lines jointly developed by a Vancouver, British Columbia,        tive implications of hormone therapy or surgery (Coleman
                                                                                                                     TGNC community organization and a health care provider           et al., 2012). Psychologists are encouraged to discuss con-
                                                                                                                     organization encourage psychologists and other mental            traception and safer sex practices with TGNC people, given
                                                                                                                     health providers working with TGNC people to plan for            that they may still have the ability to conceive even when
                                                                                                                     disclosure to a partner, previous partner, or children, and to   undergoing hormone therapy (Bockting, Robinson, &
                                                                                                                     pay particular attention to resources that assist TGNC peo-      Rosser, 1998). Psychologists may play a critical role in
                                                                                                                     ple to discuss their identity with children of various ages in   educating TGNC adolescents and young adults and their
                                                                                                                     developmentally appropriate ways (Bockting et al., 2006).        parents about the long-term effects of medical interventions
                                                                                                                     Lev (2004) uses a developmental stage framework for the          on fertility and assist them in offering informed consent
                                                                                                                     process that family members are likely to go through in          prior to pursuing such interventions. Although hormone
                                                                                                                     coming to terms with a TGNC family member’s identity             therapy may limit fertility (Coleman et al., 2012), psychol-
                                                                                                                     that some psychologists may find helpful. Awareness of           ogists may encourage TGNC people to refrain from relying
                                                                                                                     peer support networks for spouses and children of TGNC           on hormone therapy as the sole means of birth control, even
                                                                                                                     people can also be helpful (e.g., PFLAG, TransYouth Fam-         when a person has amenorrhea (Gorton & Grubb, 2014).
                                                                                                                     ily Allies). Psychologists may provide family counseling to      Education on safer sex practices may also be important, as
                                                                                                                     assist a family in managing disclosure, improve family           some segments of the TGNC community (e.g., trans
                                                                                                                     functioning, and maintain family involvement of the              women and people of color) are especially vulnerable to
                                                                                                                     TGNC person, as well as aiding the TGNC person in                sexually transmitted infections and have been shown to
                                                                                                                     attending to the ways that their transition process has          have high prevalence and incidence rates of HIV infection
                                                                                                                     affected their family members (Samons, 2008). Helping            (Kellogg, Clements-Nolle, Dilley, Katz, & McFarland,
                                                                                                                     parents to continue to work together to focus on the needs       2001; Nemoto, Operario, Keatley, Han, & Soma, 2004).
                                                                                                                     of their children and to maintain family bonds is likely to            Depending on the timing and type of options selected,
                                                                                                                     lead to the best results for the children (White & Ettner,       psychologists may explore the physical, social, and emo-
                                                                                                                     2007).                                                           tional implications should TGNC people choose to delay or

                                                                                                                     December 2015 ● American Psychologist                                                                                       849
                                                                                                                              Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 19 of 33


                                                                                                                     stop hormone therapy, undergo fertility treatment, or be-       services (e.g., considerations of wait time). For example, a
                                                                                                                     come pregnant. Psychological effects of stopping hormone        psychologist working with a trans man who has a diagnosis
                                                                                                                     therapy may include depression, mood swings, and reac-          of bipolar disorder may need to coordinate with his primary
                                                                                                                     tions to the loss of physical masculinization or feminization   care provider and psychiatrist to adjust his hormone levels
                                                                                                                     facilitated by hormone therapy (Coleman et al., 2012).          and psychiatric medications, given that testosterone can
                                                                                                                     TGNC people who choose to halt hormone therapy during           have an activating effect, in addition to treating gender
                                                                                                                     attempts to conceive or during a pregnancy may need             dysphoria. At a basic level, collaboration may entail the
                                                                                                                     additional psychological support. For example, TGNC peo-        creation of required documentation that TGNC people
                                                                                                                     ple and their families may need help in managing the            present to surgeons or medical providers to access gender-
                                                                                                                     additional antitrans prejudice and scrutiny that may result     affirming medical interventions (e.g., surgery, hormone
                                                                                                                     when a TGNC person with stereotypically masculine fea-          therapy; Coleman et al., 2012). Psychologists may offer
                                                                                                                     tures becomes visibly pregnant. Psychologists may also          support, information, and education to interdisciplinary
                                                                                                                     assist TGNC people in addressing their loss when they           colleagues who are unfamiliar with issues of gender iden-
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     cannot engage in reproductive activities that are consistent    tity and gender expression to assist TGNC people in ob-
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     with their gender identity, or when they encounter barriers     taining TGNC-affirmative care (Holman & Goldberg,
                                                                                                                     to conceiving, adopting, or fostering children not typically    2006; Lev, 2009). For example, a psychologist who is
                                                                                                                     faced by other people (Vanderburgh, 2007). Psychologists        assisting a trans woman with obtaining gender-affirming
                                                                                                                     are encouraged to assess the degree to which reproductive       surgery may, with her consent, contact her new gynecolo-
                                                                                                                     health services are TGNC-affirmative prior to referring         gist in preparation for her first medical visit. This contact
                                                                                                                     TGNC people to them. Psychologists are also encouraged          could include sharing general information about her gender
                                                                                                                     to provide TGNC-affirmative information to reproductive         history and discussing how both providers could most
                                                                                                                     health service personnel when there is a lack of trans-         affirmatively support appropriate health checks to ensure
                                                                                                                     affirmative knowledge.                                          her best physical health (Holman & Goldberg, 2006).
                                                                                                                                                                                           Psychologists in interdisciplinary settings could also
                                                                                                                     Guideline 14. Psychologists recognize the
                                                                                                                                                                                     collaborate with medical professionals prescribing hor-
                                                                                                                     potential benefits of an interdisciplinary
                                                                                                                                                                                     mone therapy by educating TGNC people and ensuring
                                                                                                                     approach when providing care to TGNC
                                                                                                                                                                                     TGNC people are able to make fully informed decisions
                                                                                                                     people and strive to work collaboratively
                                                                                                                                                                                     prior to starting hormone treatment (Coleman et al., 2012;
                                                                                                                     with other providers.
                                                                                                                                                                                     Deutsch, 2012; Lev, 2009). Psychologists working with
                                                                                                                          Rationale. Collaboration across disciplines can            children and adolescents play a particularly important role
                                                                                                                     be crucial when working with TGNC people because of the         on the interdisciplinary team due to considerations of cog-
                                                                                                                     potential interplay of biological, psychological, and social    nitive and social development, family dynamics, and de-
                                                                                                                     factors in diagnosis and treatment (Hendricks & Testa,          gree of parental support. This role is especially crucial
                                                                                                                     2012). The challenges of living with a stigmatized identity     when providing psychological evaluation to determine the
                                                                                                                     and the need of many TGNC people to transition, socially        appropriateness and timeliness of a medical intervention.
                                                                                                                     and/or medically, may call for the involvement of health        When psychologists are not part of an interdisciplinary
                                                                                                                     professionals from various disciplines, including psychol-      setting, especially in isolated or rural communities, they
                                                                                                                     ogists, psychiatrists, social workers, primary health care      can identify interdisciplinary colleagues with whom they
                                                                                                                     providers, endocrinologists, nurses, pharmacists, surgeons,     may collaborate and/or refer (Walinsky & Whitcomb,
                                                                                                                     gynecologists, urologists, electrologists, speech therapists,   2010). For example, a rural psychologist could identify a
                                                                                                                     physical therapists, pastoral counselors and chaplains, and     trans-affirmative pediatrician in a surrounding area and
                                                                                                                     career or educational counselors. Communication, cooper-        collaborate with the pediatrician to work with parents rais-
                                                                                                                     ation, and collaboration will ensure optimal coordination       ing concerns about their TGNC and questioning children
                                                                                                                     and quality of care. Just as psychologists often refer TGNC     and adolescents.
                                                                                                                     people to medical providers for assessment and treatment              In addition to working collaboratively with other pro-
                                                                                                                     of medical issues, medical providers may rely on psychol-       viders, psychologists who obtain additional training to spe-
                                                                                                                     ogists to assess readiness and assist TGNC clients to pre-      cialize in work with TGNC people may also serve as
                                                                                                                     pare for the psychological and social aspects of transition     consultants in the field (e.g., providing additional support
                                                                                                                     before, during, and after medical interventions (Coleman et     to providers working with TGNC people or assisting school
                                                                                                                     al., 2012; Hembree et al., 2009; Lev, 2009). Outcome            and workplaces with diversity training). Psychologists who
                                                                                                                     research to date supports the value and effectiveness of an     have expertise in working with TGNC people may play a
                                                                                                                     interdisciplinary, collaborative approach to TGNC-specific      consultative role with providers in inpatient settings seek-
                                                                                                                     care (see Coleman et al., 2012 for a review).                   ing to provide affirmative care to TGNC clients. Psychol-
                                                                                                                          Application. Psychologists’ collaboration with             ogists may also collaborate with social service colleagues
                                                                                                                     colleagues in medical and associated health disciplines         to provide TGNC people with affirmative referrals related
                                                                                                                     involved in TGNC clients’ care (e.g., hormonal and surgi-       to housing, financial support, vocational/educational coun-
                                                                                                                     cal treatment, primary health care; Coleman et al., 2012;       seling and training, TGNC-affirming religious or spiritual
                                                                                                                     Lev, 2009) may take many forms and should occur in a            communities, peer support, and other community resources
                                                                                                                     timely manner that does not complicate access to needed         (Gehi & Arkles, 2007). This collaboration might also in-

                                                                                                                     850                                                                              December 2015 ● American Psychologist
                                                                                                                               Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 20 of 33


                                                                                                                     clude assuring that TGNC people who are minors in the            (Conron et al., 2008; Deutsch et al., 2013). One group of
                                                                                                                     care of the state have access to culturally appropriate care.    experts has recommended that population research, and
                                                                                                                                                                                      especially government-sponsored surveillance research,
                                                                                                                     Research, Education, and Training                                use a two-step method, first asking for sex assigned at birth,
                                                                                                                                                                                      and then following with a question about gender identity
                                                                                                                     Guideline 15. Psychologists respect the
                                                                                                                                                                                      (GenIUSS, 2013). For research focused on TGNC people,
                                                                                                                     welfare and rights of TGNC participants in
                                                                                                                                                                                      including questions that assess both sex assigned at birth
                                                                                                                     research and strive to represent results
                                                                                                                                                                                      and current gender identity allows the disaggregation of
                                                                                                                     accurately and avoid misuse or
                                                                                                                                                                                      subgroups within the TGNC population and has the poten-
                                                                                                                     misrepresentation of findings.
                                                                                                                                                                                      tial to increase knowledge of differences within the popu-
                                                                                                                            Rationale. Historically, in a set of demographic          lation. In addition, findings about one subgroup of TGNC
                                                                                                                     questions, psychological research has included one item on       people may not apply to other subgroups. For example,
                                                                                                                     either sex or gender, with two response options—male and         results from a study of trans women of color with a history
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     female. This approach wastes an opportunity to increase          of sex work who live in urban areas (Nemoto, Operario,
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     knowledge about TGNC people for whom neither option              Keatley, & Villegas, 2004) may not generalize to all TGNC
                                                                                                                     may fit their identity, and runs the risk of alienating TGNC     women of color or to the larger TGNC population (Bauer,
                                                                                                                     research participants (IOM, 2011). For example, there is         Travers, Scanlon, & Coleman, 2012; Operario et al., 2008).
                                                                                                                     little knowledge about HIV prevalence, risks, and preven-              In conducting research with TGNC people, psychol-
                                                                                                                     tion needs of TGNC people because most of the research           ogists will confront the challenges associated with studying
                                                                                                                     on HIV has not included demographic questions to identify        a relatively small, geographically dispersed, diverse, stig-
                                                                                                                     TGNC participants within their samples. Instead, TGNC            matized, hidden, and hard-to-reach population (IOM,
                                                                                                                     people have been historically subsumed within larger de-         2011). Because TGNC individuals are often hard to reach
                                                                                                                     mographic categories (e.g., men who have sex with men,           (IOM, 2011) and TGNC research is rapidly evolving, it is
                                                                                                                     women of color), rendering the impact of the HIV epidemic        important to consider the strengths and limitations of the
                                                                                                                     on the TGNC population invisible (Herbst et al., 2008).          methods that have been or may be used to study the TGNC
                                                                                                                     Scholars have noted that this invisibility fails to draw         population, and to interpret and represent findings accord-
                                                                                                                     attention to the needs of TGNC populations that experience       ingly. Some researchers have strongly recommended col-
                                                                                                                     the greatest health disparities, including TGNC people who       laborative research models (e.g., participatory action re-
                                                                                                                     are of color, immigrants, low income, homeless, veterans,        search) in which TGNC community members are integrally
                                                                                                                     incarcerated, live in rural areas, or have disabilities (Bauer   involved in these research activities (Clements-Nolle &
                                                                                                                     et al., 2009; Hanssmann, Morrison, Russian, Shiu-Thorn-          Bachrach, 2003; Singh, Richmond, & Burnes, 2013). Psy-
                                                                                                                     ton, & Bowen, 2010; Shipherd et al., 2012; Walinsky &            chologists who seek to educate the public by communicat-
                                                                                                                     Whitcomb, 2010).                                                 ing research findings in the popular media will also con-
                                                                                                                            There is a great need for more research to inform         front challenges, because most journalists have limited
                                                                                                                     practice, including affirmative treatment approaches with        knowledge about the scientific method and there is poten-
                                                                                                                     TGNC people. Although sufficient evidence exists to sup-         tial for the media to misinterpret, exploit, or sensationalize
                                                                                                                     port current standards of care (Byne et al., 2012; Coleman       findings (Garber, 1992; Namaste, 2000).
                                                                                                                     et al., 2012), much is yet to be learned to optimize quality
                                                                                                                                                                                      Guideline 16. Psychologists Seek to Prepare
                                                                                                                     of care and outcome for TGNC clients, especially as it
                                                                                                                                                                                      Trainees in Psychology to Work Competently
                                                                                                                     relates to the treatment of children (IOM, 2011; Mikalson
                                                                                                                                                                                      With TGNC People.
                                                                                                                     et al., 2012). In addition, some research with TGNC pop-
                                                                                                                     ulations has been misused and misinterpreted, negatively               Rationale. The Ethical Principles of Psycholo-
                                                                                                                     affecting TGNC people’s access to health services to ad-         gists and Code of Conduct (APA, 2010) include gender
                                                                                                                     dress issues of gender identity and gender expression (Na-       identity as one factor for which psychologists may need to
                                                                                                                     maste, 2000). This has resulted in justifiable skepticism and    obtain training, experience, consultation, or supervision in
                                                                                                                     suspicion in the TGNC community when invited to partic-          order to ensure their competence (APA, 2010). In addition,
                                                                                                                     ipate in research initiatives. In accordance with the APA        when APA-accredited programs are required to demon-
                                                                                                                     ethics code (APA, 2010), psychologists conduct research          strate a commitment to cultural and individual diversity,
                                                                                                                     and distribute research findings with integrity and respect      gender identity is specifically included (APA, 2015). Yet
                                                                                                                     for their research participants. As TGNC research in-            surveys of TGNC people suggest that many mental health
                                                                                                                     creases, some TGNC communities may experience being              care providers lack even basic knowledge and skills re-
                                                                                                                     oversampled in particular geographic areas and/or TGNC           quired to offer trans-affirmative care (Bradford et al., 2007;
                                                                                                                     people of color may not be well-represented in TGNC              O’Hara, Dispenza, Brack, & Blood, 2013; Xavier et al.,
                                                                                                                     studies (Hwahng & Lin, 2009; Namaste, 2000).                     2005). The APA Task Force on Gender Identity and Gen-
                                                                                                                            Application. All psychologists conducting re-             der Variance (2009) projected that many, if not most,
                                                                                                                     search, even when not specific to TGNC populations, are          psychologists and graduate psychology students will at
                                                                                                                     encouraged to provide a range of options for capturing           some point encounter TGNC people among their clients,
                                                                                                                     demographic information about TGNC people so that                colleagues, and trainees. Yet professional education and
                                                                                                                     TGNC people may be included and accurately represented           training in psychology includes little or no preparation for

                                                                                                                     December 2015 ● American Psychologist                                                                                      851
                                                                                                                              Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 21 of 33


                                                                                                                     working with TGNC people (Anton, 2009; APA TFGIGV,              gists with relevant expertise are encouraged to develop and
                                                                                                                     2009), and continuing professional education available to       distribute continuing education and training to help to
                                                                                                                     practicing mental health clinicians is also scant (Lurie,       address these gaps. Psychologists providing education can
                                                                                                                     2005). Only 52% percent of psychologists and graduate           incorporate activities that increase awareness of cisgender
                                                                                                                     students who responded to a survey conducted by an APA          privilege, antitrans prejudice and discrimination, host a
                                                                                                                     Task Force reported having had the opportunity to learn         panel of TGNC people to offer personal perspectives, or
                                                                                                                     about TGNC issues in school; of those respondents, only         include narratives of TGNC people in course readings
                                                                                                                     27% reported feeling adequately familiar with gender con-       (ACA, 2010). When engaging these approaches, it is im-
                                                                                                                     cerns (n ⫽ 294; APA TFGIGV, 2009).                              portant to include a wide variety of TGNC experiences to
                                                                                                                           Training on gender identity in professional psychol-      reflect the inherent diversity within the TGNC community.
                                                                                                                     ogy has frequently been subsumed under discussions of
                                                                                                                     sexual orientation or in classes on human sexuality. Some       REFERENCES
                                                                                                                     scholars have suggested that psychologists and students
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     may mistakenly believe that they have obtained adequate         Adelson, S. L., & The American Academy of Child and Adolescent
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     knowledge and awareness about TGNC people through                 Psychiatry (AACAP) Committee on Quality Issues (CQI). (2012).
                                                                                                                     training focused on LGB populations (Harper & Schneider,          Practice parameter on gay, lesbian, or bisexual sexual orientation,
                                                                                                                                                                                       gender nonconformity, and gender discordance in children and adoles-
                                                                                                                     2003). However, Israel and colleagues have found impor-           cents. Journal of the American Academy of Child & Adolescent Psy-
                                                                                                                     tant differences between the therapeutic needs of TGNC            chiatry, 51, 957–974. http://download.journals.elsevierhealth.com/pdfs/
                                                                                                                     people and those of LGB people in the perceptions of both         journals/0890-8567/PIIS089085671200500X.pdf. http://dx.doi.org/10
                                                                                                                     clients and providers (Israel et al., 2008; Israel, Walther,      .1016/j.jaac.2012.07.004
                                                                                                                     Gorcheva, & Perry, 2011). Nadal and colleagues have             Ålgars, M., Alanko, K., Santtila, P., & Sandnabba, N. K. (2012). Disor-
                                                                                                                                                                                       dered eating and gender identity disorder: A qualitative study. Eating
                                                                                                                     suggested that the absence of distinct, accurate information      Disorders: The Journal of Treatment & Prevention, 20, 300 –311.
                                                                                                                     about TGNC populations in psychology training not only            http://dx.doi.org/10.1080/10640266.2012.668482
                                                                                                                     perpetuates misunderstanding and marginalization of             Amato, P. R. (2001). Children of divorce in the 1990s: An update of the
                                                                                                                     TGNC people by psychologists but also contributes to              Amato and Keith (1991) meta-analysis. Journal of Family Psychology,
                                                                                                                     continued marginalization of TGNC people in society as a          15, 355–370.
                                                                                                                                                                                     American Civil Liberties Union National Prison Project. (2005). Still in
                                                                                                                     whole (Nadal et al., 2010, 2012).                                 danger: The ongoing threat of sexual violence against transgender
                                                                                                                           Application. Psychologists strive to continue               prisoners. Washington, DC: Author. Retrieved from http://www
                                                                                                                     their education on issues of gender identity and gender           .justdetention.org/pdf/stillindanger.pdf
                                                                                                                     expression with TGNC people as a foundational compo-            American Counseling Association. (2010). American Counseling Associ-
                                                                                                                     nent of affirmative psychological practice. In addition to        ation competencies for counseling with transgender clients. Journal of
                                                                                                                                                                                       LGBT Issues in Counseling, 4, 135–159. http://dx.doi.org/10.1080/
                                                                                                                     these guidelines, which educators may use as a resource in        15538605.2010.524839
                                                                                                                     developing curricula and training experiences, ACA (2010)       American Psychiatric Association. (1980). Diagnostic and statistical
                                                                                                                     has also adopted a set of competencies that may be a              manual of mental disorders (3rd ed.). Washington, DC: Author.
                                                                                                                     helpful resource for educators. In addition to including        American Psychiatric Association. (2000). Diagnostic and statistical
                                                                                                                     TGNC people and their issues in foundational education in         manual of mental disorders (4th ed., text rev.). Washington, DC:
                                                                                                                                                                                       Author.
                                                                                                                     health service psychology (e.g., personality development,       American Psychiatric Association. (2013). Diagnostic and statistical
                                                                                                                     multiculturalism, research methods), some psychology pro-         manual of mental disorders (5th ed.). Arlington, VA: American Psy-
                                                                                                                     grams may also provide coursework and training for stu-           chiatric Publishing.
                                                                                                                     dents interested in developing more advanced expertise on       American Psychological Association. (2010). Ethical principles of psy-
                                                                                                                     issues of gender identity and gender expression.                  chologists and code of conduct (2002, amended June 1, 2010). Re-
                                                                                                                                                                                       trieved from http://www.apa.org/ethics/code/principles.pdf
                                                                                                                           Because of the high level of societal ignorance and       American Psychological Association. (2012). Guidelines for psychologi-
                                                                                                                     stigma associated with TGNC people, ensuring that psy-            cal practice with lesbian, gay, and bisexual clients. American Psychol-
                                                                                                                     chological education, training, and supervision is affirma-       ogist, 67, 10 – 42. http://dx.doi.org/10.1037/a0024659
                                                                                                                     tive, and does not sensationalize (Namaste, 2000), exploit,     American Psychological Association. (2015). Standards of accreditation
                                                                                                                     or pathologize TGNC people (Lev, 2004), will require care         for health service psychology. Retrieved from http://www.apa.org/ed/
                                                                                                                                                                                       accreditation/about/policies/standards-of-accreditation.pdf
                                                                                                                     on the part of educators. Students will benefit from support    American Psychological Association & National Association of School
                                                                                                                     from their educators in developing a professional, nonjudg-       Psychologists. (2014). Resolution on gender and sexual orientation
                                                                                                                     mental attitude toward people who may have a different            diversity in children and adolescents in schools. Retrieved from http://
                                                                                                                     experience of gender identity and gender expression from          www.nasponline.org/about_nasp/resolution/gender_sexual_orientation_
                                                                                                                     their own. A number of training resources have been pub-          diversity.pdf
                                                                                                                                                                                     American Psychological Association Presidential Task Force on Immi-
                                                                                                                     lished that may be helpful to psychologists in integrating        gration. (2012). Crossroads: The psychology of immigration in the new
                                                                                                                     information about TGNC people into the training they offer        century. Washington, DC: Author. Retrieved from http://www.apa.org/
                                                                                                                     (e.g., Catalano, McCarthy, & Shlasko, 2007; Stryker, 2008;        topics/immigration/report.aspx
                                                                                                                     Wentling, Schilt, Windsor, & Lucal, 2008). Because most         American Psychological Association Task Force on Gender Identity and
                                                                                                                     psychologists have had little or no training on TGNC              Gender Variance. (2009). Report of the task force on gender identity
                                                                                                                                                                                       and gender variance. Washington, DC: Author. Retrieved from http://
                                                                                                                     populations and do not perceive themselves as having              www.apa.org/pi/lgbt/resources/policy/gender-identity-report.pdf
                                                                                                                     sufficient understanding of issues related to gender identity   Angello, M. (2013). On the couch with Dr. Angello: A guide to raising &
                                                                                                                     and gender expression (APA TFGIGV, 2009), psycholo-               supporting transgender youth. Philadelphia, PA: Author.


                                                                                                                     852                                                                                  December 2015 ● American Psychologist
                                                                                                                                 Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 22 of 33


                                                                                                                     Anton, B. S. (2009). Proceedings of the American Psychological Associ-        Bockting, W. O., & Cesaretti, C. (2001). Spirituality, transgender identity,
                                                                                                                       ation for the legislative year 2008: Minutes of the annual meeting of the     and coming out. The Journal of Sex Education, 26, 291–300.
                                                                                                                       Council of Representatives. American Psychologist, 64, 372– 453. http://    Bockting, W. O., & Coleman, E. (2007). Developmental stages of the
                                                                                                                       dx.doi.org/10.1037/a0015932                                                   transgender coming-out process. In R. Ettner, S. Monstrey, & A. Eyler
                                                                                                                     APA Presidential Task Force on Evidence-Based Practice. (2006). Evi-            (Eds.), Principles of transgender medicine and surgery (pp. 185–208).
                                                                                                                       dence-based practice in psychology. American Psychologist, 61, 271–           New York, NY: Haworth.
                                                                                                                       285. http://dx.doi.org/10.1037/0003-066X.61.4.271                           Bockting, W. O., Knudson, G., & Goldberg, J. M. (2006). Counseling and
                                                                                                                     Auldridge, A., Tamar-Mattis, A., Kennedy, S., Ames, E., & Tobin, H. J.          mental health care for transgender adults and loved ones. International
                                                                                                                       (2012). Improving the lives of transgender older adults: Recommenda-          Journal of Transgenderism, 9, 35– 82. http://dx.doi.org/10.1300/
                                                                                                                       tions for policy and practice. New York, NY: Services and Advocacy            J485v09n03_03
                                                                                                                       for LGBT Elders & Washington. DC: National Center for Transgender           Bockting, W. O., Miner, M. H., Swinburne Romine, R. E., Hamilton, A.,
                                                                                                                       Equality. Retrieved from http://www.lgbtagingcenter.org/resources/            & Coleman, E. (2013). Stigma, mental health, and resilience in an
                                                                                                                       resource.cfm?r⫽520                                                            online sample of the US transgender population. American Journal of
                                                                                                                     Bailey, J. M., & Zucker, K. J. (1995). Childhood sex-typed behavior and         Public Health, 103, 943–951. http://dx.doi.org/10.2105/AJPH.2013
                                                                                                                       sexual orientation: A conceptual analysis and quantitative review. De-        .301241
                                                                                                                       velopmental Psychology, 31, 43–55. http://dx.doi.org/10.1037/0012-          Bockting, W. O., Robinson, B. E., & Rosser, B. R. S. (1998). Transgender
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                       1649.31.1.43                                                                  HIV prevention: A qualitative needs assessment. AIDS Care, 10, 505–
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     Baltieri, D. A., & De Andrade, A. G. (2009). Schizophrenia modifying the        525. http://dx.doi.org/10.1080/09540129850124028
                                                                                                                       expression of gender identity disorder. Journal of Sexual Medicine, 6,      Bolin, A. (1994). Transcending and transgendering: Male-to-female trans-
                                                                                                                       1185–1188. http://dx.doi.org/10.1111/j.1743-6109.2007.00655.x                 sexuals, dichotomy and diversity. In G. Herdt (Ed.), Third sex, third
                                                                                                                     Bauer, G. R., Hammond, R., Travers, R., Kaay, M., Hohenadel, K. M., &           gender, beyond sexual dimorphism in culture and history (pp. 447–
                                                                                                                       Boyce, M. (2009). “I don’t think this is theoretical; this is our lives”:     486). New York, NY: Zone Books.
                                                                                                                       How erasure impacts health care for transgender people. JANAC:              Bornstein, K., & Bergman, S. B. (2010). Gender outlaws: The next
                                                                                                                       Journal of the Association of Nurses in AIDS Care, 20, 348 –361.              generation. Berkeley, CA: Seal Press.
                                                                                                                       http://dx.doi.org/10.1016/j.jana.2009.07.004                                Boulder Valley School District. (2012). Guidelines regarding the support
                                                                                                                     Bauer, G. R., Travers, R., Scanlon, K., & Coleman, T. A. (2012). High           of students who are transgender and gender nonconforming. Boulder,
                                                                                                                       heterogeneity of HIV-related sexual risk among transgender people in          CO: Author. Retrieved from http://www.bvsd.org/policies/Policies/
                                                                                                                       Ontario, Canada: A province-wide respondent-driven sampling survey.           AC-E3.pdf
                                                                                                                       BMC Public Health, 12, 292. http://dx.doi.org/10.1186/1471-2458-12-         Bouman, W. P., Richards, C., Addinall, R. M., Arango de Montis, I.,
                                                                                                                       292                                                                           Arcelus, J., Duisin, D., . . . Wilson, D. (2014). Yes and yes again: Are
                                                                                                                     Bazargan, M., & Galvan, F. (2012). Perceived discrimination and depression      standards of care which require two referrals for genital reconstructive
                                                                                                                       among low-income Latina male-to-female transgender women. BMC Public          surgery ethical? Sexual and Relationship Therapy, 29, 377–389. http://
                                                                                                                       Health, 12, 663– 670. http://dx.doi.org/10.1186/1471-2458-12-663              dx.doi.org/10.1080/14681994.2014.954993
                                                                                                                     Beemyn, G., & Rankin, S. (2011). The lives of transgender people. New         Boylan, J. F. (2013). She’s not there (2nd ed.). New York, NY: Broadway
                                                                                                                       York, NY: Columbia University.                                                Books.
                                                                                                                     Bender-Baird, K. (2011). Transgender employment experiences: Gen-             Bradford, J., Reisner, S. L., Honnold, J. A., & Xavier, J. (2013). Experi-
                                                                                                                       dered exceptions and the law. Albany, NY: SUNY Press.                         ences of transgender-related discrimination and implications for health:
                                                                                                                     Benjamin, H. (1966). The transsexual phenomenon. New York, NY:                  Results from the Virginia Transgender Health Initiative Study. Ameri-
                                                                                                                       Warner.                                                                       can Journal of Public Health, 103, 1820 –1829. http://dx.doi.org/10
                                                                                                                     Benson, K. E. (2013). Seeking support: Transgender client experiences           .2105/AJPH.2012.300796
                                                                                                                       with mental health services. Journal of Feminist Family Therapy: An         Bradford, J., Xavier, J., Hendricks, M., Rives, M. E., & Honnold, J. A.
                                                                                                                       International Forum, 25, 17– 40. http://dx.doi.org/10.1080/08952833           (2007). The health, health-related needs, and lifecourse experiences of
                                                                                                                       .2013.755081                                                                  transgender Virginians. Virginia Transgender Health Initiative Study
                                                                                                                     Berger, J. C., Green, R., Laub, D. R., Reynolds, C. L., Jr., Walker, P. A.,     Statewide Survey Report. Retrieved from http://www.vdh.state.va.us/
                                                                                                                       & Wollman, L. (1979). Standards of care: The hormonal and surgical            epidemiology/DiseasePrevention/documents/pdf/THISFINALREPORTVol1
                                                                                                                       sex reassignment of gender dysphoric persons. Galveston, TX: The              .pdf
                                                                                                                       Janus Information Facility.                                                 Brewster, M. E., Velez, B. L., Mennicke, A., & Tebbe, E. (2014). Voices
                                                                                                                     Bess, J. A., & Stabb, S. D. (2009). The experiences of transgendered            from beyond: A thematic content analysis of transgender employees’
                                                                                                                       persons in psychotherapy: Voices and recommendations. Journal of              workplace experiences. Psychology of Sexual Orientation and Gender
                                                                                                                       Mental Health Counseling, 31, 264 –282. http://dx.doi.org/10.17744/           Diversity, 1, 159 –169. http://dx.doi.org/10.1037/sgd0000030
                                                                                                                       mehc.31.3.f62415468l133w50                                                  Brill, S., & Pepper, R. (2008). The transgender child: A handbook for
                                                                                                                     Bethea, M. S., & McCollum, E. E. (2013). The disclosure experiences of          families and professionals. San Francisco, CA: Cleis Press.
                                                                                                                       male-to-female transgender individuals: A Systems Theory perspective.       Broido, E. M. (2000). Constructing identity: The nature and meaning of
                                                                                                                       Journal of Couple & Relationship Therapy, 12, 89 –112. http://dx.doi          lesbian, gay, and bisexual lives. In R. M. Perez, K. A. DeBord, & K. J.
                                                                                                                       .org/10.1080/15332691.2013.779094                                             Bieschke (Eds.), Handbook of counseling and psychotherapy with les-
                                                                                                                     Bilodeau, B. L., & Renn, K. A. (2005). Analysis of LGBT identity                bian, gay, and bisexual clients (pp. 13–33). Washington, DC: American
                                                                                                                       development models and implications for practice. New Directions for          Psychological Association. http://dx.doi.org/10.1037/10339-001
                                                                                                                       Student Services, 2005, 25–39. http://dx.doi.org/10.1002/ss.171             Brotheim, H. (2013). Transgender inmates: The dilemma. American Jails,
                                                                                                                     Birren, J. E., & Schaie, K. W. (2006). Handbook of the psychology of            27, 40 – 47.
                                                                                                                       aging (6th ed.). Burlington, MA: Elsevier Academic.                         Brown, N. (2007). Stories from outside the frame: Intimate partner abuse
                                                                                                                     Blosnich, J. R., Brown, G. R., Shipherd, J. C., Kauth, M., Piegari, R. I.,      in sexual-minority women’s relationships with transsexual men. Fem-
                                                                                                                       & Bossarte, R. M. (2013). Prevalence of gender identity disorder and          inism & Psychology, 17, 373–393.
                                                                                                                       suicide risk among transgender veterans utilizing Veterans Health Ad-       Bullough, V. L., & Bullough, B. (1993). Cross dressing, sex, and gender.
                                                                                                                       ministration care. American Journal of Public Health, 103(10), e27–           Philadelphia, PA: University of Pennsylvania Press.
                                                                                                                       e32. http://dx.doi.org/10.2105/AJPH.2013.301507                             Burnes, T. R., & Chen, M. M. (2012). The multiple identities of trans-
                                                                                                                     Bockting, W. O. (2008). Psychotherapy and the real life experience: From        gender individuals: Incorporating a framework of intersectionality to
                                                                                                                       gender dichotomy to gender diversity. Sexologies, 17, 211–224. http://        gender crossing. In R. Josselson & M. Harway (Eds.), Navigating
                                                                                                                       dx.doi.org/10.1016/j.sexol.2008.08.001                                        multiple identities: Race, gender, culture, nationality, and roles (pp.
                                                                                                                     Bockting, W. O., Benner, A., & Coleman, E. (2009). Gay and bisexual             113–128). New York, NY: Oxford University Press. http://dx.doi.org/
                                                                                                                       identity development among female-to-male transsexuals in North               10.1093/acprof:oso/9780199732074.003.0007
                                                                                                                       America: Emergence of a transgender sexuality. Archives of Sexual           Butler, J. (1990). Gender trouble and the subversion of identity. New
                                                                                                                       Behavior, 38, 688 –701. http://dx.doi.org/10.1007/s10508-009-9489-3           York, NY: Routledge.


                                                                                                                     December 2015 ● American Psychologist                                                                                                                853
                                                                                                                                 Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 23 of 33


                                                                                                                     Buzuvis, E. (2013). “On the basis of sex”: Using Title IX to protect           Coleman, E., Colgan, P., & Gooren, L. (1992). Male cross-gender behav-
                                                                                                                       transgender students from discrimination in education. Wisconsin Jour-         ior in Myanmar (Burma): A description of the acault. Archives of
                                                                                                                       nal of Law, Gender & Society, 28, 219 –347.                                    Sexual Behavior, 21, 313–321. http://dx.doi.org/10.1007/BF01542999
                                                                                                                     Byne, W., Bradley, S. J., Coleman, E., Eyler, A. E., Green, R., Menvielle,     Collins, P. H. (2000). Black feminist thought: Knowledge, consciousness,
                                                                                                                       E. J., . . . American Psychiatric Association Task Force on Treatment of       and the politics of empowerment (2nd ed.). New York, NY: Routledge.
                                                                                                                       Gender Identity Disorder. (2012). Report of the American Psychiatric         Conron, K. J., Scott, G., Stowell, G. S., & Landers, S. J. (2012). Trans-
                                                                                                                       Association Task Force on Treatment of Gender Identity Disorder.               gender health in Massachusetts: Results from a household probability
                                                                                                                       Archives of Sexual Behavior, 41, 759 –796. http://dx.doi.org/10.1007/          sample of adults. American Journal of Public Health, 102, 118 –122.
                                                                                                                       s10508-012-9975-x                                                              http://dx.doi.org/10.2105/AJPH.2011.300315
                                                                                                                     Califia, P. (1997). Sex changes: The politics of transgenderism. San           Conron, K. J., Scout, & Austin, S. B. (2008). “Everyone has a right to,
                                                                                                                       Francisco, CA: Cleis Press.                                                    like, check their box”: Findings on a measure of gender identity from
                                                                                                                     Carroll, L. (2010). Counseling sexual and gender minorities. Upper Sad-          a cognitive testing study with adolescents. Journal of LGBT Health
                                                                                                                       dle River, NJ: Pearson/Merrill.                                                Research, 4, 1–9.
                                                                                                                     Carroll, R. (1999). Outcomes of treatment for gender dysphoria. Journal        Cook-Daniels, L. (2006). Trans aging. In D. Kimmel, T. Rose, & S. David
                                                                                                                       of Sex Education & Therapy, 24, 128 –136.                                      (Eds.), Lesbian, gay, bisexual, and transgender aging: Research and
                                                                                                                     Case, K. A., & Meier, S. C. (2014). Developing allies to transgender and         clinical perspectives (pp. 20 –35). New York, NY: Columbia University
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                       gender-nonconforming youth: Training for counselors and educators.             Press.
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                       Journal of LGBT Youth, 11, 62– 82. http://dx.doi.org/10.1080/19361653        Coolhart, D., Provancher, N., Hager, A., & Wang, M. (2008). Recom-
                                                                                                                       .2014.840764                                                                   mending transsexual clients for gender transition: A therapeutic tool for
                                                                                                                     Catalano, C., McCarthy, L., & Shlasko, D. (2007). Transgender oppres-            assessing gender. Journal of GLBT Family Studies, 4, 301–324. http://
                                                                                                                       sion curriculum design. In M. Adams, L. A. Bell, & P. Griffin (Eds.),          dx.doi.org/10.1080/15504280802177466
                                                                                                                       Teaching for diversity and social justice (2nd ed., p. 219245). New          Currah, P., & Minter, S. P. (2000). Transgender equality: A handbook for
                                                                                                                       York, NY: Routledge.                                                           activists and policymakers. San Francisco, CA: National Center for
                                                                                                                     Cavanaugh, J. C., & Blanchard-Fields, F. (2010). Adult development and           Lesbian Rights; New York, NY: The Policy Institute of the National
                                                                                                                       aging (5th ed.). Belmont, CA: Wadsworth/Thomson Learning.                      Gay & Lesbian Task Force. Retrieved from http://www.thetaskforce
                                                                                                                     Center for Substance Abuse Treatment. (2012). A provider’s introduction          .org/static_html/downloads/reports/reports/TransgenderEquality.pdf
                                                                                                                       to substance abuse treatment for lesbian, gay, bisexual and transgender      Daley, A., Solomon, S., Newman, P. A., & Mishna, F. (2008). Traversing
                                                                                                                       individuals (DHHS Pub. No. [SMA] 21– 4104). Rockville, MD: U.S.                the margins: Intersectionalities in the bullying of lesbian, gay, bisexual,
                                                                                                                       Department of Health and Human Services, Substance Abuse and                   and transgender youth. Journal of Gay & Lesbian Social Services:
                                                                                                                       Mental Health Services Administration, Center for Substance Abuse              Issues in Practice, Policy & Research, 19, 9 –29. http://dx.doi.org/10
                                                                                                                       Treatment.                                                                     .1080/10538720802161474
                                                                                                                     Cerezo, A., Morales, A., Quintero, D., & Rothman, S. (2014). Trans             Daley, C. (2005, August 15). Testimony before the National Prison Rape
                                                                                                                                                                                                      Elimination Commission. Retrieved from http://transgenderlawcenter
                                                                                                                       migrations: Exploring life at the intersection of transgender identity and
                                                                                                                                                                                                      .org/pdf/prisonrape.pdf
                                                                                                                       immigration. Psychology of Sexual Orientation and Gender Diversity,
                                                                                                                                                                                                    Darnery, P. D. (2008). Hormonal contraception. In H. M. Kronenberg, S.
                                                                                                                       1, 170 –180. http://dx.doi.org/10.1037/sgd0000031
                                                                                                                                                                                                      Melmer, K. S. Polonsky, & P. R. Larsen (Eds.), Williams textbook of
                                                                                                                     Chivers, M. L., & Bailey, J. M. (2000). Sexual orientation of female-to-
                                                                                                                                                                                                      endocrinology (11th ed., pp. 615– 644). Philadelphia, PA: Saunders.
                                                                                                                       male transsexuals: A comparison of homosexual and nonhomosexual
                                                                                                                                                                                                    Daskalos, C. T. (1998). Changes in the sexual orientation of six hetero-
                                                                                                                       types. Archives of Sexual Behavior, 29, 259 –278. http://dx.doi.org/10
                                                                                                                                                                                                      sexual male-to-female transsexuals. Archives of Sexual Behavior, 27,
                                                                                                                       .1023/A:1001915530479
                                                                                                                                                                                                      605– 614. http://dx.doi.org/10.1023/A:1018725201811
                                                                                                                     Clements-Nolle, K., & Bachrach, A. (2003). Community based participa-
                                                                                                                                                                                                    D’Augelli, A. R., & Hershberger, S. L. (1993). Lesbian, gay, and bisexual
                                                                                                                       tory research with a hidden population: The transgender community              youth in community settings: Personal challenges and mental health
                                                                                                                       health project. In M. Minkler & N. Wallerstein (Eds.), Community               problems. American Journal of Community Psychology, 21, 421– 448.
                                                                                                                       based participatory research for health (pp. 332–343). San Francisco,          http://dx.doi.org/10.1007/BF00942151
                                                                                                                       CA: Jossey-Bass.                                                             Davis, S. A., & Meier, S. C. (2014). Effects of testosterone treatment and
                                                                                                                     Clements-Nolle, K., Marx, R., & Katz, M. (2006). Attempted suicide               chest reconstruction surgery on mental health and sexuality in female-
                                                                                                                       among transgender persons: The influence of gender-based discrimina-           to-male transgender people. International Journal of Sexual Health, 26,
                                                                                                                       tion and victimization. Journal of Homosexuality, 51, 53– 69. http://dx        113–128. http://dx.doi.org/10.1080/19317611.2013.833152
                                                                                                                       .doi.org/10.1300/J082v51n03_04                                               De Cuypere, G., Elaut, E., Heylens, G., Van Maele, G., Selvaggi, G.,
                                                                                                                     Cochran, B. N., & Cauce, A. M. (2006). Characteristics of lesbian, gay,          T’Sjoen, G., . . . Monstrey, S. (2006). Long-term follow-up: Psychos-
                                                                                                                       bisexual, and transgender individuals entering substance abuse treat-          ocial outcomes of Belgian transsexuals after sex reassignment surgery.
                                                                                                                       ment. Journal of Substance Abuse Treatment, 30, 135–146. http://dx             Sexologies, 15, 126 –133. http://dx.doi.org/10.1016/j.sexol.2006.04.002
                                                                                                                       .doi.org/10.1016/j.jsat.2005.11.009                                          Department of Defense. (2011). Instruction: Number 6130.03. Retrieved
                                                                                                                     Cohen-Kettenis, P. T., Delemarre-van de Waal, H. A., & Gooren, L. J. G.          from http://www.dtic.mil/whs/directives/corres/pdf/613003p.pdf
                                                                                                                       (2008). The treatment of adolescent transsexuals: Changing insights.         Department of Veterans Affairs, Veterans’ Health Administration. (2013).
                                                                                                                       Journal of Sexual Medicine, 5, 1892–1897. http://dx.doi.org/10.1111/j          Providing health care for transgender and intersex veterans (VHA
                                                                                                                       .1743-6109.2008.00870.x                                                        Directive 2013–003). Retrieved from http://www.va.gov/vhapublications/
                                                                                                                     Cole, B., & Han, L. (2011). Freeing ourselves: A guide to health and             ViewPublication.asp?pub_ID⫽2863
                                                                                                                       self love for brown bois. Retrieved from https://brownboiproject             De Sutter, P., Kira, K., Verschoor, A., & Hotimsky, A. (2002). The desire
                                                                                                                       .nationbuilder.com/health_guide                                                to have children and the preservation of fertility in transsexual women:
                                                                                                                     Coleman, E., & Bockting, W. O. (1988). “Heterosexual” prior to sex               A survey. International Journal of Transgenderism, 6(3), 215–221.
                                                                                                                       reassignment, “homosexual” afterwards: A case study of a female-to-          Deutsch, M. B. (2012). Use of the informed consent model in provision of
                                                                                                                       male transsexual. Journal of Psychology & Human Sexuality, 1, 69 – 82.         cross-sex hormone therapy: A survey of the practices of selected
                                                                                                                     Coleman, E., Bockting, W., Botzer, M., Cohen-Kettenis, P., DeCuypere,            clinics. International Journal of Transgenderism, 13, 140 –146. http://
                                                                                                                       G., Feldman, J., . . . Zucker, K. (2012). Standards of care for the health     dx.doi.org/10.1080/15532739.2011.675233
                                                                                                                       of transsexual, transgender, and gender nonconforming people, 7th            Deutsch, M. B., Green, J., Keatley, J. A., Mayer, G., Hastings, J., Hall,
                                                                                                                       version. International Journal of Transgenderism, 13, 165–232. http://         A. M., . . . the World Professional Association for Transgender Health
                                                                                                                       dx.doi.org/10.1080/15532739.2011.700873                                        EMR Working Group. (2013). Electronic medical records and the
                                                                                                                     Coleman, E., Bockting, W. O., & Gooren, L. (1993). Homosexual and                transgender patient: Recommendations from the World Professional
                                                                                                                       bisexual identity in sex-reassigned female-to-male transsexuals. Ar-           Association for Transgender Health EMR Working Group. Journal of
                                                                                                                       chives of Sexual Behavior, 22, 37–50. http://dx.doi.org/10.1007/               the American Medical Informatics Association, 20, 700 –703. http://dx
                                                                                                                       BF01552911                                                                     .doi.org/10.1136/amiajnl-2012-001472


                                                                                                                     854                                                                                                  December 2015 ● American Psychologist
                                                                                                                                 Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 24 of 33


                                                                                                                     Devor, A. H. (2004). Witnessing and mirroring: A fourteen-stage model           Transgenderism, 12, 198 –210. http://dx.doi.org/10.1080/15532739
                                                                                                                       of transsexual identity formation. Journal of Gay & Lesbian Psycho-           .2010.544235
                                                                                                                       therapy, 8, 41– 67.                                                         Ehrensaft, D. (2012). From gender identity disorder to gender identity
                                                                                                                     Devor, H. (1993). Sexual orientation identities, attractions, and practices     creativity: True gender self child therapy. Journal of Homosexuality,
                                                                                                                       of female-to-male transsexuals. Journal of Sex Research, 30, 303–315.         59, 337–356. http://dx.doi.org/10.1080/00918369.2012.653303
                                                                                                                       http://dx.doi.org/10.1080/00224499309551717                                 Ekins, R., & King, D. (2005). Virginia Prince: Pioneer of transgendering.
                                                                                                                     de Vries, A. L., & Cohen-Kettenis, P. T. (2012). Clinical management of         International Journal of Transgenderism, 8, 5–15. http://dx.doi.org/10
                                                                                                                       gender dysphoria in children and adolescents: The Dutch approach.             .1300/J485v08n04_02
                                                                                                                       Journal of Homosexuality, 59, 301–320. http://dx.doi.org/10.1080/           Elders, J., & Steinman, A. M. (2014). Report of the transgender military
                                                                                                                       00918369.2012.653300                                                          service commission. Retrieved from http://www.palmcenter.org/files/
                                                                                                                     de Vries, A. L. C., McGuire, J. K., Steensma, T. D., Wagenaar, E. C. F.,        Transgender%20Military%20Service%20Report_0.pdf
                                                                                                                       Doreleijers, T. A. H., & Cohen-Kettenis, P. T. (2014). Young adult          Emerson, S., & Rosenfeld, C. (1996). Stages of adjustment in family
                                                                                                                       psychological outcome after puberty suppression and gender reassign-          members of transgender individuals. Journal of Family Psychotherapy,
                                                                                                                       ment. Pediatrics, 134, 696 –704. http://dx.doi.org/10.1542/peds.2013-         7, 1–12. http://dx.doi.org/10.1300/J085V07N03_01
                                                                                                                        2958                                                                       Erhardt, V. (2007). Head over heals: Wives who stay with cross-dressers
                                                                                                                     de Vries, A. L., Noens, I. L., Cohen-Kettenis, P. T., van Berckelaer-           and transsexuals. New York, NY: Haworth.
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                        Onnes, I. A., & Doreleijers, T. A. (2010). Autism spectrum disorders in    Erikson, E. H. (1968). Identity, youth, and crisis. New York, NY: Norton.
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                        gender dysphoric children and adolescents. Journal of Autism and           Factor, R. J., & Rothblum, E. D. (2007). A study of transgender adults and
                                                                                                                        Developmental Disorders, 40, 930 –936. http://dx.doi.org/10.1007/            their non-transgender siblings on demographic characteristics, social
                                                                                                                       s10803-010-0935-9                                                             support and experiences of violence. Journal of LGBT Health Re-
                                                                                                                     de Vries, A. L., Steensma, T. D., Doreleijers, T. A., & Cohen-Kettenis,         search, 3, 11–30. http://dx.doi.org/10.1080/15574090802092879
                                                                                                                       P. T. (2011). Puberty suppression in adolescents with gender identity       Feinberg, L. (1996). Transgender warriors: Making history from Joan of
                                                                                                                       disorder: A prospective follow-up study. Journal of Sexual Medicine, 8,       Arc to Dennis Rodman. Boston, MA: Beacon Press.
                                                                                                                       2276 –2283. http://dx.doi.org/10.1111/j.1743-6109.2010.01943.x              Flynn, T. (2006). The ties that (don’t) bind. In P. Currah, R. M. Juang, &
                                                                                                                     de Vries, K. M. (2015). Transgender people of color at the center:              S. P. Minter (Eds.), Transgender rights (pp. 32–50). Minneapolis, MN:
                                                                                                                       Conceptualizing a new intersectional model. Ethnicities, 15, 3–27.            University of Minnesota.
                                                                                                                       http://dx.doi.org/10.1177/1468796814547058                                  FORGE. (n.d.). Trans-specific power and control tactics. Retrieved from
                                                                                                                     Dhejne, C., Lichtenstein, P., Boman, M., Johansson, A. L. V., Långström,        http://forge-forward.org/wp-content/docs/power-control-tactics-categories_
                                                                                                                       N., & Landén, M. (2011). Long-term follow-up of transsexual persons           FINAL.pdf
                                                                                                                       undergoing sex reassignment surgery: Cohort study in Sweden. PLoS           Fredriksen-Goldsen, K. I., Cook-Daniels, L., Kim, H. J., Erosheva, E. A.,
                                                                                                                       ONE, 6(2), e16885. http://dx.doi.org/10.1371/journal.pone.0016885             Emlet, C. A., Hoy-Ellis, C. P., . . . Muraco, A. (2014). Physical and
                                                                                                                     Diamond, L. M. (2013). Concepts of female sexual orientation. In C. J.          mental health of transgender older adults: An at-risk and underserved
                                                                                                                                                                                                     population. The Gerontologist, 54, 488 –500. http://dx.doi.org/10.1093/
                                                                                                                       Patterson & A. R. D’Augelli (Eds.), Handbook of psychology and
                                                                                                                                                                                                     geront/gnt021
                                                                                                                       sexual orientation (pp. 3–17). New York, NY: Oxford University Press.
                                                                                                                                                                                                   Fredriksen-Goldsen, K. I., Kim, H., Emlet, C. A., Muraco, A., Erosheva,
                                                                                                                     Diamond, M. (2009). Human intersexuality: Difference or disorder? Ar-
                                                                                                                                                                                                     E. A., Hoy-Ellis, C. P., . . . Petry, H. (2011). The aging and health
                                                                                                                       chives of Sexual Behavior, 38, 172. http://dx.doi.org/10.1007/s10508-
                                                                                                                                                                                                     report: Disparities and resilience among lesbian, gay, bisexual and
                                                                                                                       008-9438-6
                                                                                                                                                                                                     transgender older adults. Retrieved from http://caringandaging.org/
                                                                                                                     dickey, l. m., Burnes, T. R., & Singh, A. A. (2012). Sexual identity
                                                                                                                                                                                                     wordpress/wp-content/uploads/2011/05/Full-Report-FINAL.pdf
                                                                                                                       development of female-to-male transgender individuals: A grounded
                                                                                                                                                                                                   Freeman, D., Tasker, F., & Di Ceglie, D. (2002). Children and adolescents
                                                                                                                       theory inquiry. Journal of LGBT Issues in Counseling, 6, 118 –138.
                                                                                                                                                                                                     with transsexual parents referred to a specialist gender identity devel-
                                                                                                                       http://dx.doi.org/10.1080/15538605.2012.678184                                opment service: A brief report of key development features. Clinical
                                                                                                                     dickey, l. m., Reisner, S. L., & Juntunen, C. L. (2015). Non-suicidal           Child Psychology and Psychiatry, 7, 423– 432. http://dx.doi.org/10.1177/
                                                                                                                       self-injury in a large online sample of transgender adults. Professional      1359104502007003009
                                                                                                                       Psychology: Research and Practice, 46, 3–11. http://dx.doi.org/10.1037/     Fruhauf, C. A., & Orel, N. A. (2015). Fostering resilience in LGBT aging
                                                                                                                       a0038803                                                                      individuals and families. In N. A. Orel & C. A. Fruhauf (Eds.), The lives
                                                                                                                     Dispenza, F., Watson, L. B., Chung, Y. B., & Brack, G. (2012). Experi-          of LGBT older adults: Understanding challenges and resilience (pp.
                                                                                                                       ence of career-related discrimination for female-to-male transgender          217–227). Washington, DC: American Psychological Association.
                                                                                                                       persons: A qualitative study. Career Development Quarterly, 60, 65–         Fuhrmann, M., & Craffey, B. (2014). Lessons learned on the path to filial
                                                                                                                       81. http://dx.doi.org/10.1002/j.2161-0045.2012.00006.x                        maturity. Charleston, SC: Createspace.
                                                                                                                     Dreger, A. D. (1999). Intersex in the age of ethics. Hagerstown, MD:          Fuhrmann, M., & Shevlowitz, J. (2006). Sagacity: What I learned from my
                                                                                                                       University Publishing Group.                                                  elderly psychotherapy clients. Bloomington, IN: IUniverse.
                                                                                                                     Drescher, J. (2014). Controversies in gender diagnosis. LGBT Health, 1,       Gallagher, S. (2014). The cruel and unusual phenomenology of solitary
                                                                                                                       10 –14. http://dx.doi.org/10.1089/lgbt.2013.1500                              confinement. Frontiers in Psychology, 5, 1– 8. http://dx.doi.org/10.3389/
                                                                                                                     Drescher, J., & Byne, W. (Eds.). (2013). Treating transgender children          fpsyg.2014.00585
                                                                                                                       and adolescents: An interdisciplinary discussion. New York, NY:             Garber, M. B. (1992). Vested interests: Cross-dressing & cultural anxiety.
                                                                                                                       Routledge.                                                                    New York, NY: Routledge.
                                                                                                                     Drummond, K. D., Bradley, S. J., Peterson-Badaali, M., & Zucker, K. J.        Garofalo, R., Deleon, J., Osmer, E., Doll, M., & Harper, G. W. (2006).
                                                                                                                       (2008). A follow- up study of girls with gender identity disorder.            Overlooked, misunderstood, and at-risk: Exploring the lives and HIV
                                                                                                                       Developmental Psychology, 44, 34 – 45. http://dx.doi.org/10.1037/             risk of ethnic minority male-to-female transgender youth. Journal of
                                                                                                                        0012-1649.44.1.34                                                            Adolescent Health, 38, 230 –236. http://dx.doi.org/10.1016/j.jadohealth
                                                                                                                     Edelman, E. A. (2011). “This area has been declared a prostitution free         .2005.03.023
                                                                                                                        zone”: Discursive formations of space, the state, and trans “sex worker”   Gehi, P. S., & Arkles, G. (2007). Unraveling injustice: Race and class
                                                                                                                        bodies. Journal of Homosexuality, 58, 848 – 864. http://dx.doi.org/10        impact of Medicaid exclusions of transition-related health care for
                                                                                                                        .1080/00918369.2011.581928                                                   transgender people. Sexuality Research & Social Policy, 4, 7–35. http://
                                                                                                                     Edwards-Leeper, L., & Spack, N. P. (2012). Psychological evaluation and         dx.doi.org/10.1525/srsp.2007.4.4.7
                                                                                                                        medical treatment of transgender youth in an interdisciplinary “Gender     GenIUSS. (2013). Gender-related measures overview. Los Angeles, CA:
                                                                                                                        Management Service” (GeMS) in a major pediatric center. Journal of           Williams Institute. Retrieved from: http://williamsinstitute.law.ucla
                                                                                                                        Homosexuality, 59, 321–336. http://dx.doi.org/10.1080/00918369.2012          .edu/wp-content/uploads/GenIUSS-Gender-related-Question-Overview
                                                                                                                        .653302                                                                      .pdf
                                                                                                                     Ehrbar, R. D., & Gorton, R. N. (2010). Exploring provider treatment           Glaser, C. (Ed.), (2008). Gender identity and our faith communities: A
                                                                                                                       models in interpreting the Standards of Care. International Journal of        congregational guide to transgender advocacy. Washington, DC:


                                                                                                                     December 2015 ● American Psychologist                                                                                                                855
                                                                                                                                Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 25 of 33


                                                                                                                       Human Rights Campaign Foundation. Retrieved from http://                     Retrieved from http://transgenderlawcenter.org/pubs/the-state-of-
                                                                                                                       www.hrc.org/resources/entry/gender-identity-and-our-faith-communities-       transgender-california
                                                                                                                       a-congregational-guide-for-transg                                          Harvard Law Review Association. (2013). Recent case: Employment law:
                                                                                                                     Glezer, A., McNiel, D. E., & Binder, R. L. (2013). Transgendered and           Title VII: EEOC affirms protections for transgender employees: Macy
                                                                                                                       incarcerated: A review of the literature, current policies and laws and      v. Holder. Harvard Law Review, 126, 1731–1738.
                                                                                                                       ethics. Journal of the American Academy of Psychiatry Law, 41, 551–        Hastings, D. W. (1974). Postsurgical adjustment of male transsexual
                                                                                                                       559.                                                                         patients. Clinics in Plastic Surgery, 1, 335–344.
                                                                                                                     Goldblum, P., Testa, R. J., Pflum, S., Hendricks, M. L., Bradford, J., &     Hastings, D., & Markland, C. (1978). Post-surgical adjustment of twenty-
                                                                                                                       Bongar, B. (2012). In-school gender-based victimization and suicide          five transsexuals (male-to-female) in the University of Minnesota study.
                                                                                                                       attempts in transgender individuals. Professional Psychology: Research       Archives of Sexual Behavior, 7, 327–336. http://dx.doi.org/10.1007/
                                                                                                                       and Practice, 43, 468 – 475. http://dx.doi.org/10.1037/a0029605              BF01542041
                                                                                                                     Gonzalez, M., & McNulty, J. (2010). Achieving competency with trans-         Hembree, W. C., Cohen-Kettenis, P., Delemarre-van de Waal, H. E.,
                                                                                                                       gender youth: School counselors as collaborative advocates. Journal of       Gooren, L. J., Meyer, W. J., III, Spack, N. P., . . . Montori, V. M.
                                                                                                                       LGBT Issues in Counseling, 4, 176 –186. http://dx.doi.org/10.1080/           (2009). Endocrine treatment of transsexual persons: An Endocrine
                                                                                                                       15538605.2010.524841                                                         Society clinical practice guideline. Journal of Clinical Endocrinology
                                                                                                                     Gooren, L. J., Giltay, E. J., Bunck, M. C. (2008). Long-term treatment of      Metabolism, 94, 3132–3154. http://dx.doi.org/10.1210/jc.2009-0345
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                       transsexuals with cross-sex hormones: Extensive personal experience.       Hendricks, M. L., & Testa, R. J. (2012). A conceptual framework for
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                       Journal of Clinical Endocrinology & Metabolism: Clinical and Exper-          clinical work with transgender and gender nonconforming clients: An
                                                                                                                       imental, 93, 19 –25. http://dx.doi.org/10.1210/jc.2007-1809                  adaptation of the minority stress model. Professional Psychology: Re-
                                                                                                                     Gorton, R. N., & Grubb, H. M. (2014). General, sexual, and reproductive        search and Practice, 43, 460 – 467. http://dx.doi.org/10.1037/a0029597
                                                                                                                       health. In L. Erickson-Schroth (Ed.), Trans bodies, trans selves: A        Hepp, U., Kraemer, B., Schnyder, U., Miller, N., & Delsignore, A. (2004).
                                                                                                                       resource for the transgender community (pp. 215–240). New York,              Psychiatric comorbidity in Gender Identity Disorder. Journal of Psy-
                                                                                                                       NY: Oxford University Press.                                                 chosomatic Research, 58, 259 –261. http://dx.doi.org/10.1016/j
                                                                                                                     Grant, J. M., Mottet, L. A., Tanis, J., Harrison, J., Herman, J. L., &         .jpsychores.2004.08.010
                                                                                                                       Kiesling, M. (2011). Injustice at every turn: A report of the national     Herbst, J. H., Jacobs, E. D., Finlayson, T. J., McKleroy, V. S., Neumann,
                                                                                                                       transgender discrimination survey. Washington, DC: National Center           M. S., & Crepaz, N. (2008). Estimating HIV prevalence and risk
                                                                                                                       for Transgender Equality & National Gay and Lesbian Task Force.              behaviors of transgender persons in the United States: A systemic
                                                                                                                       Retrieved from http://endtransdiscrimination.org/PDFs/NTDS_Report            review. AIDS & Behavior, 12, 1–17. http://dx.doi.org/10.1007/s10461-
                                                                                                                       .pdf                                                                         007-9299-3
                                                                                                                     Green, E. R. (2006). Debating trans inclusion in the feminist movement:      Herdt, G. (1994). Third sex, third gender, beyond sexual dimorphism in
                                                                                                                       A trans-positive analysis. Journal of Lesbian Studies, 10(1/2), 231–248.     culture and history. New York, NY: Zone Books.
                                                                                                                       http://dx.doi.org/10.1300/J155v10n01_12                                    Herdt, G., & Boxer, A. (1993). Children of horizons: How gay and lesbian
                                                                                                                     Green, J. (2004). Becoming a visible man. Nashville, TN: Vanderbilt
                                                                                                                                                                                                    teens are leading a new way out of the closet. Boston, MA: Beacon
                                                                                                                       University.
                                                                                                                                                                                                    Press.
                                                                                                                     Green, R. (1978). Sexual identity of 37 children raised by homosexual and
                                                                                                                                                                                                  Herman, J. L. (2013). Gendered restrooms and minority stress: The public
                                                                                                                       transsexual parents. American Journal of Psychiatry, 135, 692– 697.
                                                                                                                                                                                                    regulation of gender and its impact on transgender people’s lives.
                                                                                                                       http://dx.doi.org/10.1176/ajp.135.6.692
                                                                                                                                                                                                    Journal of Public Management and Social Policy, 19, 65– 80.
                                                                                                                     Green, R. (1988). Transsexuals’ children. International Journal of Trans-
                                                                                                                                                                                                  Hidalgo, M. A., Ehrensaft, D., Tishelman, A. C., Clark, L. F., Garafalo,
                                                                                                                       gendersim, 2(4).
                                                                                                                                                                                                    R., Rosenthal, S. M., . . . Olson, J. (2013). The gender affirmative
                                                                                                                     Green, R., & Money, J. (1969). Transsexualism and sex reassignment.
                                                                                                                                                                                                    model: What we know and what we aim to learn. Human Development,
                                                                                                                       Baltimore, MD: Johns Hopkins University Press.
                                                                                                                     Grossman, A. H., & D’Augelli, A. R. (2006). Transgender youth: Invis-          56, 285–290. http://dx.doi.org/10.1159/00355235
                                                                                                                       ible and vulnerable. Journal of Homosexuality, 51, 111–128. http://dx      Hill, D. B., Menvielle, E., Sica, K. M., & Johnson, A. (2010). An affirmative
                                                                                                                       .doi.org/10.1300/J082v51n01_06                                               intervention for families with gender variant children: Parental ratings of
                                                                                                                     Grossman, A. H., D’Augelli, A. R., Howell, T. H., & Hubbard, A. (2006).        child mental health and gender. Journal of Sex & Marital Therapy, 36,
                                                                                                                       Parent reactions to transgender youth gender nonconforming expression        6 –23. http://dx.doi.org/10.1080/00926230903375560
                                                                                                                       and identity. Journal of Gay & Lesbian Social Services, 18, 3–16.          Hirschfeld, M. (1991). Transvestites: The erotic drive to crossdress (M.
                                                                                                                       http://dx.doi.org/10.1300/J041v18n01_02                                      Lombardi-Nash, trans.). Buffalo, NY: Prometheus Books. (Original
                                                                                                                     Gruberg, S. (2013). Dignity denied: LGBT immigrants in U.S. Retrieved          work published 1910)
                                                                                                                       from https://www.americanprogress.org/issues/immigration/report/           Holman, C., & Goldberg, J. M. (2006). Social and medical transgender
                                                                                                                       2013/11/25/79987/dignity-denied-lgbt-immigrants-in-u-s-immigration-          case advocacy. International Journal of Transgenderism, 9, 197–217.
                                                                                                                       detention/                                                                   http://dx.doi.org/10.1300/J485v09n03_09
                                                                                                                     Hanssmann, C., Morrison, D., Russian, E., Shiu-Thornton, S., & Bowen,        Hughes, I. A., Houk, C., Ahmed, S. F., & Lee, P. A. (2006). Consensus
                                                                                                                       D. (2010). A community-based program evaluation of community                 statement on management of intersex disorders. Journal of Pediatric
                                                                                                                       competency trainings. Journal of the Association of Nurses in AIDS           Urology, 2, 148 –162. http://dx.doi.org/10.1016/j.jpurol.2006.03.004
                                                                                                                       Care, 21, 240 –255. http://dx.doi.org/10.1016/j.jana.2009.12.007           Hwahng, S. J., & Lin, A. (2009). The health of lesbian, gay, bisexual,
                                                                                                                     Hardy, S. E., Concato, J., & Gill, T. M. (2004). Resilience of community-      transgender, queer, and questioning people. In C. Trinh-Shevrin, N.
                                                                                                                       dwelling older persons. Journal of the American Geriatrics Society, 52,      Islam, & M. Rey (Eds.), Asian American communities and health:
                                                                                                                       257–262. http://dx.doi.org/10.1111/j.1532-5415.2004.52065.x                  Context, research, policy, and action (pp. 226 –282). San Francisco,
                                                                                                                     Harper, G. W., & Schneider, M. (2003). Oppression and discrimination           CA: Jossey-Bass.
                                                                                                                       among lesbian, gay, bisexual, and transgendered people and commu-          Hwahng, S. J., & Nuttbrock, L. (2007). Sex workers, fem queens, and
                                                                                                                       nities: A challenge for community psychology. American Journal of            cross-dressers: Differential marginalizations and HIV vulnerabilities
                                                                                                                       Community Psychology, 31, 246 –252. http://dx.doi.org/10.1023/               among three ethnocultural male-to-female transgender communities in
                                                                                                                       A:1023906620085                                                              New York City. Sexuality Research & Social Policy, 4, 36 –59. http://
                                                                                                                     Harrison, J., Grant, J., & Herman, J. L. (2012). A gender not listed here:     dx.doi.org/10.1525/srsp.2007.4.4.36
                                                                                                                       Genderqueers, gender rebels and otherwise in the National Trans-           Iantaffi, A., & Bockting, W. O. (2011). Views from both sides of the
                                                                                                                       gender Discrimination Study. LGBT Policy Journal at the Harvard              bridge? Gender, sexual legitimacy and transgender people’s experi-
                                                                                                                       Kennedy School, 2, 13–24. Retrieved from http://isites.harvard.edu/icb/      ences of relationships. Culture, Health, & Sexuality, 13, 355–370.
                                                                                                                       icb.do?keyword⫽k78405&pageid⫽icb.page497030                                  http://dx.doi.org/10.1080/13691058.2010.537770
                                                                                                                     Hartzell, E., Frazer, M. S., Wertz, K., & Davis, M. (2009). The state of     Institute of Medicine. (2011). The health of lesbian, gay, bisexual, and
                                                                                                                       transgender California: Results from the 2008 California Transgender         transgender people: Building a foundation for better understanding.
                                                                                                                       Economic Health survey. San Francisco, CA: Transgender Law Center.           Washington, DC: National Academy of Sciences.


                                                                                                                     856                                                                                                December 2015 ● American Psychologist
                                                                                                                                 Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 26 of 33


                                                                                                                     Ippolito, J., & Witten, T. M. (2014). Aging. In L. Erickson-Schroth (Ed.),       Kulick, D. (1998). Travesti: Sex, gender, and culture among Brazilian
                                                                                                                        Trans bodies, trans selves: A resource for the transgender community            transgendered prostitutes. Chicago, IL: University of Chicago.
                                                                                                                        (pp. 476 – 497). New York, NY: Oxford University Press.                       Kuper, L. E., Nussbaum, R., & Mustanski, B. (2012). Exploring the
                                                                                                                     Israel, T. (2005). . . . and sometimes T: Transgender issues in LGBT               diversity of gender and sexual orientation identities in an online sample
                                                                                                                        psychology. Newsletter of the Society for the Psychological Study of            of transgender individuals. Journal of Sex Research, 49, 244 –254.
                                                                                                                        Lesbian, Gay, and Bisexual Issues, 21, 16 –18.                                  http://dx.doi.org/10.1080/00224499.2011.596954
                                                                                                                     Israel, T., Gorcheva, R., Burnes, T. R., & Walther, W. A. (2008). Helpful        Lambda Legal. (2012). Professional organization statements supporting
                                                                                                                        and unhelpful therapy experiences of LGBT clients. Psychotherapy                transgender people in health care. Retrieved from http://www
                                                                                                                        Research, 18, 294 –305. http://dx.doi.org/10.1080/10503300701506920             .lambdalegal.org/sites/default/files/publications/downloads/fs_
                                                                                                                     Israel, T., Walther, W. A., Gorcheva, R., & Perry, J. S. (2011). Policies          professional-org-statements-supporting-trans-health_1.pdf
                                                                                                                        and practices for LGBT clients: Perspectives of mental health services        Lawrence, A. A. (2014). Men trapped in men’s bodies: Narratives of
                                                                                                                        administrators. Journal of Gay and Lesbian Mental Health, 15, 152–              autogynephilic transsexualism. New York, NY: Springer.
                                                                                                                        168. http://dx.doi.org/10.1080/19359705.2010.539090                           Lev, A. I. (2004). Transgender emergence: Therapeutic guidelines for
                                                                                                                     Jones, R. M., Wheelwright, S., Farrell, K., Martin, E., Green, R., Di              working with gender-variant people and their families. New York, NY:
                                                                                                                        Ceglie, D., & Baron-Cohen, S. (2012). Brief report: Female-to-male              Haworth Clinical Practice.
                                                                                                                        transsexual people and autistic traits. Journal of Autism Developmental       Lev, A. I. (2009). The ten tasks of the mental health provider: Recommen-
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                        Disorders, 42, 301–306. http://dx.doi.org/10.1007/s10803-011-1227-8             dations for revision of the World Professional Association for Transgender
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     Kellogg, T. A., Clements-Nolle, K., Dilley, J., Katz, M. H., & McFarland,          Health’s Standards of Care. International Journal of Transgenderism, 11,
                                                                                                                        W. (2001). Incidence of human immunodeficiency virus among male-                74 –99. http://dx.doi.org/10.1080/15532730903008032
                                                                                                                        to-female transgendered persons in San Francisco. JAIDS Journal of            Levy, D. L., & Lo, J. R. (2013). Transgender, transsexual, and gender
                                                                                                                        Acquired Immune Deficiency Syndromes, 28, 380 –384. http://dx.doi               queer individuals with a Christian upbringing: The process of resolving
                                                                                                                        .org/10.1097/00126334-200112010-00012                                           conflict between gender identity and faith. Journal of Religion &
                                                                                                                     Kenagy, G. P., & Bostwick, W. B. (2005). Health and social service needs           Spirituality in Social Work: Social Thought, 32, 60 – 83. http://dx.doi
                                                                                                                        of transgender people in Chicago. International Journal of Transgen-            .org/10.1080/15426432.2013.749079
                                                                                                                        derism, 8, 57– 66. http://dx.doi.org/10.1300/J485v08n02_06                    Liu, R. T., & Mustanski, B. (2012). Suicidal ideation and self-harm in
                                                                                                                     Kenagy, G. P., & Hsieh, C. (2005). Gender differences in social service            lesbian, gay, bisexual, and transgender youth. American Journal of
                                                                                                                        needs of transgender people. Journal of Social Service Research, 31,            Preventive Medicine, 42, 221–228. http://dx.doi.org/10.1016/j.amepre
                                                                                                                        1–21. http://dx.doi.org/10.1300/J079v31n303_01                                  .2011.10.023
                                                                                                                     Keo-Meier, C. L., Herman, L. I., Reisner, S. L., Pardo, S. T., Sharp, C.,        Lombardi, E. L., Wilchins, R. A., Priesing, D., & Malouf, D. (2001).
                                                                                                                        Babcock, J. C. (2015). Testosterone treatment and MMPI-2 improve-               Gender violence: Transgender experiences with violence and discrim-
                                                                                                                        ment in transgender men: A prospective controlled study. Journal of             ination. Journal of Homosexuality, 42, 89 –101. http://dx.doi.org/10
                                                                                                                        Consulting and Clinical Psychology, 83, 143–156. http://dx.doi.org/10           .1300/J082v42n01_05
                                                                                                                        .1037/a0037599                                                                Lurie, S. (2005). Identifying training needs of health care providers related
                                                                                                                     Kidd, J. D., & Witten, T. M. (2008). Understanding spirituality and                to the treatment and care of transgender persons: A qualitative needs
                                                                                                                        religiosity in the transgender community: Implications for aging. Jour-         assessment in New England. International Journal of Transgenderism,
                                                                                                                        nal of Religion, Spirituality & Aging, 20, 29 – 62. http://dx.doi.org/10        8, 93–112. http://dx.doi.org/10.1300/J485v08n02_09
                                                                                                                        .1080/15528030801922004                                                       MacLaughlin, D. T., & Donahoe, P. K. (2004). Sex determination and
                                                                                                                     Kins, E., Hoebeke, P., Heylens, G., Rubens, R., & De Cuyprere, G.                  differentiation. New England Journal of Medicine, 350, 367–378. http://
                                                                                                                        (2008). The female-to-male transsexual and his female partner versus            dx.doi.org/10.1056/NEJMra022784
                                                                                                                        the traditional couple: A comparison. Journal of Sex and Marital              Malpas, J. (2011). Between pink and blue: A multi-dimensional family
                                                                                                                        Therapy, 34, 429 – 438. http://dx.doi.org/10.1080/00926230802156236             approach to gender nonconforming children and their families. Family
                                                                                                                     Knochel, K. A., Croghan, C. F., Moore, R. P., & Quam, J. K. (2011).                Process, 50, 453– 470. http://dx.doi.org/10.1111/j.1545-5300.2011
                                                                                                                        Ready to serve? The aging network and LGB and T older adults.                   .01371.x
                                                                                                                        Washington, DC: National Association of Area Agencies on Aging.               Matarazzo, B. B., Barnes, S. M., Pease, J. L., Russell, L. M., Hanson, J. E.,
                                                                                                                        Retrieved from http://www.n4a.org/pdf/ReadyToServe1.pdf                         Soberay, K. A., & Gutierrez, P. M. (2014). Suicide risk among lesbian,
                                                                                                                     Knudson, G., De Cuypere, G., & Bockting, W. O. (2010). Recommenda-                 gay, bisexual, and transgender military personnel and veterans: What
                                                                                                                        tions for revision of the DSM diagnoses of gender identity disorders:           does the literature tell us? Suicide and Life-Threatening Behavior, 44,
                                                                                                                        Consensus statement of the World Professional Association for Trans-            200 –217. http://dx.doi.org/10.1111/sltb.12073
                                                                                                                        gender Health. International Journal of Transgenderism, 12, 115–118.          McGuire, J. K., Anderson, C. R., & Toomey, R. B. (2010). School climate
                                                                                                                        http://dx.doi.org/10.1080/15532739.2010.509215                                  for transgender youth: A mixed method investigation of student expe-
                                                                                                                     Kohlberg, L. (1966). A cognitive-developmental analysis of children’s              riences and school responses. Journal of Youth and Adolescence, 39,
                                                                                                                        sex-role concepts and attitudes. In E. E. Maccoby (Ed.), The develop-           1175–1188. http://dx.doi.org/10.1007/s10964-010-9540-7
                                                                                                                        ment of sex differences (pp. 82–173). Stanford, CA: Stanford Univer-          Meier, S. C., & Labuski, C. M. (2013). The demographics of the trans-
                                                                                                                        sity.                                                                           gender population. In A. K. Baumle (Ed.), International handbook of
                                                                                                                     Korell, S. C., & Lorah, P. (2007). An overview of affirmative psycho-              the demography of sexuality (pp. 289 –327). New York, NY: Springer.
                                                                                                                        therapy and counseling with transgender clients. In K. Bieschke, R. M.        Meier, S. C., Pardo, S. T., Labuski, C., & Babcock, J. (2013). Measures
                                                                                                                        Perez, & K. A. DeBord (Eds.), Handbook of counseling and psycho-                of clinical health among female-to-male transgender persons as a func-
                                                                                                                        therapy with lesbian, gay, bisexual, and transgender clients (2nd ed.,          tion of sexual orientation. Archives of Sexual Behavior, 42, 463– 474.
                                                                                                                        pp. 271–288). Washington, DC: American Psychological Association.               http://dx.doi.org/10.1007/s10508-012-0052-2
                                                                                                                     Kosciw, J. G., Greytak, E. A., Palmer, N. A., & Boesen, M. J. (2014). The        Meier, S. C., Sharp, C., Michonski, J., Babcock, J. C., & Fitzgerald, K.
                                                                                                                        2013 National School Climate Survey: The experiences of lesbian, gay,           (2013). Romantic relationships of female-to-male trans men: A descrip-
                                                                                                                        bisexual, and transgender youth in our nation’s schools. New York,              tive study. International Journal of Transgenderism, 14, 75– 85. http://
                                                                                                                        NY: Gay, Lesbian & Straight Education Network. Retrieved from                   dx.doi.org/10.1080/15532739.2013.791651
                                                                                                                        http://www.glsen.org/sites/default/files/2013%20National%20School%            Merksamer, J. (2011). A place of respect: A guide for group care facilities
                                                                                                                        20Climate%20Survey%20Full%20Report_0.pdf                                        serving transgender and gender non-conforming youth. San Francisco,
                                                                                                                     Krieger, N. (2011). Nina here nor there: My journey beyond gender.                 CA: National Center for Lesbian Rights; New York, NY: Sylvia Rivera
                                                                                                                        Boston, MA: Beacon Press.                                                       Law Project. Retrieved from http://www.nclrights.org/wp-content/
                                                                                                                     Kuhn, A., Brodmer, C., Stadlmayer, W., Kuhn, P., Mueller, M. D., &                 uploads/2013/07/A_Place_Of_Respect.pdf
                                                                                                                        Birkhauser, M. (2009). Quality of life 15 years after sex reassignment        Meyer, I. H. (1995). Minority stress and mental health in gay men.
                                                                                                                        surgery for transsexualism. Fertility and Sterility, 92, 1685–1689. http://     Journal of Health and Social Behavior, 36, 38 –56. http://dx.doi.org/10
                                                                                                                        dx.doi.org/10.1016/j.fertnstert.2008.08.126                                     .2307/2137286


                                                                                                                     December 2015 ● American Psychologist                                                                                                                    857
                                                                                                                                 Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 27 of 33


                                                                                                                     Meyer, I. H. (2003). Prejudice, social stress, and mental health in lesbian,     communities in the United States in 2011: A report from the National
                                                                                                                       gay, and bisexual populations: Conceptual issues and research evi-             Coalition of Anti-Violence Programs. New York, NY: Author. Re-
                                                                                                                       dence. Psychological Bulletin, 129, 674 – 697. http://dx.doi.org/10.1037/      trieved from http://avp.org/storage/documents/Reports/2012_NCAVP_
                                                                                                                       0033-2909.129.5.674                                                            2011_HV_Report.pdf
                                                                                                                     Meyer, W. J. (2009). World Professional Association of Transgender             National LGBTQ Task Force. (2013). Hate crimes laws in the U. S.
                                                                                                                       Health’s Standards of Care requirements of hormone therapy for adults          Washington, DC: Author. Retrieved from http://www.thetaskforce.org/
                                                                                                                       with gender identity disorder. International Journal of Transgenderism,        static_html/downloads/reports/issue_maps/hate_crimes_06_13_new.pdf
                                                                                                                       11, 127–132. http://dx.doi.org/10.1080/15532730903008065                     National Senior Citizens Law Center. (2011). LGBT older adults in
                                                                                                                     Meyerowitz, J. (2002). How sex changed: A history of transsexuality in           long-term care facilities: Stories from the field. Washington, DC:
                                                                                                                       the United States. Cambridge, MA: Harvard University.                          Author, National Gay and Lesbian Task Force, Services and Advocacy
                                                                                                                     Mikalson, P., Pardo, S., & Green, J. (2012). First do no harm: Reducing          for GLBT Elders, Lambda Legal, National Center for Lesbian Rights,
                                                                                                                       disparities for lesbian, gay, bisexual, transgender, queer, and question-      & National Center for Transgender Equality. Retrieved from http://
                                                                                                                       ing populations in California. Retrieved from http://www.eqcai.org/atf/        www.nsclc.org/wp-content/uploads/2011/07/LGBT-Stories-from-the-
                                                                                                                       cf/%7B8cca0e2f-faec-46c1-8727-cb02a7d1b3cc%7D/FIRST_DO_NO_                     Field.pdf
                                                                                                                       HARM-LGBTQ_REPORT.PDF                                                        Nemoto, T., Operario, D., Keatley, J. A., Han, L., & Soma, T. (2004). HIV
                                                                                                                     Miller, J., & Nichols, A. (2012). Identity, sexuality and commercial sex         risk behaviors among male-to-female transgender persons of color in
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                       among Sri Lankan nachchi. Sexualities, 15, 554 –569. http://dx.doi.org/        San Francisco. American Journal of Public Health, 94, 1193–1199.
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                       10.1177/1363460712446120                                                       http://dx.doi.org/10.2105/AJPH.94.7.1193
                                                                                                                     Minter, S. M., & Wald, D. H. (2012). Protecting parental rights. In J. L.      Nemoto, T., Operario, D., Keatley, J., & Villegas, D. (2004). Social
                                                                                                                       Levi & E. E. Monnin-Browder (Eds.), Transgender family law: A guide            context of HIV risk behaviors among male-to-female transgenders
                                                                                                                       to effective advocacy (pp. 63– 85) Bloomington, IN: Authorhouse.               of color. AIDS Care, 16, 724 –735. http://dx.doi.org/10.1080/
                                                                                                                     Mizock, L., & Mueser, K. T. (2014). Employment, mental health, inter-            09540120413331269567
                                                                                                                       nalized stigma, and coping with transphobia among transgender indi-          Nuttbrock, L. A., Bockting, W. O., Hwahng, S., Rosenblum, A., Mason,
                                                                                                                       viduals. Psychology of Sexual Orientation and Gender Diversity, 1,             M., Macri, M., & Becker, J. (2009). Gender identity affirmation among
                                                                                                                       146 –158. http://dx.doi.org/10.1037/sgd0000029                                 male-to-female transgender persons: A life course analysis across types
                                                                                                                     Mlinac, M. E., Sheeran, T. H., Blissmer, B., Lees, F., Martins, D. (2011).       of relationships and cultural/lifestyle factors. Sexual and Relationship
                                                                                                                       Psychological resilience. In B. Resnick, L. P. Gwyther, & K. A.                Therapy, 24, 108 –125. http://dx.doi.org/10.1080/14681990902926764
                                                                                                                       Roberto, Resilience in aging (pp. 67– 87). New York, NY: Springer.           Nuttbrock, L., Hwahng, S., Bockting, W., Rosenblum, A., Mason, M.,
                                                                                                                     Mollenkott, V. (2001). Omnigender: A trans-religious approach. Cleve-            Macri, M., & Becker, J. (2010). Psychiatric impact of gender-related
                                                                                                                       land, OH: Pilgrim Press.                                                       abuse across the life course of male-to-female transgender persons.
                                                                                                                     Moody, C. L., & Smith, N. G. (2013). Suicide protective factors among            Journal of Sex Research, 47, 12–23. http://dx.doi.org/10.1080/
                                                                                                                       trans adults. Archives of Sexual Behavior, 42, 739 –752. http://dx.doi         00224490903062258
                                                                                                                       .org/10.1007/s10508-013-0099-8                                               O’Hara, C., Dispenza, F., Brack, G., & Blood, R. A. (2013). The pre-
                                                                                                                     Morales, E. (2013). Latino lesbian, gay, bisexual, and transgender immi-         paredness of counselors in training to work with transgender clients: A
                                                                                                                       grants in the United States. Journal of LGBT Issues in Counseling, 7,          mixed methods investigation. Journal of LGBT Issues in Counseling, 7,
                                                                                                                       172–184. http://dx.doi.org/10.1080/15538605.2013.785467                        236 –256. http://dx.doi.org/10.1080/15538605.2013.812929
                                                                                                                     Murad, M. H., Elamin, M. B., Garcia, M. Z., Mullan, R. J., Murad, A.,          Operario, D., Soma, T., & Underhill, K. (2008). Sex work and HIV status
                                                                                                                       Erwin, P. J., & Montori, V. M. (2010). Hormonal therapy and sex                among transgender women: Systematic review and meta-analysis. Jour-
                                                                                                                       reassignment: A systemic review and meta-analysis of quality of life           nal of Acquired Immunodeficiency Syndromes, 48, 97–103. http://dx.doi
                                                                                                                       and psychosocial outcomes. Clinical Endocrinology, 72, 214 –231. http://       .org/10.1097/QAI.0b013e31816e3971
                                                                                                                       dx.doi.org/10.1111/j.1365-2265.2009.03625.x                                  OutServe-Servicemembers Legal Defense Network. (n.d.). Transgender
                                                                                                                     Murray, S. B., Boon, E., & Touyz, S. W. (2013). Diverging eating                 service. Retrieved from https://www.outserve-sldn.org/?p.⫽transgender_
                                                                                                                       psychopathology in transgendered eating disorder patients: A report of         service
                                                                                                                       two cases. Eating Disorders, 21, 70 –74. http://dx.doi.org/10.1080/          Pinto, R. M., Melendez, R. M., & Spector, A. Y. (2008). Male-to-female
                                                                                                                       10640266.2013.741989                                                           transgender individuals building social support and capital from within
                                                                                                                     Mustanski, B. S., Garofalo, R., & Emerson, E. M. (2010). Mental health           a gender-focused network. Journal of Gay and Lesbian Social Services,
                                                                                                                       disorders, psychological distress, and suicidality in a diverse sample of      20, 203–220. http://dx.doi.org/10.1080/10538720802235179
                                                                                                                       lesbian, gay, bisexual, and transgender youths. American Journal of          Porter, K. E., Ronneberg, C. R., & Witten, T. M. (2013). Religious
                                                                                                                       Public Health, 100, 2426 –2432. http://dx.doi.org/10.2105/AJPH.2009            affiliation and successful aging among transgender older adults: Find-
                                                                                                                       .178319                                                                        ings from the Trans MetLife Survey. Journal of Religion, Spirituality &
                                                                                                                     Nadal, K. L., Rivera, D. P., & Corpus, M. J. H. (2010). Sexual orientation       Aging, 25, 112–138. http://dx.doi.org/10.1080/15528030.2012.739988
                                                                                                                       and transgender microaggressions in everyday life: Experiences of            Preves, S. E. (2003). Intersex and identity: The contested self. New
                                                                                                                       lesbians, gays, bisexuals, and transgender individuals. In D. W. Sue           Brunswick, NJ: Rutgers University Press.
                                                                                                                       (Ed.), Microaggressions and marginality: Manifestation, dynamics,            Pyne, J. (2014). Gender independent kids: A paradigm shift in approaches
                                                                                                                       and impact (pp. 217–240). New York, NY: Wiley.                                 to gender non-conforming children. The Canadian Journal of Human
                                                                                                                     Nadal, K. L., Skolnik, A., & Wong, Y. (2012). Interpersonal and systemic         Sexuality, 23, 1– 8. http://dx.doi.org/10.3138/cjhs.23.1.CO1
                                                                                                                       microaggressions toward transgender people: Implications for counsel-        Rachlin, K. (2002). Transgender individuals’ experience of psychother-
                                                                                                                       ing. Journal of LGBT Issues in Counseling, 6, 55– 82. http://dx.doi.org/       apy. International Journal of Transgenderism, 6(1).
                                                                                                                       10.1080/15538605.2012.648583                                                 Reed, G. M., McLaughlin, C. J., & Newman, R. (2002). American
                                                                                                                     Namaste, V. K. (2000). Invisible lives: The erasure of transsexual and           Psychological Association policy in context: The development and
                                                                                                                       transgendered people. Chicago, IL: University of Chicago.                      evaluation of guidelines for professional practice. American Psycholo-
                                                                                                                     Nanda, S. (1999). Neither man nor woman, the Hijras of India (2nd ed.).          gist, 57, 1041–1047. http://dx.doi.org/10.1037/0003-066X.57.12.1041
                                                                                                                       Belmont, CA: Wadsworth Cengage Learning.                                     Rodin, D., & Stewart, D. E. (2012). Resilience in elderly survivors of
                                                                                                                     National Center for Transgender Equality. (2012). Reassessing solitary           child maltreatment. SAGE Open, 2, 1–9. http://dx.doi.org/10.1177/
                                                                                                                       confinement: The human rights, fiscal, and public safety consequences.         2158244012450293
                                                                                                                       Retrieved from http://www.scribd.com/doc/97473428/NCTE-Testimony-            Rodriguez, E. M., & Follins, L. D. (2012). Did God make me this way?
                                                                                                                       on-U-S-Senate-Solitary-Confinement-Hearing                                     Expanding psychological research on queer religiosity and spirituality
                                                                                                                     National Center for Transgender Equality. (2014). Medicare and trans-            to include intersex and transgender individuals. Psychology & Sexual-
                                                                                                                       gender people. Retrieved from http://transequality.org/PDFs/Medicare           ity, 3, 214 –225. http://dx.doi.org/10.1080/19419899.2012.700023
                                                                                                                       AndTransPeople.pdf                                                           Ryan, C. (2009). Supportive families, healthy children: Helping families
                                                                                                                     National Coalition of Anti-Violence Programs. (2011). Hate violence              with lesbian, gay, bisexual & transgender children. San Francisco, CA:
                                                                                                                       against lesbian, gay, bisexual, transgender, queer, and HIV-affected           Family Acceptance Project, Marian Wright Edelman Institute, San


                                                                                                                     858                                                                                                 December 2015 ● American Psychologist
                                                                                                                                  Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 28 of 33


                                                                                                                       Francisco State University. Retrieved from http://familyproject                   Singh, A. A., Richmond, K., & Burnes, T. (2013). The practice of ethical
                                                                                                                       .sfsu.edu/files/FAP_English%20Booklet_pst.pdf                                        and empowering participatory action research with transgender people
                                                                                                                     Ryan, C., Russell, S. T., Huebner, D., Diaz, R., & Sanchez, J. (2010).                 and communities. International Journal of Transgenderism, 14, 93–
                                                                                                                       Family acceptance in adolescence and the health of LGBT young                        104. http://dx.doi.org/10.1080/15532739.2013.818516
                                                                                                                       adults. Journal of Child and Adolescence and the Health of LGBT                   Smith, L. C., Shin, R. Q., & Officer, L. M. (2012). Moving counseling
                                                                                                                       Young Adults, 23, 205–213.                                                           forward on LGB and transgender issues: Speaking queerly on dis-
                                                                                                                     Saffin, L. A. (2011). Identities under siege: Violence against transpersons            courses and microaggressions. The Counseling Psychologist, 40, 385–
                                                                                                                       of color. In E. A. Stanley & N. Smith (Eds.), Captive genders: Trans                 408. http://dx.doi.org/10.1177/0011000011403165
                                                                                                                       embodiment and the prison industrial complex (pp. 141–162). Oakland,              Spade, D. (2006). Compliance is gendered: Struggling for gender self-
                                                                                                                       CA: AK Press.                                                                        determination in a hostile economy. In P. Currah, R. M. Juang, & S. P.
                                                                                                                     Samons, S. (2008). When the opposite sex isn’t: Sexual orientation in                  Minter (Eds.), Transgender rights (pp. 217–241). Minneapolis, MN:
                                                                                                                       male-to-female transgender people. New York, NY: Routledge.                         University of Minnesota Press.
                                                                                                                     Savin-Williams, R. C., & Diamond, L. M. (2000). Sexual identity trajectories        Spade, D. (2011a). Normal life: Administrative violence, critical trans
                                                                                                                       among sexual-minority youths: Gender comparisons. Archives of Sexual                politics, and the limits of the law. Brooklyn, NY: South End.
                                                                                                                       Behavior, 29, 607– 627. http://dx.doi.org/10.1023/A:1002058505138                 Spade, D. (2011b). Some very basic tips for making higher education
                                                                                                                     Schleifer, D. (2006). Make me feel mighty real: Gay female-to-male                    more accessible to trans students and rethinking how we talk about
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                       transgenderists negotiating sex, gender, and sexuality. Sexualities, 9,             gendered bodies. Radical Teacher, 92, 57– 62.
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                       57–75. http://dx.doi.org/10.1177/1363460706058397                                 Stanley, E. A. (2011). Fugitive flesh: Gender self-determination, queer
                                                                                                                     Schmidt, J. (2003). Paradise lost? Social change and Fa’afafine in Samoa. Current     abolition, and trans resistance. In E. A. Stanley & N. Smith (Eds.),
                                                                                                                       Sociology, 51, 417–432. http://dx.doi.org/10.1177/0011392103051003014               Captive genders: Trans embodiment and the prison industrial complex
                                                                                                                     Serano, J. (2006). Whipping girl: A transsexual woman on sexism and the               (pp. 1–11). Oakland, CA: AK Press.
                                                                                                                       scapegoating of femininity. Emeryville, CA: Seal Press.                           Steensma, T. D., McGuire, J. K., Kreukels, B. P., Beekman, A. J., &
                                                                                                                     Services and Advocacy for GLBT Elders & National Center for Trans-                    Cohen-Kettenis, P. T. (2013). Factors associated with desistence and
                                                                                                                       gender Equality. (2012). Improving the lives of transgender older                   persistence of childhood Gender Dysphoria: A quantitative follow-up
                                                                                                                       adults. New York, NY: Author. Retrieved from http://transequality.org/              study. Journal of the American Academy of Child and Adolescent
                                                                                                                       Resources/TransAgingPolicyReportFull.pdf                                            Psychiatry, 52, 582–590. http://dx.doi.org/10.1016/j.jaac.2013.03.016
                                                                                                                     Sevelius, J. (2009). “There’s no pamphlet for the kind of sex I have”:              Stein, E. (2012). Commentary on the treatment of gender variance and
                                                                                                                       HIV-related risk factors and protective behaviors among transgender                 gender dysphoria in children and adolescents: Common themes and
                                                                                                                       men who have sex with non-transgender men. Journal of the Associa-                  ethical reflections. Journal of Homosexuality, 59, 480 –500. http://dx
                                                                                                                       tion of Nurses in AIDS Care, 20, 398 – 410. http://dx.doi.org/10.1016/              .doi.org/10.1080/00918369.2012.653316
                                                                                                                       j.jana.2009.06.001                                                                Stryker, S. (2008). Transgender history. Berkley, CA: Seal Press.
                                                                                                                     Sheridan, V. (2009). The complete guide to transgender in the workplace.            Tanis, J. E. (2003). Trans-gendered: Theology, ministry, and communities
                                                                                                                       Santa Barbara, CA: Praeger.                                                         of faith. Cleveland, OH: Pilgrim.
                                                                                                                     Sherman, M. D., Kauth, M. R., Shipherd, J. C., & Street, R. L., Jr. (2014).         Taylor, J. K. (2007). Transgender identities and public policy in the
                                                                                                                       Communication between VA providers and sexual and gender minority                   United States: The relevance for public administration. Administration
                                                                                                                       veterans: A pilot study. Psychological Services, 11, 235–242. http://dx             &        Society,      39,      833– 856.      http://dx.doi.org/10.1177/
                                                                                                                       .doi.org/10.1037/a0035840                                                           0095399707305548k
                                                                                                                     Shipherd, J. C., Mizock, L., Maguen, S., & Green, K. E. (2012). Male-               Testa, R. J., Sciacca, L. M., Wang, F., Hendricks, M. L., Goldblum, P.,
                                                                                                                       to-female transgender veterans and VA health care utilization. Interna-             Bradford, J., & Bongar, B. (2012). Effects of violence on transgender
                                                                                                                       tional Journal of Sexual Health, 24, 78 – 87. http://dx.doi.org/10.1080/            people. Professional Psychology: Research and Practice, 43, 452– 459.
                                                                                                                       19317611.2011.639440                                                                 http://dx.doi.org/10.1037/a0029604
                                                                                                                     Shively, M. G., & De Cecco, J. P. (1977). Component of sexual identity.             Tishelman, A. C., Kaufman, R., Edwards-Leeper, L., Mandel, F. H.,
                                                                                                                       Journal of Homosexuality, 3, 41– 48. http://dx.doi.org/10.1300/                      Shumer, D. H., & Spack, N. P. (2015). Serving transgender youth:
                                                                                                                       J082v03n01_04                                                                        Challenges, dilemmas, and clinical examples. Professional Psychology:
                                                                                                                     Siegal, M., & Robinson, J. (1987). Order effects in children’s gender-                 Research and Practice, 46, 37– 45. http://dx.doi.org/10.1037/a0037490
                                                                                                                       constancy responses. Developmental Psychology, 23, 283–286. http://               Transgender Law Center. (2005). Peeing in peace: A resource guide for
                                                                                                                       dx.doi.org/10.1037/0012-1649.23.2.283                                                transgender activists and allies. San Francisco, CA: Author. Retrieved
                                                                                                                     Singh, A. A. (2012). Transgender youth of color and resilience: Negoti-                from http://transgenderlawcenter.org/issues/public-accomodations/
                                                                                                                       ating oppression, finding support. Sex Roles: A Journal of Research, 68,             peeing-in-peace
                                                                                                                       690 –702. http://dx.doi.org/10.1007/s11199-012-0149-z                             Transgender Law Center. (n.d.). Transgender health benefits: Negotiating
                                                                                                                     Singh, A. A., & Burnes, T. R. (2009). Creating developmentally appro-                  inclusive coverage. Retrieved from http://translaw.wpengine.com/
                                                                                                                       priate, safe counseling environments for transgender youth: The critical             issues/health/healthinsurance
                                                                                                                       role of school counselors. Journal of LGBT Issues in Counseling, 3,               Travers, R., Bauer, G., Pyne, J., Bradley, K., Gale, L., & Papaimitriou,
                                                                                                                       215–234. http://dx.doi.org/10.1080/15538600903379457                                 M. (2012). Impacts of strong parental support for trans youth: A
                                                                                                                     Singh, A. A., & Burnes, T. R. (2010). Shifting the counselor role from                 report prepared for Children’s Aid Society of Toronto and Delisle
                                                                                                                       gatekeeping to advocacy: Ten strategies for using the Competencies for               Youth Services. Retrieved from http://transpulseproject.ca/wp-
                                                                                                                       Counseling with Transgender Clients for individual and social change.                content/uploads/2012/10/Impacts-of-Strong-Parental-Support-
                                                                                                                       Journal of LGBT Issues in Counseling, 4, 241–255. http://dx.doi.org/                 for-Trans-Youth-vFINAL.pdf
                                                                                                                       10.1080/15538605.2010.525455                                                      Vanderburgh, R. (2007). Transition and beyond: Observations on gender
                                                                                                                     Singh, A. A., Hays, D. G., & Watson, L. (2011). Strategies in the face of              identity. Portland, OR: Q Press.
                                                                                                                       adversity: Resilience strategies of transgender individuals. Journal of           van Kesteren, P. J. M., Asscheman, H., Megens, J. O. J., & Gooren,
                                                                                                                       Counseling and Development, 89, 20 –27. http://dx.doi.org/10.1002/j                  L. J. G. (1997). Mortality and morbidity in transsexual subjects treated
                                                                                                                       .1556-6678.2011.tb00057.x                                                            with cross-sex hormones. Clinical Endocrinology, 47, 337–342. http://
                                                                                                                     Singh, A. A., & Jackson, K. (2012). Queer and transgender youth: Edu-                  dx.doi.org/10.1046/j.1365-2265.1997.2601068.x
                                                                                                                       cation and liberation in our schools. In E. R. Meiners & T. Quinn (Eds.),         Vasquez, M. J. T. (2007). Cultural difference and the therapeutic alliance:
                                                                                                                       Sexualities in education: A reader (pp. 175–186). New York, NY: Peter                An evidence-based analysis. American Psychologist, 62, 878 – 885.
                                                                                                                       Lang.                                                                                http://dx.doi.org/10.1037/0003-066X.62.8.878
                                                                                                                     Singh, A. A., & McKleroy, V. S. (2011). “Just getting out of bed is a               Wahl, H. W., Iwarsson, S., & Oswald, F. (2012). Aging well and the
                                                                                                                       revolutionary act”: The resilience of transgender people of color who                environment: Toward and integrative model and research agenda for
                                                                                                                       have survived traumatic life events. Traumatology, 20, 1–11. http://dx               the future. The Gerontologist, 52, 306 –316. http://dx.doi.org/10.1093/
                                                                                                                       .doi.org/10.1177/1534765610369261                                                    geront/gnr154


                                                                                                                     December 2015 ● American Psychologist                                                                                                                     859
                                                                                                                                 Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 29 of 33


                                                                                                                     Walinsky, D., & Whitcomb, D. (2010). Using the ACA Competencies for            Witten, T. M. (2003). Life course analysis—The courage to search for
                                                                                                                      counseling with transgender clients to increase rural transgender well-         something more: Middle adulthood issues in the transgender and inter-
                                                                                                                      being. Journal of LGBT Issues in Counseling, 4, 160 –175. http://dx.doi         sex community. Journal of Human Behavior in the Social Environment,
                                                                                                                      .org/10.1080/15538605.2010.524840                                               8, 189 –224. http://dx.doi.org/10.1300/J137v8no2_12
                                                                                                                     Wallace, R., & Russell, H. (2013). Attachment and shame in gender-noncon-      Witten, T. M., & Eyler, A. E. (2012). Gay, lesbian, bisexual, and trans-
                                                                                                                      forming children and their families: Toward a theoretical framework for         gender aging: Challenges in research, practice, and policy. Baltimore,
                                                                                                                      evaluating clinical interventions. International Journal of Transgenderism,     MD: Johns Hopkins University.
                                                                                                                      14, 113–126. http://dx.doi.org/10.1080/15532739.2013.824845                   World Health Organization. (2015). Transsexualism F64.0. Retrieved
                                                                                                                     Wallien, M. S. C., & Cohen-Kettenis, P. T. (2008). Psychosexual outcome          from http://apps.who.int/classifications/icd10/browse/2015/en#/F64.0
                                                                                                                      of gender-dysphoric children. Journal of the American Academy of              Xavier, J. M. (2000). The Washington, DC Transgender Needs Assessment
                                                                                                                      Child and Adolescent Psychiatry, 47, 1413–1423. http://dx.doi.org/10            Survey. Washington, DC: Us Helping Us, People Into Living. Retrieved from
                                                                                                                      .1097/CHI.0b013e31818956b9                                                      http://www.glaa.org/archive/2000/tgneedsassessment1112.shtml
                                                                                                                     Warner, L. R. (2008). A best practices guide to intersectional approaches      Xavier, J., Bobbin, M., Singer, B., & Budd, E. (2005). A needs assessment
                                                                                                                      in psychological research. Sex Roles: A Journal of Research, 59,                of transgendered people of color living in Washington, DC. Interna-
                                                                                                                      454 – 463. http://dx.doi.org/10.1186/1475-9276-9-5                              tional Journal of Transgenderism, 8, 31– 47. http://dx.doi.org/10.1300/
                                                                                                                                                                                                      J485v08n02_04
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     Wentling, T., Schilt, K., Windsor, E., & Lucal, B. (2008). Teaching
                                                                                                                                                                                                    Xavier, J., Bradford, J., Hendricks, M., Safford, L., McKee, R., Martin, E.,
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                      transgender. Teaching Sociology, 36, 49 –57. http://dx.doi.org/10.1177/
                                                                                                                                                                                                      & Honnold, J. A. (2012). Transgender health care access of Virginia: A
                                                                                                                      0092055X0803600107
                                                                                                                                                                                                      qualitative study. International Journal of Transgenderism, 14, 3–17.
                                                                                                                     White, T., & Ettner, R. (2004). Disclosure, risks and protective factors for     http://dx.doi.org/10.1080/15532739.2013.689513
                                                                                                                      children whose parents are undergoing a gender transition. Journal of         Zucker, K. J. (2008a). Children with gender identity disorder. Is there a
                                                                                                                      Gay and Lesbian Psychotherapy, 8, 129 –147.                                     best practice? Neuropsychiatrie de l’Enfance et de l’Adolescence, 56,
                                                                                                                     White, T., & Ettner, R. (2007). Adaptation and adjustment in children of         358 –364. http://dx.doi.org/10.1016/j.neurenf.2008.06.003
                                                                                                                      transsexual parents. European Child and Adolescent Psychiatry, 16,            Zucker, K. J. (2008b). On the “natural history” of gender identity disorder
                                                                                                                      215–221. http://dx.doi.org/10.1007/s00787-006-0591-y                            in children [Editorial]. Journal of the American Academy of Child and
                                                                                                                     Whitman, J. (2013). Safe schools: Prevention and intervention for bully-         Adolescent Psychiatry, 47, 1361–1363. http://dx.doi.org/10.1097/CHI
                                                                                                                      ing and harassment. In E. Fisher & K. Hawkins (Eds.), Creating school           .0b013e31818960cf
                                                                                                                      environments to support lesbian, gay, bisexual, transgender, and ques-        Zucker, K. J., & Bradley, S. J. (1995). Gender identity disorder and
                                                                                                                      tioning students and families: A handbook for school professionals (pp.         psychosexual problems in children and adolescents. New York, NY:
                                                                                                                      123–139). New York, NY: Routledge.                                              Guilford Press.
                                                                                                                     Wierckx, K., Van Caenegem, E., Pennings, G., Elaut, E., Dedecker, D.,          Zucker, K. J., Wood, H., Singh, D., & Bradley, S. J. (2012). A develop-
                                                                                                                      Van de Peer, F., . . . T’Sjoen, G. (2012). Reproductive wish in                 mental, biopsychosocial model for the treatment of children with Gen-
                                                                                                                      transsexual men. Human Reproduction, 27, 483– 487. http://dx.doi.org/           der Identity Disorder. Journal of Homosexuality, 59, 369 –397. http://
                                                                                                                      10.1093/humrep/der406                                                           dx.doi.org/10.1080/00918369.2012.653309




                                                                                                                                                                                       Appendix A
                                                                                                                                                                                        Definitions

                                                                                                                     Terminology within the health care field and transgender                       definitions put forward by professional organizations
                                                                                                                     and gender nonconforming (TGNC) communities is con-                            (e.g., APA Task Force on Gender Identity and Gender
                                                                                                                     stantly evolving (Coleman et al., 2012). The evolution of                      Variance, 2009; the Institute of Medicine, 2011; and the
                                                                                                                     terminology has been especially rapid in the last decade,                      World Professional Association for Transgender Health
                                                                                                                     as the profession’s awareness of gender diversity has                          [Coleman et al., 2012]), health care agencies serving
                                                                                                                     increased, as more literature and research in this area has                    TGNC clients (e.g., Fenway Health Center), TGNC
                                                                                                                     been published, and as voices of the TGNC community                            community resources (Gender Equity Resource Center,
                                                                                                                     have strengthened. Some terms or definitions are not                           National Center for Transgender Equality), and profes-
                                                                                                                     universally accepted, and there is some disagreement                           sional literature. Psychologists are encouraged to refresh
                                                                                                                     among professionals and communities as to the “correct”                        their knowledge and familiarity with evolving terminol-
                                                                                                                     words or definitions, depending on theoretical orienta-                        ogy on a regular basis as changes emerge in the com-
                                                                                                                     tion, geographic region, generation, or culture, with                          munity and/or the professional literature. The definitions
                                                                                                                     some terms seen as affirming and others as outdated or                         below include terms frequently used within the Guide-
                                                                                                                     demeaning. American Psychological Association (APA)                            lines, by the TGNC community, and within professional
                                                                                                                     Task Force for Guidelines for Psychological Practice                           literature.
                                                                                                                     with Transgender and Gender Nonconforming People                               Ally: a cisgender person who supports and advocates for
                                                                                                                     developed the definitions below by reviewing existing                          TGNC people and/or communities.



                                                                                                                                                                                      (Appendices continue)




                                                                                                                     860                                                                                                  December 2015 ● American Psychologist
                                                                                                                              Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 30 of 33


                                                                                                                           Antitrans prejudice (transprejudice, transnegativ-        comment on gender, as parody, or as entertainment, and is
                                                                                                                     ity, transphobia): prejudicial attitudes that may result in     not necessarily reflective of gender identity.
                                                                                                                     the devaluing, dislike, and hatred of people whose gender             Female-to-male (FTM): individuals assigned a fe-
                                                                                                                     identity and/or gender expression do not conform to their       male sex at birth who have changed, are changing, or wish
                                                                                                                     sex assigned at birth. Antitrans prejudice may lead to          to change their body and/or gender identity to a more
                                                                                                                     discriminatory behaviors in such areas as employment and        masculine body or gender identity. FTM persons are also
                                                                                                                     public accommodations, and may lead to harassment and           often referred to as transgender men, transmen, or trans
                                                                                                                     violence. When TGNC people hold these negative attitudes        men.
                                                                                                                     about themselves and their gender identity, it is called              Gatekeeping: the role of psychologists and other
                                                                                                                     internalized transphobia (a construct analogous to internal-    mental health professionals of evaluating a TGNC person’s
                                                                                                                     ized homophobia). Transmisogyny describes a simultane-          eligibility and readiness for hormone therapy or surgery
                                                                                                                     ous experience of sexism and antitrans prejudice with par-      according to the Standards of Care set forth by the World
                                                                                                                     ticularly adverse effects on trans women.                       Professional Association for Transgender Health (Coleman
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                           Cisgender: an adjective used to describe a person         et al., 2012). In the past, this role has been perceived as
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     whose gender identity and gender expression align with sex      limiting a TGNC adult’s autonomy and contributing to
                                                                                                                     assigned at birth; a person who is not TGNC.                    mistrust between psychologists and TGNC clients. Current
                                                                                                                           Cisgenderism: a systemic bias based on the ideology       approaches are sensitive to this history and are more af-
                                                                                                                     that gender expression and gender identities are determined     firming of a TGNC adult’s autonomy in making decisions
                                                                                                                     by sex assigned at birth rather than self-identified gender     with regard to medical transition (American Counseling
                                                                                                                     identity. Cisgenderism may lead to prejudicial attitudes and    Association, 2010; Coleman et al., 2012; Singh & Burnes,
                                                                                                                     discriminatory behaviors toward TGNC people or to forms         2010).
                                                                                                                     of behavior or gender expression that lie outside of the              Gender-affirming surgery (sex reassignment sur-
                                                                                                                     traditional gender binary.
                                                                                                                                                                                     gery or gender reassignment surgery): surgery to change
                                                                                                                           Coming out: a process by which individuals affirm
                                                                                                                                                                                     primary and/or secondary sex characteristics to better align
                                                                                                                     and actualize a stigmatized identity. Coming out as TGNC
                                                                                                                                                                                     a person’s physical appearance with their gender identity.
                                                                                                                     can include disclosing a gender identity or gender history
                                                                                                                                                                                     Gender-affirming surgery can be an important part of med-
                                                                                                                     that does not align with sex assigned at birth or current
                                                                                                                                                                                     ically necessary treatment to alleviate gender dysphoria and
                                                                                                                     gender expression. Coming out is an individual process and
                                                                                                                     is partially influenced by one’s age and other generational     may include mastectomy, hysterectomy, metoidioplasty,
                                                                                                                     influences.                                                     phalloplasty, breast augmentation, orchiectomy, vagino-
                                                                                                                           Cross dressing: wearing clothing, accessories, and/or     plasty, facial feminization surgery, and/or other surgical
                                                                                                                     make-up, and/or adopting a gender expression not associ-        procedures.
                                                                                                                     ated with a person’s assigned sex at birth according to               Gender binary: the classification of gender into two
                                                                                                                     cultural and environmental standards (Bullough &                discrete categories of boy/man and girl/woman.
                                                                                                                     Bullough, 1993). Cross-dressing is not always reflective of           Gender dysphoria: discomfort or distress related to
                                                                                                                     gender identity or sexual orientation. People who cross-        incongruence between a person’s gender identity, sex as-
                                                                                                                     dress may or may not identify with the larger TGNC              signed at birth, gender identity, and/or primary and second-
                                                                                                                     community.                                                      ary sex characteristics (Knudson, De Cuypere, & Bockting,
                                                                                                                           Disorders of sex development (DSD, Intersex): term        2010). In 2013, the fifth edition of the Diagnostic and
                                                                                                                     used to describe a variety of medical conditions associated     Statistical Manual of Mental Disorders (DSM–5; American
                                                                                                                     with atypical development of an individual’s physical sex       Psychiatric Association, 2013) adopted the term gender
                                                                                                                     characteristics (Hughes, Houk, Ahmed, & Lee, 2006).             dysphoria as a diagnosis characterized by “a marked in-
                                                                                                                     These conditions may involve differences of a person’s          congruence between” a person’s gender assigned at birth
                                                                                                                     internal and/or external reproductive organs, sex chromo-       and gender identity (American Psychiatric Association,
                                                                                                                     somes, and/or sex-related hormones that may complicate          2013, p. 453). Gender dysphoria replaced the diagnosis of
                                                                                                                     sex assignment at birth. DSD conditions may be considered       gender identity disorder (GID) in the previous version of
                                                                                                                     variations in biological diversity rather than disorders (M.    the DSM (American Psychiatric Association, 2000).
                                                                                                                     Diamond, 2009); therefore some prefer the terms intersex,             Gender expression: the presentation of an individual,
                                                                                                                     intersexuality, or differences in sex development rather than   including physical appearance, clothing choice and acces-
                                                                                                                     “disorders of sex development” (Coleman et al., 2012).          sories, and behaviors that express aspects of gender identity
                                                                                                                           Drag: the act of adopting a gender expression, often      or role. Gender expression may or may not conform to a
                                                                                                                     as part of a performance. Drag may be enacted as a political    person’s gender identity.



                                                                                                                                                                         (Appendices continue)




                                                                                                                     December 2015 ● American Psychologist                                                                                    861
                                                                                                                               Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 31 of 33


                                                                                                                           Gender identity: a person’s deeply felt, inherent          align that person’s physical characteristics with their gen-
                                                                                                                     sense of being a boy, a man, or male; a girl, a woman, or        der identity. People wishing to feminize their body receive
                                                                                                                     female; or an alternative gender (e.g., genderqueer, gender      antiandrogens and/or estrogens; people wishing to mascu-
                                                                                                                     nonconforming, gender neutral) that may or may not cor-          linize their body receive testosterone. Hormone therapy
                                                                                                                     respond to a person’s sex assigned at birth or to a person’s     may be an important part of medically necessary treatment
                                                                                                                     primary or secondary sex characteristics. Because gender         to alleviate gender dysphoria.
                                                                                                                     identity is internal, a person’s gender identity is not nec-           Male-to-female (MTF): individuals whose assigned
                                                                                                                     essarily visible to others. “Affirmed gender identity” refers    sex at birth was male and who have changed, are changing,
                                                                                                                     to a person’s gender identity after coming out as TGNC or        or wish to change their body and/or gender role to a more
                                                                                                                     undergoing a social and/or medical transition process.           feminized body or gender role. MTF persons are also often
                                                                                                                           Gender marker: an indicator (M, F) of a person’s sex       referred to as transgender women, transwomen, or trans
                                                                                                                     or gender found on identification (e.g., driver’s license,       women.
                                                                                                                     passport) and other legal documents (e.g., birth certificate,          Passing: the ability to blend in with cisgender people
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     academic transcripts).                                           without being recognized as transgender based on appear-
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                           Gender nonconforming (GNC): an adjective used as           ance or gender role and expression; being perceived as
                                                                                                                     an umbrella term to describe people whose gender expres-         cisgender. Passing may or may not be a goal for all TGNC
                                                                                                                     sion or gender identity differs from gender norms associ-        people.
                                                                                                                     ated with their assigned birth sex. Subpopulations of the              Puberty suppression (puberty blocking, puberty
                                                                                                                     TGNC community can develop specialized language to               delaying therapy): a treatment that can be used to tempo-
                                                                                                                     represent their experience and culture, such as the term         rarily suppress the development of secondary sex charac-
                                                                                                                     “masculine of center” (MOC; Cole & Han, 2011) that is            teristics that occur during puberty in youth, typically using
                                                                                                                     used in communities of color to describe one’s GNC iden-         gonadotropin-releasing hormone (GnRH) analogues. Pu-
                                                                                                                     tity.                                                            berty suppression may be an important part of medically
                                                                                                                           Gender questioning: an adjective to describe people        necessary treatment to alleviate gender dysphoria. Puberty
                                                                                                                     who may be questioning or exploring their gender identity        suppression can provide adolescents time to determine
                                                                                                                     and whose gender identity may not align with their sex           whether they desire less reversible medical intervention
                                                                                                                     assigned at birth.                                               and can serve as a diagnostic tool to determine if further
                                                                                                                           Genderqueer: a term to describe a person whose             medical intervention is warranted.
                                                                                                                     gender identity does not align with a binary understanding             Sex (sex assigned at birth): sex is typically assigned
                                                                                                                     of gender (i.e., a person who does not identify fully as         at birth (or before during ultrasound) based on the appear-
                                                                                                                     either a man or a woman). People who identify as gender-         ance of external genitalia. When the external genitalia are
                                                                                                                     queer may redefine gender or decline to define themselves        ambiguous, other indicators (e.g., internal genitalia, chro-
                                                                                                                     as gendered altogether. For example, people who identify         mosomal and hormonal sex) are considered to assign a sex,
                                                                                                                     as genderqueer may think of themselves as both man and           with the aim of assigning a sex that is most likely to be
                                                                                                                     woman (bigender, pangender, androgyne); neither man nor          congruent with the child’s gender identity (MacLaughlin &
                                                                                                                     woman (genderless, gender neutral, neutrois, agender);           Donahoe, 2004). For most people, gender identity is con-
                                                                                                                     moving between genders (genderfluid); or embodying a             gruent with sex assigned at birth (see cisgender); for TGNC
                                                                                                                     third gender.                                                    individuals, gender identity differs in varying degrees from
                                                                                                                           Gender role: refers to a pattern of appearance, per-       sex assigned at birth.
                                                                                                                     sonality, and behavior that, in a given culture, is associated         Sexual orientation: a component of identity that in-
                                                                                                                     with being a boy/man/male or being a girl/woman/female.          cludes a person’s sexual and emotional attraction to another
                                                                                                                     The appearance, personality, and behavior characteristics        person and the behavior and/or social affiliation that may
                                                                                                                     may or may not conform to what is expected based on a            result from this attraction. A person may be attracted to
                                                                                                                     person’s sex assigned at birth according to cultural and         men, women, both, neither, or to people who are gender-
                                                                                                                     environmental standards. Gender role may also refer to the       queer, androgynous, or have other gender identities. Indi-
                                                                                                                     social role in which one is living (e.g., as a woman, a man,     viduals may identify as lesbian, gay, heterosexual, bisex-
                                                                                                                     or another gender), with some role characteristics conform-      ual, queer, pansexual, or asexual, among others.
                                                                                                                     ing and others not conforming to what is associated with               Stealth (going stealth): a phrase used by some TGNC
                                                                                                                     girls/women or boys/men in a given culture and time.             people across the life span (e.g., children, adolescents) who
                                                                                                                           Hormone therapy (gender-affirming hormone                  choose to make a transition in a new environment (e.g.,
                                                                                                                     therapy, hormone replacement therapy): the use of hor-           school) in their affirmed gender without openly sharing
                                                                                                                     mones to masculinize or feminize a person’s body to better       their identity as a TGNC person.



                                                                                                                                                                          (Appendices continue)




                                                                                                                     862                                                                               December 2015 ● American Psychologist
                                                                                                                              Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 32 of 33


                                                                                                                           TGNC: an abbreviation used to refer to people who         each person’s life situation. For many people, this involves
                                                                                                                     are transgender or gender nonconforming.                        developing a gender role and expression that is more
                                                                                                                           Trans: common short-hand for the terms transgender,       aligned with their gender identity. A transition typically
                                                                                                                     transsexual, and/or gender nonconforming. Although the          occurs over a period of time; TGNC people may proceed
                                                                                                                     term “trans” is commonly accepted, not all transsexual or       through a social transition (e.g., changes in gender expres-
                                                                                                                     gender nonconforming people identify as trans.                  sion, gender role, name, pronoun, and gender marker)
                                                                                                                           Trans-affirmative: being respectful, aware and sup-       and/or a medical transition (e.g., hormone therapy, surgery,
                                                                                                                     portive of the needs of TGNC people.                            and/or other interventions).
                                                                                                                           Transgender: an adjective that is an umbrella term              Transsexual: term to describe TGNC people who
                                                                                                                     used to describe the full range of people whose gender          have changed or are changing their bodies through medical
                                                                                                                     identity and/or gender role do not conform to what is           interventions (e.g., hormones, surgery) to better align their
                                                                                                                     typically associated with their sex assigned at birth. Al-      bodies with a gender identity that is different than their sex
                                                                                                                     though the term “transgender” is commonly accepted, not         assigned at birth. Not all people who identify as transsexual
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     all TGNC people self-identify as transgender.                   consider themselves to be TGNC. For example, some trans-
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                           Transgender man, trans man, or transman: a per-           sexual individuals identify as female or male, without
                                                                                                                     son whose sex assigned at birth was female, but who             identifying as TGNC. Transsexualism is used as a medical
                                                                                                                     identifies as a man (see FTM).                                  diagnosis in the World Health Organization’s (2015) Inter-
                                                                                                                           Transgender woman, trans woman, or trans-                 national Classification of Diseases version 10.
                                                                                                                     woman: a person whose sex assigned at birth was male,                 Two-spirit: term used by some Native American cul-
                                                                                                                     but who identifies as a woman (see MTF).                        tures to describe people who identify with both male and
                                                                                                                           Transition: a process some TGNC people progress           female gender roles; this can include both gender identity
                                                                                                                     through when they shift toward a gender role that differs       and sexual orientation. Two-spirit people are often re-
                                                                                                                     from the one associated with their sex assigned at birth.       spected and carry unique spiritual roles for their commu-
                                                                                                                     The length, scope, and process of transition are unique to      nity.



                                                                                                                                                        Appendix B
                                                                                                                            Guidelines for Psychological Practice With Transgender and Gender
                                                                                                                                                  Nonconforming People

                                                                                                                     Foundational Knowledge and                                      der expression may affect the quality of care they provide
                                                                                                                     Awareness                                                       to TGNC people and their families.
                                                                                                                          Guideline 1. Psychologists understand that gender is a     Stigma, Discrimination, and Barriers
                                                                                                                     nonbinary construct that allows for a range of gender           to Care
                                                                                                                     identities and that a person’s gender identity may not align
                                                                                                                     with sex assigned at birth.                                          Guideline 5. Psychologists recognize how stigma,
                                                                                                                          Guideline 2. Psychologists understand that gender          prejudice, discrimination, and violence affect the health
                                                                                                                     identity and sexual orientation are distinct but interrelated   and well-being of TGNC people.
                                                                                                                     constructs.                                                           Guideline 6. Psychologists strive to recognize the influ-
                                                                                                                           Guideline 3. Psychologists seek to understand how         ence of institutional barriers on the lives of TGNC people and
                                                                                                                     gender identity intersects with the other cultural identities   to assist in developing TGNC-affirmative environments.
                                                                                                                     of TGNC people.                                                       Guideline 7. Psychologists understand the need to
                                                                                                                           Guideline 4. Psychologists are aware of how their         promote social change that reduces the negative effects of
                                                                                                                     attitudes about and knowledge of gender identity and gen-       stigma on the health and well-being of TGNC people.



                                                                                                                                                                         (Appendices continue)




                                                                                                                     December 2015 ● American Psychologist                                                                                      863
                                                                                                                              Case 4:21-cv-00450-JM Document 45-22 Filed 07/09/21 Page 33 of 33


                                                                                                                     Life Span Development                                              Guideline 12. Psychologists strive to understand the
                                                                                                                                                                                   effects that changes in gender identity and gender expres-
                                                                                                                          Guideline 8. Psychologists working with gender-ques-     sion have on the romantic and sexual relationships of
                                                                                                                     tioning and TGNC youth understand the different develop-      TGNC people.
                                                                                                                     mental needs of children and adolescents and that not all          Guideline 13. Psychologists seek to understand how
                                                                                                                     youth will persist in a TGNC identity into adulthood.         parenting and family formation among TGNC people take
                                                                                                                          Guideline 9. Psychologists strive to understand both     a variety of forms.
                                                                                                                     the particular challenges that TGNC elders experience and          Guideline 14. Psychologists recognize the potential
                                                                                                                     the resilience they can develop.                              benefits of an interdisciplinary approach when providing
                                                                                                                                                                                   care to TGNC people and strive to work collaboratively
                                                                                                                     Assessment, Therapy, and                                      with other providers.
                                                                                                                     Intervention
                                                                                                                                                                                   Research, Education, and Training
                                                                                                                          Guideline 10. Psychologists strive to understand how
This article is intended solely for the personal use of the individual user and is not to be disseminated broadly.




                                                                                                                     mental health concerns may or may not be related to a              Guideline 15. Psychologists respect the welfare and
   This document is copyrighted by the American Psychological Association or one of its allied publishers.




                                                                                                                     TGNC person’s gender identity and the psychological ef-       rights of TGNC participants in research and strive to rep-
                                                                                                                     fects of minority stress.                                     resent results accurately and avoid misuse or misrepresen-
                                                                                                                          Guideline 11. Psychologists recognize that TGNC          tation of findings.
                                                                                                                     people are more likely to experience positive life outcomes        Guideline 16. Psychologists Seek to Prepare Trainees
                                                                                                                     when they receive social support or trans-affirmative care.   in Psychology to Work Competently With TGNC People.




                                                                                                                       Suggested citation:
                                                                                                                       American Psychological Association. (2015). Guidelines for Psychological Practice with Transgender
                                                                                                                       and Gender Nonconforming People. American Psychologist, 70 (9), 832-864. doi: 10.1037/a0039906




                                                                                                                     864                                                                           December 2015 ● American Psychologist
